 DECISIONS OF NATIONAL LABOR RELATIONS BOARDL'Eggs Products Incorporated and Retail ClerksUnion, Local 770, Retail Clerks International Asso-ciation, AFLCIO. Cases 21-CA-14326, 21-CA-14339, and 21-CA-14353May 25, 1978DECISION AND ORDERBy CHAIRMAN FANNING AND MEMBERS JENKINSAND MURPHYOn June 24, 1977, Administrative Law Judge Wil.liam J. Pannier 111 issued the attached Decision inthis proceeding. Thereafter, Respondent filed excep-tions and a supporting brief, General Counsel filedcross-exceptions and a supporting brief, and Respon-dent filed a brief in answer to the General Counsel'scross-exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings,' findings,2andconclusions 3 of the Administrative Law Judge, tomodify his remedy so that interest thereon is to becomputed in the manner prescribed in Florida SteelCorporation, 231 NLRB 651 (1977),4and to adopt hisrecommended Order.'Respondent has excepted to certain credibilits findings made bs theAdministrative Ltau Judge. It is the Board's established policy not to oser-rule an Administrative Law Judge's resolutions with respect to credibilityunless the clear preponderance of all of the relevant evidence convinces usthat the resolutions are incorrect. Standard Drt Wall Products, Inc., 91NLRB 544 (1950), enfd. 188 F.2d 362 (C.A. 3. 1951). We have carefullyexamined the record and find no basis for reversing his findings.2 Relying on Honevwell, Inc. Photographic Products Division, 225 NLRB617 (1976), the Administrative Law Judge concluded that the statementsmade by the area managers and by C(ompany Vice President Engle regard-ing the possible institution of a timeclock procedure and the daily return ofvans to Respondent's facility violated Sec. 8(a)(l1) of the Act. Member Mlur-phy, who dissented in Honeywell, finds that case distinguishable and agreeswith the result reached by the Administrative Law Judge. The instant case,unlike Honeywell, involves statements concerning matters solel) within Re-spondent's control and occurred against a background of extensive unfairlabor practices including threats, interrogations, and the discriminatory dis-charge of two emploNees. Thus, Member Murphy finds that the statementsherein, considered in the context of Respondent's unlawful conduct. consti-tute a threat of economic reprisal should the Union be selected See also fn1, supra.3 The Administrative Law Judge found that Respondent's obligation tobargain arose on January 26. 1976, the date Respondent first embarked ona clear course of unlawful conduct. Inasmuch as the Union did not requestrecognition until January 27. 1976, and all of Respondent's other unfairlabor practices are remedied by our Order herein, we find that Respondentwas obligated to bargain as of January 27 Trading Port, Inc., 219 NLRB298 (1975). Chariman Fanning agrees that the bargaining obligation begat.on the date of demands See, generally, Lvis Plumbing & Heating (Co., 138 NLRB '716 (1962)ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the Respondent, L'eggs Products Incor-porated, Buena Park, California, its officers, agents,successors, and assigns, shall take the action set forthin said recommended Order, except that the attachednotice is substituted for that of the AdministrativeLaw Judge.APPENDIX BNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Act, as amended,gives all employees the following rights:To organize themselvesTo form, join, or support unionsTo bargain as a group through a representa-tive they chooseTo act together for collective bargaining orother mutual aid or protectionTo refrain from any or all such activitiesexcept to the extent that the employees' bar-gaining representative and employer have acollective-bargaining agreement which impos-es a lawful requirement that employees be-come union members.In recognition of these rights, we hereby notifyour employees that:WE WILL NOT interrogate you regarding yourunion membership, activities, and sympathiesnor concerning the union membership, activi-ties, or sympathies of your fellow employees.WE WILL NOT make statements to you creatingthe impression that we are engaging in surveil-lance of your union activities.WE WILL NOT threaten you with discharge,more onerous working conditions, or loss of em-ployee benefits should you select a labor organi-zation to represent you.WE WILL NOT attempt to persuade you to re-voke your authorization cards nor withdrawyour support from any labor organization whichyou choose to have represent you.WE WILL NOT solicit, encourage, nor assist youto engage in surveillance on our behalf of the236 NLRB No. 43354 L'EGGS PRODUCTS INCORPORATEDunion activities of your fellow employees.WE WILL NOT discharge or otherwise discrimi-nate against you for engaging in activities on be-half of Retail Clerks Union, Local 770, RetailClerks International Association, AFL-CIO, orany other labor organization.WE WILL NOT refuse to recognize Retail ClerksUnion, Local 770, Retail Clerks InternationalAssociation, AFL-CIO, as the collective-bar-gaining representative of:All full-time and part-time route sales repre-sentatives in our southern California or BuenaPark district, located at 6800 OrangethorpeAvenue, Buena Park, California; excluding alloffice clerical employees, confidential em-ployees, professional employees, guards,watchmen and supervisors as defined in theAct.WE WILL NOT in any other manner interferewith any of your rights set forth above which areguaranteed by the National Labor RelationsAct.WE WILL offer Lu Ann Morgan and JackieWade Smith immediate and full reinstatementto their former positions, dismissing, if neces-sary, anyone who may have been hired or as-signed to perform the work which they had beenperforming prior to the time they were terminat-ed, or, if their former positions do not exist, tosubstantially equivalent position, without preju-dice to their seniority or other rights or privi-leges, and make them whole for any loss of paythey may have suffered as a result of our dis-crimination.WE WILL, upon request, recognize and bargainwith Retail Clerks Union, Local 770, RetailClerks International Association, AFL-CIO. asthe collective-bargaining representative of theemployees in the unit described above re-specting rates of pay, wages, hours, or otherterms and conditions of employment and, if anunderstanding is reached, embody such under-standing in a signed agreement.L'EGGS PRODUCTS INCORPORATEDDECISIONSTATEMENT OF THE CASEWILLIAM J. PANNIER 11I. Administrative Law Judge: Thismatter was heard by me in Los Angeles, California, for 25days during the period August 30 to November 11, 1976.'On May 24, the Regional Director for Region 21 of thet Unless otherwise stated. all dates occurred in 1976.National Labor Relations Board issued an order consoli-dating cases, consolidated complaint and notice of hearing.based upon unfair labor practices charges filed on January27 and amended on February 26 in Case 21-CA-14326, onJanuary 30 in Case 21-CA-14339, and February 4 in Case21-CA-14353. The consolidated complaint alleges viola-tions of Section 8(a)(1), (3), and (5) of the National LaborRelations Act, as amended, 29 U.S.C.. § 151. et seq., hereincalled the Act.All parties have been afforded full opportunity to ap-pear, to introduce evidence. to examine and cross-examinewitnesses, and to file briefs. Based upon the entire record.upon the briefs, and upon my observation of the demeanorof the witnesses. I make the following:FINDINGS OF FACTI JU;RISDICTIONAt all times material, L'eggs Products Incorporated,herein called Respondent, has been a corporation engagedin the manufacture of ladies' hosiery, with its western re-gion office for the II western states and its Southern Cali-fornia district office located at 6800 Orangethorpe Avenue,Buena Park, California. In the normal course and conductof its business operations, Respondent annually sells andships goods and products valued in excess of $50.000 di-rectly to customers located outside the State of California.Therefore, I find that at all times material, Respondent hasbeen an employer engaged in commerce and in a businessaffecting commerce within the meaning of Section 2(6) and(7) of the Act.11 THF LABOR ORGANIZAlION INVOL.EDAt all times material. Retail Clerks Union, Local 770.Retail Clerks International Association, AFL-CIO, hereincalled the Union, has been a labor organization within themeaning of Section 2(5) of the Act.III ISSUESMost of the events in this matter occurred after January21, when Respondent received a letter from the Union ad-vising that 13 named employees were engaging "in an orga-nizing program to obtain a union contract." Between Janu-ary 26 and 29, Respondent's four area managers 2 --SherylJohnson, Susan K. Smith, Deanna Manning,3and GaryHetherington, as well as Leon Hardy, Respondent's districtmanager for the Southern California District met indivi-dually with all employees in the unit for conversations inwhich, alleges the General Counsel, threats of dischargeand other reprisals were uttered, interrogations were con-ducted, statements were made creating the impression ofsurveillance by Respondent of employees' union activities.:An area manager Is a first -line supervisorBy the time of the hearing. Manning had gotten married with her lastname changing to Fader Marriage had also led to changes in the last namesof Jackie Wade (Smith). of linda Rehmann {Stokes) and of Shirles Sauters(Davis). To atiid confusion. premarriage names %ill be used In sci IV ofthis Decision355 DECISIONS OF NATIONAL LABOR RELATIONS BOARDand employees were solicited to revoke their union authori-zation cards and to engage in surveillance, on behalf ofRespondent, of the union activities of other employees,with assistance being rendered by Respondent for conduct-ing such surveillance. On January 26, Respondent dis-charged Jackie Wade and on the following day, terminatedCarol Manheimer and Beverly Bolt. The General Counselalleges that Respondent did so because these three employ-ees engaged in union or other protected concerted activi-ties for the purposes of collective bargaining or other mutu-al aid or protection.4The complaint further alleges that inJanuary and February, Respondent's Director of FieldPersonnel Le Monde Price solicited and encouraged em-ployees to engage in surveillance for Respondent of theunion activities of other employees and rendered assistanceto those employees for that purpose. On January 27, theUnion, by letter, demanded recognition as the representa-tive of "All full-time and part-time route sales girls workingout of the Buena Park District Office, excluding guards,confidential employees and supervisors, as defined in theNational Labor Relations Act." The General Counsel al-leges that since January 19, Respondent has violated theAct by refusing to bargain collectively in good faith withthe Union as the collective-bargaining representative of theemployees in that unit.5On February 5, Respondent held a meeting of the em-ployees at which Senior Vice President, Sales and Distribu-tion Robert M. Engle delivered a speech. The GeneralCounsel alleges that during the course of his comments,Engle threatened employees with discharge and other re-prisals, made statements creating the impression of surveil-lance by Respondent of employees' union activities, madestatements creating the impression that it was futile foremployees to support the Union and solicited employees torevoke their authorization cards. During a postmeetingconversation with an employee, Vice President of Employ-ee Relations Robert C. Radcliffe made certain commentswhich are alleged to constitute unlawful interrogation anda threat of more onerous working conditions.Certain additional conduct, not occurring during theaforementioned sequence of events, is also alleged to havebeen unlawful. Most prominent is the allegation that thedischarge of LuAnn Morgan in November 1975 was moti-vated by her union or protected concerted activities for thepurpose of collective bargaining or other mutual aid orprotection. Area Manager Manning is alleged to have in-terrogated and threatened an applicant, during a prehireinterview, in November 1975, as is Area Manager Hether-ington, and Warehouse Manager John Batty allegedly in-terrogated an employee during January. Additionally,Another employee. John Kelly, was also alleged to have been unlaswfullkdischarged on January 27, hut follkwing his testimony, the General Coun-sel's motion was granted tto withdraw his name from the climplaint because"certain of his testimony n as untrue''The unit as alleged in the complaint is: All full-time and part-time routesales employees based at Respondent's facilits located at 6800 Orange-thorpe Avenue, Buena Park. Californial excluding all office clerical emplo-ees. confidential employees. professionall eniployees. guards, watchmen. aindsupervisors as defined in the Act In reailty the correct title for the employ-ees. who are responsible for servicing Respondent's displays in retail outlets.is route sales representatives (herein called RSRs)vstatements asserting that employees were terminated forunlawful reasons are attributed to Hardy and Batty in No-vember 1975 and to Western Region Manager C. DavidSchwaegler in January.6Finally, it is alleged that by com-ments to employees in November 1975, Hetherington cre-ated the impression that Respondent was engaging in sur-veillance of employees' union activities.IV. THE ALLEGED UNFAIR LABOR PRACTICESA. The Discharge of LuAnn Morgan1. Overview of Morgan's employmentLuAnn Morgan worked in Respondent's Oklahoma CityArea from November 1974 to June 1975, when she quit tomove to San Diego. After arriving in San Diego she con-tacted Respondent's Buena Park office and was ultimatelyhired by Area Manager Gary Hetherington, beginningwork on August 11, 1975. After spending 2 days riding withArea Trainer Geri Quigley, Morgan commenced servicingroute 35, the route to which she was assigned and on whichshe worked throughout her employment with Respondentin San Diego. It is undisputed that at the time that Morganwas hired, Hetherington had told her that route 35 was inpoor condition and did not satisfy Respondent's standards.In fact, he gave her a list of 13 stores where the boutiquesneeded to be deep cleaned.'In early November 1975, Morgan participated in a gen-eral discussion regarding unions, while at the balancepoint,8with warehouseman Dennis Potter and with RSRsQuigley, Majo Michaels, and Mary Ann O'Malley. WhilePotter testified that it had been either Morgan or Quigleywho had inquired of him at that time about unions, tellinghim that the inquiry was on behalf of a boyfriend, Quigleytestified that it had been Morgan who had directed theinquires to Potter.9On November 14, 1975, Morgan was the only San DiegoRSR to attend a training seminar conducted by BranchTrainer Jennie Andrews. During lunch with other RSRs,Morgan expressed interest in unionization of Respondent'sRSRs and, in response, RSR Arlene Hungate Itimmedi-ately voiced strong objection to Morgan's suggestion. Thatevening, Hungate contacted Area Manager Deanna Man-Although not included in the complaint, the General Counsel urges, inhis brief, that a violation be found and remedied based upon the fact thatthis incident was fully litigated at the hearing.Deep cleaning, in effect. involves a thorough cleaning of all componentparts of the boutiques on which Respondent's product is displayed in retailstoresA balance point is a location to which RSRs go weekly to turn in theirpaperwork and to receive their supplies for the following week. At the bal-ance point, each RSR meets individually with her area manager to reviewher performance. paperwork and conditions on her route.Although O'Malley attributed the inquiries to Michaels and testifiedthat the~ had been related to a strike at a nearby building, during a subse-quent conversation she told Hetherington that she had not paid much atten-tion to what had been said at the balance point. As will be seen, O'Malley'stestimony is suspect for she was quite loyal to Respondent"l As will be discussed intra Hungate remained opposed to unionizationIhroughout the events which transpired in this matter and in late Januarytelephoned a number of RSRs expressing opposition to the Union, question-ing the RSRs as to their opinions and soliciting these RSRs to withdrawtheir support from the Union.356 L'EGGS PRODUCTS INCORPORATEDning, reporting what Morgan had said during the seminar.On November 20, 1975,. Hetherington terminated Mor-gan for poor performance. Manheimer was summonedfrom her job as branch clerk to run the route for 2 days,during which time the application process for RSR SuePierce was completed so that she could take over the routewhich Morgan had been servicing.Respondent's defense, basically, is that Morgan's workperformance displayed a consistent and accelerating rec-ord of poor performance-particularly in the area of stock-outs, missed calls, cleanliness, and paperwork--culminat-ing in receipt of a zero mark on her annual performanceevaluation, the lowest mark ever received bh an RSR in theexperience of Hetherington and a mark which he testifiedmandated that Morgan be discharged. Conversely, theGeneral Counsel contends that the proximate cause ofMorgan's termination was the acquisition of knowledge byRespondent that Morgan had been advocating unioniza-tion. This motivation, urges the General Counsel, has sim-ply been shrouded by a defense which distorts and magni-fies Morgan's marginal performance and which portraysher as a totally unsatisfactory employee, when in fact herwork was never as poor as Respondent attempts to depict.2. Affirmative factors indicating that Morgan'stermination was unlawfully motivatedA series of factors are present to support the GeneralCounsel's contention that Morgan's termination resultedfrom her comments favoring unionization. The first suchfactor is the timing of the discharge, following within aweek of Morgan's comments at the RSR training seminar.Proximity of time between protected activity and termina-tion "strongly suggests a causative relationship between thetwo and is, as we have said, sufficient to establish a primafacie case ...." Union Camp Corporation, Building Prod-ucts Div., 194 NLRB 933 (1972), enfd. 463 F.2d 1136 (C.A.5).A second factor is the haste with which Morgan's termi-nation was effectuated. As will be discussed infra, SueSmith asserted that one reason that she had delayed herpurported decision of December 1975 to terminate JackieWade was to attempt to have a replacement RSR trainedto begin servicing Wade's route, thereby avoiding or atleast minimizing the confusion incident to a changeover inservice. Here, Hetherington had assertedly arranged to hireSue Pierce as Morgan's replacement. Yet. Pierce would notbe available to work until the following week. Nonetheless.Hetherington dismissed Morgan, thereby necessitating thetemporary transfer of a clerical employee. branch clerkCarol Manheimer, to service Morgan's route in the interim.notwithstanding the fact that 6 months had passed sinceManheimer had serviced route 35 and the further fact thatManheimer's experience on route 35 had been limited to aWhile Morgan testified that this occurred on Noemnbher 21. 1975S'. leth-erington placed it on NovNember 20.. and ( arn*l Manheimer, an .lleged dII-criminalee and the person who was assigned to Morgan'n rllte foilo.ilnqthe latter's termination. testified that she had sustituted on the routc IonThursday and Frida, of the week of Morgan's termination X.ccordliglI. Ifind Ihal the termination did occur eon November 20. 19755-week period. So far as the record discloses, there was noneed to resort to summary termination of Morgan. Hether-ington testified that his final decision to terminate her wasbased upon the results of her annual appraisal. Thus it wasnot the product of an act of misconduct, such as insubordi-nation or theft, which, by its nature, would mandate imme-diate termination. Furthermore, based upon the EmployeeStatus Notice which accompanied Morgan's performanceappraisal, it does not appear that her appraisal was dueuntil December 1. 1975. In fact, delay in submitting theappraisals was apparently not uncommon, as Sue Smithwas concededly late in submitting her appraisal of JackieWade in January. discussed infra. "The abruptness of adischarge and its timing are persuasive evidence as to moti-vation." N.L.R.B. v. Montgomerv Ward & Co., Inc., 242F.2d 497, 502 (C.A. 2. 1957), cert. denied 355 U.S. 829.Here. Morgan was terminated less than a week after hercomments regarding the need for unionization of Respon-dent's RSRs. The termination was effected at a time whenno replacement was immediately available. There was nobusiness-related need to take hasty action on November20, 1975. In these circumstances, there is a definite infer-ence that Morgan was terminated as soon as possible inorder to eliminate her from Respondent's payroll and toeliminate the possibility that she might act upon the sug-gestion which she made at the seminar luncheon. "In ourview, the haste with which Respondent acted is stronglyindicative of a discriminatory motive." Heath International,Inc., 196 NLRB 318, 319 (1972).While 1Hetherington denied that he had been aware ofMorgan's sympathy toward representation, it is clear thatRespondent was aware of her comments at the trainingseminar and that this knowledge was possessed as early asthe evening of November 14. 1975. Area Manager DeannaManning conceded that on that evening, she had receiveda telephone call from Hungate. who had related what Mor-gan had said during the luncheon. Although Manning de-nied reporting Hungate's remarks to her superior, LeonHardv, until the following Thursday or Friday (November20 or 21, 1975), her admitted knowledge can be imputed toRespondent. Montgomler tWto;rd & Co., Inc., 115 NLRB645. 647 (1956), enfd. 242 1 .2d 497, 502 (C.A. 2, 1957), cert.denied 355 U.S. 829: Stewart &- Stevenson Services, Inc., 164NLRB 741. 743 (1967). enfd. 414 F.2d 232 (C.A. 5. 1969);Munro Enterpri.se.s, ., 210 NILRB 403, fn. 3 (1974).Although Hatrdv corrobo)rated Manning's testimony.that it had not been until after Morgan's termination thatshe had told him of the telephone conversation with Hun-gate, this record leaves considerable doubt that Manningwould not relay such information to her superiors. As willbe discussed infra. Hard' was not a reliable witness. Thereis no question but that Respondent was sensitive to thepossiblity of unionization. for, as will be described intra, abevy of high officials was immediately dispatched fromRespondent's headquarters to California in January upondiscovery that a union organizing campaign was in prog-ress. Moreover, from January, Director of Field PersonnelLe Monde Price was assigned to remain in Buena Park sothat he could personally assist Respondent's local officialsin connection with the organizing drive. Finally, as will hedetailed more fully in connection with the termination of357 DECISIONS OF NATIONAL LABOR RELATIONS BOARDJackie Wade, Respondent's overall operation is character-ized by a highly detailed reporting system at all levels ofsupervision. Thus, every supervisor, including the areamanagers, prepares a weekly report submitted to his or hersuperior, which details activities performed during the pre-ceding week. It is, consequently, highly unlikely that anarea manager, upon learning that an RSR had been advo-cating unionization and that another RSR might quit ifrepresentation were attained, would fail to relay such infor-mation to her immediate superior at the earliest possiblemoment.Moreover, there is direct evidence that Manning did re-port Hungate's comments at the earliest possible moment,for Beverly Bolt, Region Secretary at the time of theseevents, testified that on Monday following the seminar,Manning asked if Bolt was aware of what had occurredduring the seminar and had then related that during a tele-phone call on Friday night, Hungate had repeatedMorgan's comments and had threatened to quit if theRSRs became unionized. Manning, according to Bolt, thenwent on to say that she had spoken with Western RegionSales Manager C. David Schwaegler at 6 a.m. Saturdaymorning about the matter. Later that day, or on the follow-ing day, testified Bolt, Price had called and she had heardManning describe Hungate's comments to Price and alsohad heard her telling Price that she (Manning) had alreadyrepeated Hungate's comments to Hardy, Hetherington,Schwaegler, and Bolt. Manning denied having any suchconversation with Bolt regarding the Hungate telephonecall, denied ever telling Bolt that she had tried to reachcompany officials to tell them what Hungate had related,and denied telephoning company officials about the mat-ter. Although she also denied discussing Morgan withPrice, Manning conceded that she may have received atelephone call from Price during the week following theseminar and, further, that she may have spoken with Pricewhile in Bolt's presence, although she contended that thesubstance of the conversation involved prorating the incen-tive of a Las Vegas RSR. Similarly, while conceding that heprobably had spoken with Manning in November, Pricetestified that the conversation had involved the Las VegasRSR and he denied having discussed Morgan with Man-ning. Schwaegler denied ever having heard of Morganprior to her discharge, and further denied having received atelephone call from Manning on Saturday, November 15,1975, about Morgan, testifying that he had left at 7 or 8a.m. that morning to go fishing and had been gone all day.Much of Bolt's testimony was simply not credible. Withregard to the sequence of events culminating in Morgan'stermination, Bolt testified that during the week followingthe seminar Schwaegler had been in his office where hehad spoken with Hardy about discharging Morgan bothduring face-to-face conversations and during telephoneconversations. Bolt displayed no doubt, for example, thaton Thursday, November 20, 1975, she had heard Schwae-gler engaging in a telephone conversation with Hardy, whowas out of the office, and that following that conversation,Schwaegler had said to her "the problem has been solved."Yet during Respondent's case-in-chief, documentary evi-dence was produced to support Schwaegler's testimonythat he had left Southern California on Sunday, November16, 1975, and had not returned until the evening of Thurs-day, November 20, 1975. Bolt's efforts, on rebuttal, to re-habilitate herself by saying that she had only heard Hardyduring these conversations and that Hardy might havebeen speaking with Schwaegler by telephone were most un-persuasive, and were clearly at odds with her testimonyduring the General Counsel's case-in-chief, particularlythat segment of her testimony described above.Nonetheless, Bolt testified to Manning's Monday morn-ing comments before Manning had testified to Hungate'stelephone call. There was no evidence that Manning hadever related Hungate's remarks to Bolt on any other occa-sion. Manning did concede that she had told Hardy aboutthe telephone conversation with Hungate, but contendedthat she did not relate Hungate's remarks to Hardy untillate in the afternoon of Thursday, November 20, 1975, at apoint in time when Morgan had already been terminatedand when Manheimer had begun servicing Morgan's route.Hardy testified that he told only Hetherington andSchwaegler about what Manning had said to him andSchwaegler testified that when Hardy had told him aboutManning's description of the Hungate telephone call, hehad "immediately dismissed it from my mind because shewas gone and it was over with." Certainly there would havebeen no occasion for Hetherington to have discussed thematter with Bolt and the record does not disclose any evi-dence that he did so. Consequently, the question arises asto how Bolt would have known so much about the sub-stance of Hungate's comments to Manning during theirtelephone conversation unless somebody told her. As allother possibilities must be excluded, it is a fair inferencethat Bolt must have learned about Hungate's commentsduring the conversation which she described. This conclu-sion is further supported by the admissions of Price andManning that there was a telephone conversation betweenthem during this time, though, of course, they did not ad-mit having discussed Morgan. In these circumstances, Ifind that while Bolt's testimony was not credible in otherrespects, her testimony with regard to what she had beentold by Manning on the morning of Monday, November17, 1975, is credible.'Bolt's testimony regarding Manning's comments duringthe early part of the week following the training seminar,particularly her testimony that Manning had told Priceduring their telephone conversation that she had relatedHungate's comments to Hetherington, finds further sup-port from the testimony of Mary Ann O'Malley. On directexamination O'Malley testified that on Sunday, November16, 1975, Hetherington had telephoned to inquire if shewas having any work-related problems and that when shehad replied negatively, Hetherington had then asked if sheever had been approached by someone in the Union.O'Malley testified that she had replied by mentioning bothan incident when a union representative had interferedwith her while servicing the boutique in a retail store, anevent which occurred several months earlier, and the ques-tioning of Potter, which had taken place at the balance12 It is well settled, of course, that the testimony of a witness can becredited in part. See Bloom/Art Textiles, Inc., 225 NLRB 766, 768-769(1976), and cases cited therein.358 L'EGGS PRODUCTS INCORPORATED)point earlier that same month. According to O'Malley. shehad then asked the reason for Hetherington's questions, towhich he replied "one of the girls had said something toanother girl about unions and this other girl from that areawent to her supervisor, saying, 'what's this about L'eggsgoing union? If that's true, I quit.' " O'Malley testified thatwhen she asked if it had been Michaels, Hetherington hadreplied that it had not been, but that as the conversationcontinued:·.it came up that at the recent RSR meeting newRSR meeting, whatever they call it -that one of thegirls from San Diego said to another girl from anotherarea. Something about they were I don't know howthis conversation was started about just-about union,but she stated that if l'eggs were to go union that allof the San Diego girls would go.As O'Malley was aware that Morgan had been the onlySan Diego RSR to attend the seminar, Hetherington'scomments altered her to the fact that he was referring toMorgan. She further testified that Morgan's name hadbeen raised during the conversation but she was uncertainas to whether it had been Hetherington or herself who hadfirst mentioned the name Morgan. The conversation con-tinued, according to O'Malley, with Hetherington saying"that he had been told by his supervisor that he was to findout who this girl was, and whoever she was, get rid of her."Hetherington denied having told O'Malley that his supe-riors had told him to find out who was in the Union and toget rid of him or her, denied that anything had been said toMorgan other than that she had been present during thebalance point questioning of Potter, and testified that hewas not positive whether the subject of O'Malley beingapproached by a union representative at a store had arisenduring the conversation. Nonetheless, Hetherington's testi-mony did corroborate that of O'Mallev in many respects.He acknowledged that the conversation had occurred andthat O'Malley may have mentioned having been ap-proached by a union representative during the servicing ofa boutique in a store. He conceded having asked O'Malleyif everything was okay with her job or if there were anyparticular problems that she was having, either with her jobor her working conditions. He agreed that he had askedO'Malley if she had heard any mention of union activity orif she thought that the other RSRs were unhappy, and thatO'Malley had mentioned the balance point conversationwhen one of the RSRs had inquired of Potter regardingunionization. He admitted that he had mentioned thetraining seminar and had said that he had heard that oneof the San Diego RSRs had been unhappy with workingconditions and was interested in union representation. Ac-cording to Hetherington, O'Malley had then attempted toguess who the RSR had been, inquiring if it was Michaels,to which he replied in the negative.Notwithstanding these concessions. Hetherington testi-fied that the conversation with O'Malley had taken placeon the evening of Sunday. November 23, 1975, rather than.as O'Malley testified on direct examination, on Sundaynight. November 16. 1975. On cross-examination, O'Mal-ley was pressed, both with regard to the date of the conver-sation and with regard to her testimony that Hetheringtonhad said that he had been instructed to terminate the RSRwho had raised the subject of the Union. O'Malle? conced-ed that the conversation may have taken place on the fol-lowing Sunday, November 23. 1975. However, she furthertestified that she believed that it had, in fact, occurred onNovember 16. 1975. because it followed a balance pointconversation in which Morgan had discussed going to thetraining seminar the next day. On redirect examination,she then renewed her assertion that, to the best of her rec-ollection. the conversation had occurred on the weekendimmediately following the seminar. Further, on cross-ex-amination O'Malley expressed uncertainty as to whetherHetherington had directly told her that he had been or-dered to get rid of the RSR who had raised the subject ofthe Union, testifying that this could have been an assump-tion on her part. She then expressed further uncertaintywith regard to whether or not Hetherington had told herthat his orders had been to ascertain the identity of theRSR who had made the statement at the seminar. How-ever, her description as to the basis for her uncertaintyregarding the latter was that it did not seem likely thatHetherington would have made such a statement if he hadalready known the identity of the RSR who had made thecomments at the seminar. Accordingly, this was quiteclearly an effort to rationalize Hetherington's motivation.rather than an effort by O'Malley to recall preciselyHetherington's comments to the best of her recollection.'"O'Malley appeared to construe herself as being in a diffi-cult position, as appears to have been the case. She had notbeen approached to sign a authorization card because theemployees had suspected her of favoring Respondent. Thissuspicion was well-founded, for O'Malley was opposed tounionization of the RSRs throughout the organizing cam-paign. Moreover, when she appeared as a witness. O'Mal-ley was employed by Respondent and had been on a suffi-ciently friendly basis with Hetherington to have been histennis companion at her club on at least one occasion. Yet,she was in frequent contact with her coworkers. Accord-ingly, she appeared to feel caught between contendingforces and seemed to hbe attempting to accommodate Re-spondent's conflicting interest. Thus, while she describedwhat had transpired on direct examination, she then at-tempted to accommodate Respondent's position by will-ingly acquiescing, where possible. to questions which sug-gested approaches that would mitigate the adverse effectson Respondent of her testimon, on direct examination.Notwithstanding this effort, at several points O'Malleydid say that she was certain that Hetherington had told herthat he had been instructed to find out who the RSR hadbeen who had raised the subject of the Union during thetraining session in San Diego. This was her recollectionand I do not believe that her efforts to rationalize whatwould have motivated Hetherington to make such a state-ment detracts from her memory on this particular point.Moreover. I find it unlikely that she would accuse Hether-ington of having made the statement that he had been toldto get rid of that RSR unless there was some basis in factfor the assertion Therefore, I find that Hetherington didIn l!iu rc.gard I helhce that ()O'Malcl a,, pursuing the anime c'lden.eho diductioth.n approach that Respontden! chargre, Potter .ith fotlohlng359 DECISIONS OF NATIONAL LABOR RELATIONS BOARDcall O'Malley on the Sunday following the RSR trainingseminar, that he did tell her of his awareness of Morgan'sstatements during the luncheon favoring representation ofthe RSRs, that he did tell her that he had been directed byhis superiors to ascertain the identity of the RSR who hadmade those statements and that he did say to O'Malleythat he had been directed to find a method for terminatingMorgan because of her sentiments. Moreover, I find that inmaking these comments Respondent, through Hethering-ton, violated Section 8(a)( ) of the Act, by interrogatingO'Malley regarding her union sympathies and by threat-ening that Respondent would discharge RSRs who sup-ported unions.O'Malley's favoritism toward Respondent and herfriendship with Hetherington are significant in anotherarea involving Morgan. As described above, in early' No-vember there was a conversation regarding unions at thebalance point where Morgan had been present. DennisPotter testified that following the conversation he had re-turned to Respondent's Buena Park facility, where he hadreceived a telephone call from Hetherington, who had saidthat one of the RSRs had mentioned that he (Potter) hadbeen talking about the Union with the RSRs in San Diego,had demanded to know the substance of Morgan's com-ments about the Union, and had asked whether the RSRswere attempting to organize in San Diego. Potter testifiedthat he had replied that he did not think that anything hadbeen going on and that one of the RSRs had merely beenmaking inquiries on behalf of a boyfriend. Following thisreply, testified Potter. Hetherington had demanded to talkto Hard), and Potter then transferred the call. According toPotter, the only RSR's name mentioned during the conser-sation had been that of Morgan. and during the conversa-tion, according to Potter, Hetherington had been "stutter-ing and just, you know, talking real fast, and Gary wasreally, you know, usually real cool, so I knew he was upset...." Potter placed Warehouse Manager John Batty ashaving been sitting in the office during his telephone con-versation with Hetherington and Potter testified that afterhaving switched Hetherington to Hardy, he had then de-scribed the essence of the telephone conversation to Batty.Batty denied that any such conversation had ever occurredand, indeed, there were a number of factors about Potter,discussed infra, that lead me to believe that his testin-onyshould not be credited where it stands unsupported. Hosw-ever, the simple fact with respect to the comments attribut-ed to Hetherington during this telephone conversation isthat they stand undenied. In its brief, Respondent citestranscript pages 2971 and 2972 to support its assertion thatHetherington did not have such a conversation with Potter.Examination of those two transcript pages discloses thatHetherington denied that he had been aware of Morgan'sunion involvement or sympathies prior to her termination,deinied ever discussing with Morgan any union activities orsympathies prior to her termination, denied discussingunions or Morgan's feelings toward unions with her priorto her termination, denied receiving any telephone calls onNovember 20, 1975. or prior thereto, from anyone em-ployed by Respondent as to any activity or sentiments re-garding the Union and Morgan, and denied being aware atthe time of Morgan's termination of any union activity onher part. Denials as to these matters do not constitute deni-als of the statements attributed to Hetherington during histelephone conversation with Potter. Accordingly, I creditPotter in this respect and I find that such a telephone con-versation did occur, that Hetherington did interrogate Pot-ter regarding the union sympathies and activities of theRSRs, that Hetherington did identify Morgan as being theRSR who had discussed the Union at the balance point,and both by the substance of the questions asked and bythe manner in which they were asked, as described by Pot-ter, that Hetherington's comments were inherently coer-cive. Accordingly, I find that Respondent, through Hether-ington, did violate Section 8(a)(1) of the Act, by creatingthe impression of surveillance of employees' union activi-ties and by interrogating Potter regarding the union sym-pathies and activities of employees.In summary therefore, the General Counsel has estab-lished that Morgan did express sympathy toward unioniza-tion of the RSRs; that she was identified to Respondent byanother RSR as being the individual who had discussedunionization at the balance point in early November butthat through his telephone comments to Hetherington, Pot-ter had temporarily allayed any fears on Respondent's partthat Morgan would attempt to generate an organizing cam-paign; that Respondent then learned that Morgan hadmade comments during a training seminar luncheon indi-cating her desire for representation of the RSRs; that Re-spondent. through Hetherington, then attempted to ascer-tain the basis, if any, of the RSRs' dissatisfaction andexpressed the intention of disposing of Morgan; and thatwithin a week of the training seminar that Morgan wasterminated abruptly.3. Respondent's defenseAs found above, the General Counsel has established aprima facie case that Morgan's termination was unlawfullymotivated. However, as the Board stated in Klate HoltCompany, 161 NLRB 1606, 1612 (1966):The mere fact that an employer may desire to termi-nate an employee because he engages in unwelcomeconcerted activities does not, of itself, establish theunlawfulness of a subsequent discharge. If an employ-ee provides an employer with a sufficient cause for hisdismissal by engaging in conduct for which he wouldhave been terminated in any event, and the employerdischarges him for that reason, the circumstance thatthe employer welcomed the opportunity to dischargedoes not make it discriminatory and therefore unlaw-ful.The testimony and documentary evidence in the instantcase appears to leave no doubt that Morgan was less thana model employee. Yet, as will be discussed in greater de-tail, infra, Respondent retained Jackie Wade in its employ-ment for 3 years, notwithstanding a work performance lev-el that was less than exemplary. For example, fromOctober 1974 through June 30, 1975, her then-area manag-er testified that:..[Wade's] displays or boutiques on her route werefilthy, standards changes were not done when theywere needed or required or necessary. Her balancing360 L'EGGS PRODUCTS INCORPORATEDpaperwork was sloppy, incomplete, inaccurate, itemsleft off. This type of thing. On the overall she was notworking up to satisfactory performance.But Wade continued to serve as an employee of Respon-dent. Consequently, there is a threshold question regardingthe degree of poor work which Respondent has been will-ing to tolerate, even though an objective analysis of thatwork performance might well support termination. It iswith this basic question in mind that analysis of Respon-dent's defense must be undertaken.Respondent's defense to Morgan's discharge relies heav-ily upon events which assertedly occurred late during theweek of the training seminar and during the week ofMorgan's termination. Hetherington testified that on Fri-day, November 14, 1975, he had received messages thatfour customers had called the Buena Park facility to com-plain about lack of service and shortages of product. Hetestified that when he had called one of these customers,Food Basket Market, he was advised that Morgan assert-edly had told the customer that frequency of service callsto the store were to be reduced, though she had not beengiven the authority to do so. That evening. testified Hether-ington, he had spoken with Morgan by telephone and shehad denied making such a statement at the Food BasketMarket and, with regard to another customer (CentralDrug), who had purportedly telephoned Respondent, hadsaid that she had made a standard change on her last ser-vice call to that store.'4Hetherington testified that on Tuesday, November 18,1975, he then received another call from Food Basket Mar-ket reporting that their rack "was still shot and they werestill upset and they said no one had been in there for two orthree weeks." According to Hetherington, the store com-plained that it had not been serviced the previous day eventhough, he asserted, Morgan had promised to service it onthat day. On that same day, Hetherington testified that hejourneyed to Central Drug, stopping at two Safeway storesen route. At one of the Safeway stores, he testified, themanager had complained about the RSR (Morgan) alwayslacking the necessary product to correctly replenish the dis-play and indeed, when he inspected the display, Hethering-ton testified that it did not agree with the route book inso-far as the amount and types of product that should bestocked. Hetherington testified that he then checked thecopy of the sales ticket for the last stop that Morgan hadmade at the store and discovered that no standard changehad been made by her at that time, even though she hadstated that she had done so. He testified that when he ar-rived at Central Drug a similar situation had prevailed:Though Morgan had told him that she had made a stan-dard change during her last service call, the sales ticketdisclosed that no standard change had been made and the14 In essence. a standard change insolves a read ustment of the IN pc.l andnumbers of product that are carried on the hbolique. with the ohbject beingto Increase the number of items which are selling well and to decrease thenumber of items whlch are not being purchased il as great a qulanltsUltimately, the object is to avoid what is referred to as a. sockout Ia sitLa-lion where a product is completels sold out before the RSR can rctuin itothe store to replenish the suppl?. thereb, leavling a period of tlime ,hencustomers cannlot purchase that particular product because nolt cnoitIh of Ithas been placed on the boutiqueboutique was not stocked in agreement with the routebook. Hetherington testified that he conducted boutiqueinspections at all three stores at which he stopped that day,filling out a Field Inspection Report at each one to showthe results of that inspection. According to the Field In-spection Report introduced at the hearing, Morgan re-ceived a 74 on her boutique at the Safeway store on Grape,a 78 at the Safeway on Orange, and a 78 at Central Drug.Respondent's witnesses testified that 85 was the minimumacceptable grade.Upon returning to his office from Central Drug, testifiedHetherington, he computed the results of a contest whichhe had been conducting among the RSRs whom he hadsupervised from early October through November 14,1975. The results of the contest disclosed that Morgan re-ceived only 2.035 points out of a possible total of 4,000points 900 less points than the next lowest RSR and al-most 1700 points less than the RSR who finished first inthe contest. Hetherington testified that he had then turnedto preparing Morgan's annual evaluation and, upon com-pleting the form which is received from Respondent's Win-ston-Salem headquarters. had ascertained that Morgan hadreceived a total score of zero. Hetherington testified thatthe minimal passing grade on such an evaluation is 45points and that he had never before seen a score of zero. Atthis point, he testified. he made the final decision to termi-nate Morgan, taking into account all of the informationand documentation which had been accumulated duringher 3-month employment in San Diego.The pre-November 14, 1975. facets of Respondent's de-fense will be discussed below. Concentrating at this pointon the above-described sequence of purported events, oc-curring on and after the date of the training seminar, thereare a series of matters which objectively diminish the relia-bility of Hetherington's testimony. Most obvious is the factthat all of this information and documentation was generatedfollowing Morgan's comments at the seminar luncheon andfollowing Hungate's telephone call to Manning on that eve-ning. Moreover, theevents described by Hetherington duringthe week of Morgan's termination and the documentationwhich was concededly prepared by Hetherington during thatweek were all matters arising after Hetherington's telephoneconversation with O'Malley in which he had acknowledgedreceiving instructions to "get rid" of the RSR who had madethe prounion comments at the seminar.The second factor diminishing Hetherington's defense isthe page of notations which he purportedly made on No-vember 14, 1975. when he contacted the Buena Park officefor his messages. This page is reproduced as Appendix A.Noteworthy is Hetherington's manner of listing customerswho assertedly had left messages at Buena Park that daycomplaining about the lack of service and the depletion ofproduct on their boutiques. Of the four messages whichHetherington claims to have received that day, the oneconcerning Food Basket is first. The significant point isthat the Food Basket portion of this page is a potpourri ofconversations, starting with the purported message left atthe Buena Park office, followed by the asserted commentsmade to Hetherington by Food Basket personnel when hethen telephoned that store that same day and concluding361 DECISIONS OF NATIONAL LABOR RELATIONS BOARDwith the comments which he contends were made to himby Food Basket personnel on November 18, 1975. Yet, nosimilar gap exists in those portions of the page which recitethe substance of the second and third messages whichHetherington purportedly received. Hetherington ad-vanced no explanation as to why he would have left a gapafter the first message and would not have left a similargap after the second and third messages. This raises somedoubt as to the contemporaneousness of this particulardocument a doubt further strengthened byHetherington's inability to recall the name of the clerk atthe Buena Park office who had assertedly read these mes-sages to him. In this posture, not only was there a lack ofcorroboration for his testimony with regard to receipt ofthe messages, but his lack of recall effectively barred theGeneral Counsel from contradicting his testimony by at-tempting to call the clerk who had purportedly relatedthose messages to him. Moreover, none of the officials ofany of the customers listed on that exhibit were called aswitnesses to corroborate Hetherington's testimony in thisregard.During direct examination, Hetherington testified aboutservice call books that Respondent maintained, in whichclerks at the Buena Park office record incoming messagesfor distribution to area managers. At the point when thistestimony was given, Respondent was attempting to showthe disparity in the number of service calls received fromcustomers on route 35, in comparison with the minimumnumber of calls which had been received from customerson other routes in the San Diego Area. Thus the objectivein this testimony was to demonstrate the comparative diffi-culty being encountered on Morgan's route. Yet the Gener-al Counsel pointed out that not one of the four calls pur-portedly received from customers on November 14. 1975,was listed in the service call books produced by Respon-dent. When the matter was thus focused, Hetherington, ina most unconvincing fashion, backpedaled, saying that notall service calls received at Buena Park were recorded inthe service call books, because frequently persons otherthan the clerks at that location received such calls and fre-quently they did not bother to note them in the service callbook. This testimony was then later supported by Hardy.An additional problem arose when Hetherington testi-fied that, as a special account, the Food Basket call wouldhave been referred to Don Carlson, District Sales Repre-sentative. This then raised the question of why Carlsonwould have chosen to simply have a clerk relay the mes-sage to Hetherington rather than contact Hetheringtonhimself in view of the special nature of this account. More-over, if Carlson had received the call, no explanation wasadvanced for not calling him to corroborate Hetheringtonin light of the plainly evident problem with the latter's no-tation. Indeed, Hetherington also testified that the FoodBasket official, Bill Watson, who had placed the call, pos-sessed Hetherington's unlisted telephone number. If Wat-son was in fact as concerned as Hetherington seeks to de-pict him, why would he not then have called Hetheringtondirectly, rather than contact Buena Park and simply leave amessage. These factors cast considerable doubt upon thevalidity of Respondent's Exhibit 39. Nor was this the onlyexhibit proffered by Respondent, as will be discussed infra,where questions exist as to the authenticity. Moreover,while Hetherington testified that he maintained these typesof notes so that he could prepare his weekly activity reportto submit to Hardy, no such activity report was producedat the hearing to corroborate the sequence of events whichHetherington described as having occurred on Friday, No-vember 14, 1975, and during the following week. Yet Re-spondent saw fit to produce virtually all of the weekly ac-tivity reports prepared by Sue Smith that containedadverse comments about Jackie Wade and, additionally,submitted a weekly report which Hard)y had preparedbased upon an October conversation with Hetheringtonconcerning Morgan. In view of Respondent's detailed re-porting system, the absence of similar reports by Hether-ington concerning Morgan raises considerable doubt as tohis testimony regarding the events which he described asoccurring from November 14 through 18, 1975.Other facets of Hetherington's testimony regarding theevents of the week of Morgan's termination contained in-herent discrepancies. For example, though he took the timeto travel to Central Drug and to two Safeway stores onNovember 18, 1975, there is no evidence that he made anyeffort to make a similar visit to, or to follow up on. thepurported call of November 18, 1975, from Food BasketMarket, even though he testified-as Appendix A rec-ords a message from that store complaining about thecondition of the boutique that had been received. Further,H-letherington testified that Watson had complained aboutthe condition of the rack and the failure to receive serviceon November 17, 1975, as Morgan had purportedly prom-ised to do. Yet his notation on Appendix A shows only acomplaint about "rack still shot been that way for 2 or 3wks." No mention is made of a failure to provide serviceon the preceding day. Further, Hetherington conceded atanother point in his testimony that the rack at that storehad been changed to hold less product. Accordingly, if, infact, there had been a depletion of product at that location,there is some basis for finding that the stockouts resultedfrom the change in the nature of the rack.With regard to the asserted failure by Morgan to havemade a standard change at one of the Safeway storeswhich Hetherington visited on November 18, 1975, theGeneral Counsel objected strenuously to any testimony onthis point unless the sales ticket was produced. At thattime, it was pointed out to Respondent's counsel that theabsence of this document, to corroborate Hetherington'sassertion that it had disclosed that no standard change hadbeen made at Safeway. could lead to an adverse inferenceand would in any event cast considerable doubt uponHetherington's testimony in this regard. Yet no Safewaysales ticket was ever produced, in contrast to the produc-tion of a sales ticket for Central Drug, also assertedlyshown to Hetherington on that same day. This of courseraises a question as to whether in fact the Safeway salesticket did not disclose that a standard change had beenmade. There is an alternative explanation for Respondent'sfailure to produce a sales ticket for the Safeway store.While he visited two Safeway stores on November 18 anddid not delineate clearly which had been the one where, heclaimed, the standard change should have been made,Hetherington implied that it had been the first Safeway362 L'EGGS PRODUCTS INCORPORATEDstore, on Grape, where there had been no standard change.notwithstanding Morgan's earlier statement to him that shehad changed the standard. If this be true, Hetherington'stestimony is flatly contradicted hy the documentation prof-fered by Respondent, for the last page of Respondent'sExhibit 35, a series of notes written out by Morgan andgiven to Hetherington, bears the date "I 1 15" and the fol-lowing message: "Safeway Grape No std chg formsLong's too."Despite production of the Central Drug sales ticket fromMorgan's service call of November 12. 1975. there is noevidence as to what the correct standard should have beenat that time for each item on the display. The slip merelyshows that the store was serviced, that certain enumeratedproducts were delivered to the store and that it was a nor-mal service call as opposed to one in which a standardchange had been made. Further, the service call book dis-closes messages from Central Drug on September 29. Octo-ber 15. and October 20. 1975. Yet there is no evidence that,in contrast to his action of November 18. 1975, Hethering-ton had taken it upon himself to journey, to that store toinspect the display after any prior telephone call. Nor isthere evidence showing why he would have chosen to do soon November 18, 1975. Moreover, while he claimed thatCentral Drug did not call the Buena Park facility on anygreater number of occasions than other similarly situatedcustomers, the fact remains that 3 of the 14 calls attributedto route 35 had been placed by Central Drug. thereby indi-cating at least the possibility that this customer had a ten-dency to call more frequently --particularly as no evidencewas produced of a similar number of calls from any othercustomer, including those on route 35, during so short aperiod of time and, as Hetherington never went to inspectCentral Drug until the week following the seminar.With regard to the service call books, it should also benoted that the first three messages attributed to route 35were ones which were called in during the initial 6-weekperiod that Morgan had serviced the route, with the resultthat she may not have had the opportunity to service thosecustomers by that time. There were no messages concern-ing her route in the service call book after November 3.1975. and the last message prior to that one bears the dateof October 20, 1975. Hetherington also conceded that someof the calls had been placed by customers who were notscheduled for regular service but who followed a practiceof calling for service whenever necessary. However. he didnot attempt to distinguish which calls had been attribut-able to such customers.Finally, I find it most unlikely that, given Respondent'sconcern with customer relations. an RSR would be allowedto consistently disregard both the route book and Respon-dent's instructions to service particular accounts. The sim-ple fact is that Respondent's recordkeeping and reportingsystem is so detailed and so extensive that it appears un-likely that an RSR would be permitted to go for so long aperiod of time, as is attributed to Morgan, providing suchinadequate service. Tangentially. it is also noteworthy thatthe marks of 74, 78, and 78 on the Field Inspection Reportpurportedly prepared by Hetherington on November 18.1975. while below the minimally acceptable 85 score, arenot so low as to support Hetherington's ultimate conten-tion that Morgan merited a zero on her annual evaluation.This leads to the testimony in evidence pertaining toMorgan's performance prior to her attendance at the train-ing seminar where she spoke favorably of unionization. Ex-tensive documentation was produced to show that,throughout the course of her employment in San Diego.Morgan had regularly been the poorest RSR in the area.Yet Hetherington conceded that he had been told byMorgan's supervisor in Oklahoma that she had been a sat-isfactory RSR. Indeed, her monthly evaluations rated heras being "Very Good" in December 1974 and January1975: as being "Satisfactory" in February and March 1975and as being "Outstanding" in May 1975. her last ratingwhile she worked in Oklahoma City. Additionally, the May1975 evaluation contains the comment "LuAnn has pro-gressed to the point where she is now one of the top R.S.F.sin the OKC Branch."i5It is undisputed that Morgan's first San Diego monthlye valuation rated her as "Satisfactory." True, on October29. 1975. Morgan did receive a rating of "Unsatisfactory"on her monthly evaluation. Yet examination of this partic-ular form fails to disclose information which would sup-port the zero rating which she was awarded less than Imonth later. Thus, with regard to the section "Route Cov-erage." Morgan received adverse marks with respect to theconformity of her route books, the locations of her dis-plays. the cleanliness of her displays, the thoroughness ofher cleaning job. calling on new accounts, and selling newdisplays. l he other eight areas in this section are checkedas being performed satisfactorily. With regard to the sec-ond section of the form. "Performance." 14 of the items arechecked as being satisfactory. A fifteenth item is checkedboth in the satisfactory and unsatisfactory columns. Thecomments section of this evaluation discloses that Hether-ington was dissatisfied with the fact that Morgan hadfailed to include seven new accounts in her route book thathad been received recently. that she was not checking herdiagrams for proper sequencing of her information bands(although she was checked as having satisfactorily per-formed this facet of her duties in the "Route Coverage"section). and that both stockouts and cleaning were areasin which she needed "much improvement in order to justi-fy future employment." However, the same form also con-tains comments reflecting an optimistic appraisal ofMorgan's future prospects. Thus. Hetherington wrote "LouAnn [sic] works fast & is efficient but cleaning & stockoutsare areas of deficiency & must be included in her servicingroutine." Further, Hetherington wrote "Lou Ann is fast &a good worker-personal problems. holiday weeks. & sick-15 The scale of ratings on the monthl, evaluation forms list, choice, )ofI()l lsialndilg."' -"er\t (oliid." "Sallnsf.aciors." and "t nsallsfactors," 1 It ibrief Reesp.lndent p.linl o.ut that the esa.uation form for April was notproduced It,'sccr. I .Ittlh nri, qeliht to Mtorgan's failure to produce thisformt She Jlid imt .appel.r rto he iloe istot oirganlzed person and. acc.ordingly.It 1t i/el unilikel Ihat she otuld nol hace retained 1ll of the formts gtien her,hile she iorked in ()kl.ahomn (i ts, particularls in light of the fact that sheh;d nosed halfu.! a. cross the citintrs to- San Diego Moreoser. this hearingclrlnded oler .a 2 mnith period In sie, of Respondent's extenslie record-keepllg f.iCliis's, it seelm, unlihkel thi it s ould have been unable to pro-dilc' the \pril form. a, w ell s a its ,lter [orln frot Oklaho m ai (i. dicloi-rin t ha lrivtn liid reecised pot4r tt mltgs363 DECISIONS OF NATIONAL LABOR RELATIONS BOARDness hasn't helped the above but the fact remains thatL'eggs quality of service must meet company standards-Iam confident Lou Ann can & will correct all deficient ar-eas-a lot of effort has been into correcting standards."Morgan had not attended a training seminar while work-ing in Oklahoma. Less than 3 weeks after this evaluation,she was assigned to a training seminar. Though Hethering-ton denied playing any role in the decision to send her tothe seminar, the fact remains that Respondent did makethis decision. Presumably it was made on the basis of heroverall performance and the same optimistic projection forher future, so long as she was properly trained in the areaswhere she had grown deficient, as Hetherington's com-ments reflected on her most recent monthly evaluation.Hetherington had prepared "balance notes" for eachweek, reciting the deficiencies of each of the RSRs whomhe supervised. Examination of these balance notes disclos-es that Morgan was the leading offender in the number andtypes of mistakes during virtually every week that the bal-ance notes were prepared. Yet a detailed examination ofthese balance-point notes discloses that numbers alone aredeceiving.In the first place, Morgan was the least experienced RSRin the San Diego Area, and certainly was the least experi-enced RSR in terms of familiarity with operations underHetherington's supervision. Accordingly, her lack of expe-rience and her unfamiliarity with Hetherington's methodof operations would naturally tend to generate some mis-takes over and above those that would be made by moreexperienced RSRs familiar with working underHetherington's supervision. This indeed was borne out bycareful analysis of the comments made on the balance-point notes for the period of Morgan's employment in theSan Diego area. Notwithstanding the numbering on thenotes, some of the comments which bear a single numberare, in fact, multiple in nature. By my count of each itemsingled out for mention on the balance-point notes, Mor-gan made a total of 54 types of errors during the time thatshe worked under Hetherington's supervision. Of these er-rors, 37 were one-time affairs: they were committed onlyonce and were never again repeated. For example, onlyonce did she list the wrong number of working days on heractivity report, only once did she incorrectly total her ex-penses on the activities report. only once did she mislist asm.p.h. rather than m.p.g. on her gasoline report, only oncedid she seal the cash envelope, only once did she fail to puta display number on the back of a money order, only oncedid she mislist the number of gallons of gasoline pur-chased, and only once was there a weak mark on her"check deposit" stamp indicating that she needed more inkon her stamp pad. An additional nine types of mistakeswere made only twice and, in view of the fact that Hether-ington did not review the balance-point notes with theRSRs until the balance of the following week, it is mostlikely that an error would be repeated until the followingweek when brought to the RSR's attention, thereby afford-ing her the opportunity to correct it. For example, on thebalance-point notes for September 19 and September 25.1975, there are comments regarding a disparity betweenthe number of stops and the number of replenishmentslisted on the RT 500 form. T hereafter, the mistake was notrepeated by Morgan.Examination of the types of mistakes made by Morganwhen compared to the types of mistakes listed for the otherSan Diego RSRs (Quigley, Michaels, Sandra Glad, andO'Malley) disclose that similar errors and mistakes weremade by these RSRs as well, although not nearly in thesame number in certain specific important areas. Nonethe-less, the fact that the errors were made by others, moreexperienced than Morgan in working under Hetherington'ssupervision, does indicate that such mistakes do occur. In-deed, Hetherington conceded as much when he testified.For example, Quigley, Hetherington's area trainer and theRSR who trained Morgan to perform her route in the SanDiego area, made the following mistakes as listed onHetherington's balance-point notes: Failure to have themaintenance company sign the maintenance form, mis-computing miles per gallon as 9 rather than 9.6, runningout of the proper forms for panties and resorting to outdat-ed forms, failure to have the same date on the RT-95 as onthe RT-280, failure to prepare a separate RT-500 whenservicing another route, failure to have the same date onthe RT-95 as on the RT-280, failing to include the G saleson the RT-500 (thereby submitting incorrect sales on thelatter), failure to list the branch address on the RT-95,failure to check the control card against the route book tomake certain that they agreed with respect to the numberof replenishments, failure to compute the number of Atickets for category I on the transmittal, failure to subtracttwo units with the result that an excess was shown on theRT-500, failure to complete categories I and 2 on the RT-300, listing 41 rather than 43 A tickets, failure to includethe display number on a customer's credit total, miscopy-ing the number of A sales, failure to list the number of daysworked on the RT-500, failure to submit RT 21's for sam-ples, failure to submit a miles per gallon report, mislistingthe WH-65, style 401 as 116 rather than 146, failure to signboth WH-65's, failure to submit H tickets, and failure tolist correct number of RT-21's, shown on the RT-300.While Morgan was the least experienced employee in theSan Diego area, on but a single week of balance-pointnotes was there significant disparity between the numberof notations pertaining to route 35 and the number of nota-tions pertaining to route 37, serviced by RSR Sandra Glad,who had commenced working for Respondent 7 monthsprior to when Morgan commenced work in the OklahomaCity Area. While seven notations pertained to route 35during the period ending August 27, 1975, there were fivenotations pertaining to route 37. For the period endingSeptember 4, 1975, four notations are attributable to route35 while two notations are attributable to route 37. In theperiod ending September 11, 1975, route 37 shows 7 nota-tions, while there are 10 notations for route 35. For theperiod ending September 18, 1975, there are seven nota-tions for route 35 and five for route 37. In the followingweek. five notations pertained to route 35 and one to route37, but seven notations were attributable to route 35 duringthe period ending October 2, 1975, while five were listedfor route 37 and, for the following period, route 35 had fivenotations while route 37 had two. In the period endingOctober 18, 1975, there was but one notation for route 35while two notations were listed for route 37 and, in the nextperiod, though route 35 had six notations listed, route 37had seven notations. Route 35 received one notation for364 L'EGGS PRODUCTS INCORPORATEDthe period ending October 25, 1975, and there were nonotations listed for route 37. In the following week fournotations were listed for route 35 and but one notation waslisted for route 37. For the period ending November 6,1975, route 35 received five notations and route 37 receivedfour, while in the subsequent week route 37 received onisthree notations, whereas route 35 received 13, In the finalweek of Morgan's employment, that of November 20,1975, there were nine notations listed for route 35, butGlad received eight notations.The most experienced RSR in the San Diego Area wasMajo Michaels, who serviced route 36. She had com-menced working for Respondent as an RSR on November16, 1971, in Atlanta, Georgia, where she worked for 3 yearsbefore transferring to the San Diego Area in October 1974.Presumably. therefore, there would be fewer balance-pointnotations for Michaels than for any other RSR in the SanDiego Area. Yet, on only one list of balance-point nota-tions, that of October 25, 1975. did Michaels's performancefail to warrant the inclusion of any comment. Further, ononly five occasions did Michaels receive but one notationon the balance-point notes-for the periods September 4.II, 25, and October 18 and 30, 1975. During the remainingperiods Michaels received multiple comments, totaling,during some periods, a number very close to the number ofbalance-point notations attributed to route 35. Thus. forthe period ending October 9. 1975. Morgan received 5 andMichaels received 4 notations; for the period ending Octo-ber 23, 1975, Michaels received 5 while Morgan received 6notations; for the period ending November 6, 1975. Mi-chaels received 4 and Morgan received 5 notations; for theperiod ending November 13, 1975, Michaels received 8 andMorgan received 13 notations; and, for the period endingNovember 20, 1975, Morgan received 9 while Michaels re-ceived 6 notations.Many of Michaels' mistakes were similar to those withwhich Morgan was charged. The balance-point notationsfor route 36 disclose criticisms of such matters as failure tocorrectly date the RT 500. failure to fill the gasoline tankbefore balancing, failure to keep the yellow deletion ticketsseparate, failure to put a display number on the back of acheck, failure to list the branch addition on the RT[ 95.failure to list an inventors figure on the 601 which con-formed to the RT-28, failure to put Safeway stickers on theright side, failure to list the proper sales audit figure, failureto write the display numbers on yellow warehouse copie.,legibly, failure to list the samples and total returns on theRT 500, failure to provide the same date on a money orderand the ticket, excessive corrections on tickets whichshould have been corrected while at the customer's prem-ises, incorrectly totalling the number of A tickets, illegibleunit totals. transposition of figures. failure to enter invento-ries correctly, failure to list display numbers on B tickets,failure to mark out an incorrect display number abovewhich the correct display number had been listed, failureto list the beginning mileage on the RT 500, failure to listthe same number of replenishment stops as stops servicedon the RT-500, failure to subtract excesses leaving an in-correct total of units sold. questions as to whether tires forthe van had been ordered, failure to correctly circle dele-tions. omission of the figure 131 on two sheets on the RT19 SKU, failure to circle proper codes on the RT-20, fail-ure to list a display number on a return ticket on the RT-20, failure to properly list the status on display, omission ofthe number 131 on the RT- 19 SKU, and incorrect listingson the R1T-20.During the same period of time that Morgan was en-countering the difficulties which assertedly were the imme-diate causes of her termination, Michaels was also experin-encing difficulties. Thus the balance-point notations for theperiod ending November 6, 1975, contain the sharplyworded admonition for route 36: "All of the Rt 19 SKUwere missing inventories-how did you show any subs?-Ihope this is the last time we have to talk about enteringinventories." On the balance-point notes for the followingweek, under the eight errors listed for route 36 appears thecomment "BAD WEEK BOUT YOUR WORK WASNEAT." On the day on which Morgan was terminated thebalance-point notations for route 36 contained the follow-ing comment: "1. Count this as a written probation-inyour folder to be discussed w,,'me." Yet, the more experi-enced. and presumably more knowledgeable, Michaelscontinued working for Respondent.The balance-point notes do disclose that Morgan washaving the greatest difficulty of all of the San Diego AreaRSRs. But. considering her relative degree of inexperiencein relation to Michaels, Glad, and Quigley--both in periodof time working as an RSR and in length of time workingin the San Diego area-the balance-point notes do not dis-close that her performance was so far below those of theseother RSRs as to support Respondent's defense that shewas terminated solely for being the worst RSR whom Re-spondent had ever employed. Furthermore, other factorsemerge which are inconsistent with that defense. On the"stockouts and missed call calculation" portion ofMorgan's annual evaluation, a zero rating was assignedboth for "Missed Calls" and for "Stock Outs." Yet whenher record of missed calls is compared with that of otherarea RSRs. as shown bh a separate document (Respon-dent's IExhibit 34). it is clear that her performance in thisregard svas better than that of Quigley, Hetherington's areatrainer, and O'1Malley. the RSR whom Hetherington ap-pears to consider to be the best in his area.'6Compared toQuigley, Morgan missed 8.8 percent while Quigley missed11.8 percent of the calls during the period ending August30. 1975: Mlorgaii missed 5 percent and Quigley missed 7.8percent of the calls during the period ending September 6,1975; Morgan missed 2.3 pircenll and Quigley missed 4.7percent of the calls during the period ending September 27.1975; Morgan missed 6.8 percent and luigley, 7.6 percentof the calls during the period ending October 4, 1975; and,Morgan missed 6.9 percent and Quigley. 4.8 percent of thecalls during the period ending October I 11, 1975. Turning toO'Mallec, during only 2 weeks wcre her records of missedcalls significantly better than those of Morgan's--theI1 I lking Ih i colmparisoln I hae precluded from consideratlion the'ig'ics fm Ihc oiceks ending Sepmiriber 13 and 2I) .ind Oclobher 18 and 231i7,. In h.le. of the fi, thai t .Ili partull ilformiation wa, concededls taken-i1l, c(itlll. ol llltC , it d[l'l11 , hC (,FIllerni '2 wcek, and ion ioule 3' d!uringto oItci 2i c.ck, SiICe it I I aip.ll ,rthl, C l ierl:li n Uhether the otherr-,!t' dulrint Ihc6e ' eeks , uffered :l sIm:l.r Inflrminl. I have silipl pre-u icd ,,[ f the'n firn consn, eral , dil r tihefiee 4 rcks.365 DECISIONS OF NATIONAL LABOR RELATIONS BOARDweeks ending August 30, 1975 (when Morgan missed 8.8percent of her calls and O'Malley missed 2.2 percent ofhers) and the week ending October 11, 1975 (when Morganmissed 6.9 percent of her calls and O'Malley missed none).For the period ending August 16, 1975 (Morgan's very firstweek of employment in the San Diego area), Morgan hadmissed calls of 8.8 percent and O'Malley had missed callsof 6.6 percent; for the week ending September 6, 1975.Morgan had missed calls of 5 percent and O'Malle' hadmissed calls of 4.6 percent; for the week ending September27, 1975. Morgan had missed calls of 2.3 percent andO'Malley had missed calls of 5.6 percent; and for the weekending October 4, 1975, Morgan had missed calls of 6.8percent and O'Malley had missed calls of 5.8 percent.Other than reciting that when more than 10 percent of anRSRs calls were missed, a minus 5 and an unsatisfactoryrating should be assigned to the missed-calls portion of theannual evaluation form, there is no evidence to show howthis factor should be computed. Nor did Hetherington ex-plain how the factor was computed so that Morgan re-ceived a zero.The annual evaluation form does, however, disclose themanner by which stockouts are to be computed and liststhe minimal percentages which must be attained to achieveratings of "Outstanding," "Superior," "Good," and "Un-satisfactory." Again, looking at Respondent's Exhibit 34. itis clear that Morgan had a higher degree of stockouts thanany other RSR in the San Diego area. Indeed, this factorand her inability to complete her paperwork appear to bethe outstanding areas of Morgan's deficiencies during her3-month stint as an RSR in the San Diego Area. Yet, ac-cording to the annual review form, an unsatisfactory ratingis merited whenever an RSR has more than a I-percentfigure for stockouts. By examining Respondent's Exhibit34, it quickly becomes apparent that Michaels, the mostexperienced RSR in the San Diego area in terms of longev-ity of employment, also was unsatisfactory in this area.During only 4 weeks of the I -week period, from August16 through October 25, 1975, covered by Respondent's Ex-hibit 34, did Michaels have less than I-percent stockouts(although no percentage is computed on Resp. Exh. 34 forthe week ending August 23, 1975). During the remaining 5weeks of this period, Michaels' stockouts ranged from 1.16percent to 2.67 percent, and it is noteworthy that duringthe week ending October 25, 1975, while her stockouts fellbelow the I--percent rating, she did achieve a .91-percentstockout rating.While less than I percent of her calls during this periodmay have resulted in stockouts, Area I rainer Quigley's fig-ure for this same period would appear to be very close tothe I percent level (.75 percent. 1.68 percent, 1.63 percent,.59 percent, .90 percent, .82 percent, .75 percent, 1 I.1 per-cent, and 1.16 percent). At no point did she have less than.59 percent stockouts and, on two occasions, her stockoutsexceeded 1.60 percent. Glad, most clearly, performed un-satisfactorily in this area during the I -week period fromAugust 16 through October 25, 1975, as her 2 good weeksof .55 and .86 percent were clearly balanced out by theremaining weeks of the period in which she derived 1.15percent, 1.32 percent, 1.28 percent, 1.34 percent, 1.68 per-cent, 1.93 percent, 1.44 percent, and 1.43 percent.It is clear that Morgan was the poorest performer amongthe RSRs in the San Diego area during this period, withrespect to stockouts. However, it is also clear that the moreexperienced RSRs were also performing at or near the un-satisfactory level, with the result that Morgan's perfor-mance in this area is not necessarily so onerous as Respon-dent seeks to portray. Moreover, Respondent concedesthat during the first 6-week period, Morgan could have nothave been held responsible for the stockouts on her routein view of the fact that under Respondent's service cycle, ittakes 6 weeks to make a complete cycle of the route inorder to service all stores. Accordingly, the stockouts dur-ing this period would have been attributable to Morgan'spredecessor. Furthermore, it would seem that it might welltake 12 weeks for an RSR to achieve the point where shecould be held responsible for stockouts on the route. Thisresults from the fact that an RSR would have no way ofknowing on her first service cycle whether the stockoutswhich she discovered were the result of her predecessor'sdeficiencies in servicing the boutiques (bearing in mindHetherington's comment to Morgan, when she was hired,that the route was in poor condition), or of the fact thatcertain products were selling at a higher rate than wouldsatisfy the number of such items listed in the route book.Only upon replenishing the display in conformity with theroute book and then on discovering a stockout on the sub-sequent visit would it become clearly apparent that thenumber of such items would have to be adjusted to placemore on the boutique.There is other documentation which, while introduced toenhance Respondent's defense, has the effect of diminish-ing it. For example. Weekly Error Recap forms were pro-duced for the periods September 20 and October 4, 1975,showing that the Georgia data processing center had foundmore errors on Morgan's paperwork than on the paper-work of all other RSRs in the Buena Park District. Indeed,all 13 errors on the September 20, 1975, recap were onesattributable to route 35. Two points, however, are signifi-cant, regarding the recaps. First, while there are errorsmade by Morgan, they appear on paperwork which shouldhave been checked and corrected by Hetherington prior tosubmission to Atlanta. Consequently, to that extent re-sponsibility for this submission in erroneous form is sharedby Hetherington. Secondly, Hetherington testified incon-sistently with respect to subsequent recap forms. On cross-examination, when asked if there were recap forms for anyweeks subsequent to October 4, 1975. wherein Morgan wasshown as having made errors, Hetherington responded"there possibly may have been. I am not sure," and "ifthere were-I don't recall any, no." Asked essentially thesame question on redirect examination, however, Hether-ington responded that there had been subsequent recaps onwhich there were errors attributable to Morgan's route and.when asked how many on an average in the weeks thereaf-ter, he testified "1 don't know. Anywhere from one tomaybe three or four." Nevertheless, no such recap reportswere introduced to support that assertion, which leaves oneof two inferences possible: Either no such recaps existedor, as was the case with the missed calls, the introductionof recaps for subsequent periods would disclose that otherRSRs garnered an equal or greater number of errors on the366 L'EGGS PRODUCTS INCORPORATEDrecaps for those weeks.A second set of documents was prepared by Morgan.and pertained to the problems which she was encounteringwith stockouts. Hetherington testified that when it becameapparent that Morgan was experiencing difficulties in thisarea. "I told her to make up a list for me each week whenshe came in that balance day listing the number of storesshe went into that there were stockouts and she did not dothe standard change and the reason why she didn't do thestandard change." 17 Hetherington testified that this hadbeen the only occasion when he had ever been forced todirect an RSR to do this. Yet when these documents wereproduced, there were none for the period between Octobei9 and November 8, 1975. When the absence of reports forthis period was brought to Hetherington's attention he ap-peared somewhat puzzled. testifying in an unconvincingfashion that Morgan failed to follow his direction duringthis period. Yet I have some doubt that a supervisor, con-fronted with a problem of the magnitude which Hethering-ton sought to portray Morgan as posing, would simplN ig-nore and make no comment about an employee's outrightrefusal to submit reports which she had been specificallydirected to prepare. Moreover, having once disregardedHetherington's instructions, there would seem to be no rea-son for Morgan to have suddenly resumed submitting thesedocuments on November 8, 1975. absent some explanationother than outright insubordination.In October 1975. an audit was conducted at the South-ern California or Buena Park District, part of which in-volved an inspection of the displays of randomly selectedboutiques. Five displays each were selected from the routesof Morgan, Quigley, and O'Malley. An additional eightdisplays were inspected on route 28, which is not in the SanDiego Area. Of the boutiques from the San Diego Areawhich were inspected, Morgan's ratings were clearlv thelowest, though, as is true in other areas, her ratings of 74.76, 80, 80. and 85, are not so low as to support the zerorating which she ultimately received on her annual evalua-tion. Significantly, however, in the area of cleanliness.route 35 accounted for 52 percent of the points taken offfrom all 23 displays inspected. Hardy testified that when hereceived this report approximately October 18 or 19. 1975.he had been highly disturbed and disgusted by the absenceof cleanliness indicated by the auditor's ratings of route 35displays. Thus he testified that he sent a copy of the entireBranch Operations Review to Hetherington with a notewhich read:Gary, although the overall score on the audit was 88percent, there is a serious problem with display clean-liness. This score was 73 percent, which is unaccept-able. Please note the extremely poor cleanliness scoreson route 35 especially. Her score was approximately52 percent. which is totally unacceptable. Let's discusswhen I'm in S. Diego on the 23rd.Both Hardy and Hetherington testified that then did meeton October 23, 1975. Both testified that the) had discussedMorgan's performance and the fact that she had been per-' The "standard change" was a process wherebh Ihe RSR u.uldi cill. ltin her route hbook the number of items of stock which had hecome depltied.thereb) increasing the number of suth items .ried on the h outiqueforming inadequately in mans areas. Both also testifiedthat their conversation had culminated with Hards sug-gesting that Hetherington begin looking for a replacementfor Morgan in the event that her performance did not im-prove quickly. Ehere ,were. howeer, two difficulties withthis sequence as related by Hetherington and Hard,.Hetherington testified that during the conversation "Wealso discussed the additional problems I had been havingwith her that I had reported to him in my activit) reportsabout her paperwork." Yet no such activity reports wereproduced, in contrast to the situation with Sue Smith. aswill be discussed infra. wherein a series of activit, rcportswere introduced pertaining to the supervision of JackieWade. It is of course well settled that by failing to producesuch reports an inference is raised that the activity' reportswould not support Hetherington's testimony. ('oorflo De-corator Products, Inc.. 228 NLRB 408. 410, 417 (1977). Thesecond matter pertains to the document which is quotedabove that Hardy purportedly sent to Hetherington withthe Branch Operations Review. The document states"Date-10/17/76" (emphasis supplied). This is the seconddocument in this case which is questionable (the first, ofcourse, being the one by Hetherington reproduced in Ap-pendix A), for when it was pointed out to Hardy that thedate was a year later then the actual events to which he wastestifying, his onls explanation was that the date "76" was"an obvious error." In its brief, Respondent urges that er-rors as to dates abound in this proceeding, citing as exam-ples the Deputy Chief Administrative Law Judge's tele-gram of December 14, 1976. extending the time for filingbriefs until "Januar' 31. 1976." and Respondent's coun-sel's own experiences in listing the month on a check as"July" when in fact the check had been written in "Janu-ar,." Yet the telegram of the Deputy Chief AdministrativeLaw Judge illustrates the normal situation where force ofhabit causes delay in adjusting to a change in year, due tothe habit of writing the year which has recently expired. Aquite contrary situation is presented by the Hardy memo,which anticipates the new year by almost 4 months ahighly unusual course of conduct, and one which casts sus-picion on this memo: suspicion only compounded hb otherpaperwork submitted by Respondent in this proceeding.including Hetherington's purported notations of Novem-ber 14. 1975.Cleaning does appear to have been an area where Mor-gan was experiencing difficulty. However. as In other areas,there is doubt as to whether her difficulties reached themagnitude described by Respondent. When she ,as firsthired in San Diego. Morgan was given a list of displayswhich needed deep cleaning. She estimated that approxi-mately 40 percent of her displays were in the downtownSan Diego area. where displays tended to get dirtier, andthat while she did not deep clean every display on herroute, she had cleaned the majority, including all of thedisplays on the list by the time that she was terminated.tletherington estimated that onlN approximately one-fifthof Morgan's displass were in the downtown San Diegoarea. " and that onl' approximatelx one-third of the 13' Recentl t1n,11it, re! eC.Ied h1, the I Ct'cr.sl (ioernment I1lt Smil I !t'tI' .1lIh IIl lh el , isl Il [h, I til'edt t.altes rio poin *t i icllhil e io lXI.367 DECISIONS OF NATIONAL LABOR RELATIONS BOARDdisplays which he had assigned her to deep clean when shewas hired were located in the downtown area. Of those 13displays, Hetherington testified, only 4 or 5 were ever deepcleaned by Morgan and 2 of those had been ones which hehad helped her deep clean. As was true in other areas, therewere several infirmities in this facet of Hetherington's testi-mony. First, he contended that Morgan's "geographicalarea was pretty consolidated except she did go across thebridge to Coronado. That was the only thing that was outof the way so to speak," thereby lending support toMorgan's testimony that she spent approximately 2 daysper week servicing downtown customers. Second. whenasked to identify the stores which Morgan had been as-signed to deep clean when she initially had been hired,Hetherington evaded and was unable to do so: "Specifical-ly, I can't remember the specific stores I gave her at thetime.": "There may have been a Central Market. I believethat may have been in Coronado. I just recall that itseemed to have been dirty and it may have been on the list,but I couldn't be positive."; "I am sure there may havebeen some on University. I am not positive." Third, despitethe fury over the condition of the route once Morgan be-gan servicing it, there is no dispute that her predecessorhad left the route in that condition. Yet her predecessorwas neither terminated nor, so far as the record discloses,even warned about a failure of the route to satisfy Respon-dent's standard for cleanliness. Finally, route 35 was takenover by Sue Pierce, who rendered the following descriptionof its conditions: "Well, it wasn't clean. It wasn't real bad,but it could have been better, and most of the informationbands on the displays were wrong. There were a lot ofstockouts and I guess that is it mostly." At no point didPierce single out cleanliness as being a significant defect onthe route at the time that she commenced servicing it.Indeed, Hetherington's own testimony provides somesupport for the conclusion that, by the time of her termina-tion, Morgan had either begun correcting her problem withmaintaining the cleanliness of displays or, alternatively, theproblem was never of the magnitude which Respondentnow seeks to depict. On November 18, 1975, Hetheringtonvisited three stores and filled out Field Inspection Reportsat each one of them. At the Safeway store on Grape, Heth--erington described the display as being "obviously dirty ineach area" and deducted 14 of 27 possible points for thecleanliness of that display. However, at the Safeway storeon Orange he deducted only four points, describing thatboutique as being "relatively clean." With respect to thedisplay at Central Drug, Hetherington testified "the dis-play was in good shape as far as the cleanliness" and in-deed, he deducted but three points for the cleanliness ofthe display at that store. Thus, of a possible total of 81points which Morgan could have lost for cleanliness of thethree displays inspected on that day--after tletheringtonhad become aware of her union activities--only 21 pointswere deducted, two-thirds of which were lost as a result ofa single display.The final document in connection with the terminationIlodue I: nap so Ihat the limits of the diownsitown Saln i)iego area could hedclinc;led wih spebcifcity h5 either Morgan or llethclrilngionof Morgan is a compilation of results of a contest conduct-ed by Hetherington from the beginning of October untilNovember 14, 1975. The document itself shows only totalfigures as discussed above. None of the documents, notes,or records from which Hetherington compiled these figureswere produced at the hearing. The compilation was pre-pared after Hetherington had become aware of Morgan'scomments regarding the need for unionization of the RSRsand after he had admitted to O'Malley that his superiorshad instructed him to find a reason for terminating Mor-gan. Moreover, while he acknowledged that at the end ofOctober Morgan had sought to withdraw from the contest,a request to which he acceded, and although the contestcontinued for 2 weeks thereafter, Hetherington nonethelesssaw fit to continue maintaining records on Morgan follow-ing her withdrawal and to prepare a chart which includedher as one of the participants in the contest. No explana-tion was advanced for his continuing to do so.4. ConclusionThroughout this proceeding. Respondent advanced thedefense that Morgan had been so lacking in ability andeffort that her overall work performance merited a flat zeroon her annual appraisal. Yet, while the documentationproffered to support that defense does show that Morganwas having difficulty, it fails to demonstrate that her workwas so bad and so far inferior to that of the other, moreexperienced, RSRs as to warrant the zero rating whichHetherington ultimately assigned to her. Indeed, a zero rat-ing is so far below the normal annual ratings which RSRsreceive, as described by Respondent's witnesses, that itseems highly unlikely that such a low degree of work per-formance would have been tolerated and the RSR involvedpermitted to continue performing at such an atrocious leveluntil a numerical rating could be assigned to her work onan Annual Performance Appraisal. Yet Respondent did re-tain Morgan. Moreover, notwithstanding Hardy's andHetherington's testimony about an October 1975 discus-sion concerning a replacement, no apparent effort wasmade to even begin seeking a replacement for Morgan un-til after her comments at the seminar came to Respon-dent's attention.In fact, it is this very seminar which confirms the pointthat analysis of Respondent's documentation seems to dis-close: Morgan was performing below average in many ar-eas, but was not so poor as to merit separation, and herimprovement in some areas would appear to indicate that,properly trained, her more-than-adequate level of perfor-mance in Oklahoma City might well be renewed in SanI)iego, particularly as she had never attended such a semi-nar while employed in the Oklahoma City Area. Accord-ingly, Respondent did not terminate her. Instead, it at-tempted to train her so that her work could be improved.However, while at the seminar, she made comments re-garding unionization of the RSRs, reminiscent of her earli-er balance-point comments concerning the merits ofunions. Only this time she displayed a favorable attitudetoward the idea of representation. When these commentswere brought to Respondent's attention, Hetherington wasinstructed to find a basis for terminating Morgan, and368 L'EGGS PRODUCTS INCORPORATEDthereafter a series of documents were generated notationsof customer calls, a Field Inspection Report, a compilationof figures showing contest results, and an Annual Perfor-mance Appraisal-which collectively could be used to sup-port a defense of lawful motivation for her termination. Socleverly did Respondent conceal its true motivation thateven Morgan was not aware that it had been her commentat the seminar luncheon that had occasioned her termina-tion, as illustrated by her acceptance of the reasons ad-vanced to her by Hetherington for her termination. Then.when Respondent's subsequent conduct led to the filing ofunfair labor practice charges, and Morgan's name wasbrought to the fore, Respondent assembled the documenta-tion which had led to the decision to send Morgan to thetraining seminar and, ignoring the fact that her terminationoccurred within a week of the seminar and without anyopportunity being afforded to ascertain if the trainingwould improve her performance. advanced that documen-tation as a part of the reason for the decision to terminateMorgan.Therefore, I find that the timing of the termination, thehaste with which the termination was effectuated, theknowledge of the comments made by Morgan at the train-ing seminar luncheon and of her participation in the earlierbalance-point conversation regarding unionization, thecomments made by Manning in Bolt's presence, Manning'sadmission that she had related Hungate's comments toHetherington, the statements which Hetherington made toO'Malley during the telephone conversation of Sunday,November 16, 1975, as well as the concern which Hether-ington displayed during his earlier telephone conversationwith Potter regarding Morgan's comments at the balancepoint, and the numerous inconsistencies and infirmities inthe documentation proffered to support Respondent's de-fense, as well as the fact that the documentation clearlydoes not support an assertion that Morgan's performancewas so inferior to that of the other RSRs in her area as tobe totally meritless, all indicate that Morgan was terminat-ed because of her expression of sympathy for unionizationof Respondent's RSRs, and that her discharge violatedSection 8(a)(3) and (I) of the Act.B. The Area Managers' Meetings WU'ith the RSRs1. BackgroundRespondent conceded that on January 21 it had receivedfrom the Union a letter stating that 13 named RSRs "9 wereengaging "in an organizing program to obtain a union con-tract." Though Schwaegler's initial reaction had been toforward the letter, unopened. to Respondent's Winston-Salem headquarters, Region Secretary Beverly Bolt per-suaded him to open the letter and examine it when shediscovered that signatures appeared on the enclosed letterwhen the envelope was held up to the light. Upon readingthe letter, Schwaegler immediately telephoned Director ofVU Fhe signatures of the following RSRs appeared oin the letter: .irkeWade. ( arol Washington. L inda Rehmallnn Karen )ill. Rita (imr.ies. ldCrouch. Nancs Schmidt. Sandra (lad, Ma .o Michael, .Jonnie I im;an, 1)iane (;etcheld (eri Quigle'. and Kris HughesField Personnel LeMonde Price in Winston-Salem.20On the following morning Price discussed what Schwae-gler had reported to him with Vice President of EmployeeRelations Robert Radcliffe. Vice President of Sales andDistribution William Caldwell, and Senior Vice Presidentin Charge of Sales and Distribution and International Op-erations Robert M. Engle. At that point in time a nationalsales meeting of all sales and distribution region managers,region distribution managers and district managers fromfield sales and distribution operations, was scheduled tocommence in Puerto Rico during the weekend. All four ofthese Winston-Salem officials were slated to attend thatmeeting, as were Schwaegler and Hardy. However, as aresult of their discussions on the morning of January 22, itwas decided that Schwaegler and Hardy would be directedto remain in Buena Park where they would be joined bythe four Winston-Salem officials, who left that same af-ternoon. With regard to the purpose for this trip and theevents which followed. Radcliffe stated:We felt that there was something much deeper thanthe fact of those employees. That obviously was some-thing that was serious, but we wanted to go out andassess what the managerial relations were, do a com-plete audit, assess what the operational problems, ifany., were: to assess the supervisory employee rela-tions. to come up to the best of our ability with anassessment of what would cause the thirteen to consid-er the fact that they' needed some kind of outside rep-resentation.Accordingly. Radcliffe depicted the trip as being one de-signed to examine Respondent's operations in order to lo-cate facets that might lead to dissatisfaction.As testified to by Respondent's witnesses. the procedurefollowed for implementing this objective had been for theWinston-Salem officials, joined by Schwaegler, to meetseparately with Hard,. each of the area managers (GaryHetherington. Susan KI. Smith, Deanna Manning, and She-ryl Johnson)., Warehouse Manager John Batty, RegionalTrainer Jenny Andrews. and Distribution Manager CraigWeightman. At each of these meetings, testified SeniorVice President in Charge of Sales and Distribution andInternational Operations Engle:We wanted to review with them first of all whetherthey had any problems with any procedures, opera-tional things, things that might be emanating fromWinston-Salem that was causing these problems.things that might be happening in Buena Park thatwould be causing these problems.We wanted to tr's to evaluate with each one theirinterrelationship with the supervisory group in the inthe Buena Park operation.And then we wanted to find out four things, as Irecall, from them. The first was if the' knew of an'union acti its: secondly, what they thought abouttheir RSR's and how they fit into any union activity orunion leanings. anything that they knew about that.:' ,\ uill he dli,,ull ed intril. Slouthern (aliforlll I)islrlctl Salles a1nairigerI e tn I lalrd. uho i ,' pre.rsnt .hCn Sch a.rlegler opened the Ietlir. Inlmr-haie;k rlaced .t 1id on 1 he d ,ish.arge of \ad, e which ae .,ssericell ,hhe -ulcd [o he cffecilllaled on1 t h , rhxr g d:1369 DECISIONS OF NATIONAL LABOR RELATIONS BOARDThen next, we wanted to get their opinion aboutwhere we stood if we were going to have an electionthe next day. And then we were going to show eachone of them the letter we had received from RetailClerks, get their reaction to that, and see how theiropinion was after they saw that.Yet, the descriptions of these meetings disclosed a numberof contradictions and inconsistencies, leaving a decidedimpression that the Winston-Salem officials were onlynominally concerned with operational problems and were,instead, interested in the extent and source of the Union'ssupport among the RSRs.At the meeting with Hardy, testified Respondent's offi-cials, both Hardy and Schwaegler were asked if they wereaware of any operational, managerial, or supervisorialproblems that had led the 13 RSRs to seek representation.According to Radcliffe, Price, and Engle, Hardy had re-sponded by describing a December 1975 meeting which hehad attended with three RSRs from the San Fernando Val-ley.2' Thus Engle testified, "and as I recall, the things theywere upset about was the number of stops they had, stick-ering which had been brought about as a result of ourabandoning fair trade, and that that had caused additionalwork load." However, neither Hardy, the purported speak-er, nor Schwaegler made any mention of the San FernandoValley meeting having been discussed with the Winston-Salem officials that morning. All did agree that Hardy haddetailed the asserted inadequacies of Wade's performanceand the purported decision to terminate her on January 22,aborted by receipt of the Union's letter, but Schwaeglertestified, "I think the first decision was made on the 6th ofJanuary to terminate her." Moreover, on cross-examina-tion, Radcliffe conceded the accuracy of his pretrial affida-vit, stating that during this meeting:We [the corporate officials] asked Schwaegler andHardy their opinions relative to each and every routesales representative including individuals named in theletter, as to whether that individual would favor theUnion or the Company if it came down to that [as faras those who had signed the letter] why they had doneso.Yet he made no mention of this portion of that meetingduring his description on direct examination. Nor did anyother participant at the meeting mention this portion ofthat meeting. It was a facet of this particular meeting thatwas treated by Respondent's witnesses as a nonevent, not-withstanding Radcliffe's earlier concession.After the meeting with Hardy, the Winston-Salem offi-cials and Schwaegler went to a motel suite where they weregiven a list of RSRs, prepared by Schwaegler, with aster-isks placed by the names of those who had signed the let-ter. The first area manager with whom the Winston-Salemofficials and Schwaegler met that morning was Hethering-ton. Radcliffe testified, "well, when Gary first got there, we1N will he discussed in somewhat greater detail infra, in December1975. as a result of complaints from the RSRs Hlard) met with Washington,Rehmann. and tVade at Smith's apartment. where there was a discussion ofmatters which the three RSRs construed to he causing problems on theirroultes and with their work performance.told him that the purpose of the meeting was-that it wasapparent or it seemed that there was a union organizingcampaign there in the Southern California area, and thatwe had come out to assess the situation." This was con-firmed by Engle, who testified "we told him at the outsetthat we had reason to believe that there was union activi-ties within the Buena Park operation, and asked him to tellus what he knew about that." This was controverted byHetherington, who testified that it had not been until laterin the meeting that Radcliffe had told him "that he hadreason to believe that there were girls in the Buena Parkbranch who were in fact interested in union representa-tion." This was but the first of a series of conflicts amongRespondent's witnesses regarding the substance of thismeeting.While all agreed that the meeting had begun with Heth-erington being asked if he had any operational, manage-rial, or supervisorial problems, Radcliffe testified thatHetherington had said that he had none and, specifically,that in the operational area, matters such as responses fromthe warehouse and proper receipt of product were basicallysatisfactory. Essentially confirming this was Hetherington,who testified that in reponse he had said that the onlycomplaints which he had ever heard were those arisingfrom heavier workloads during the holiday season andcomplaints regarding being paid less than drivers for othercompanies. Engle, however, testified that Hetherington hadcomplained about the dissatisfaction being caused amonghis RSRs when the transfer truck brought incorrect ordersto his San Diego loading area: "And he was saying that theorders were coming down incorrectly. They were not beingpulled out of the warehouse correctly to load the girls in hisloading area." The conflicts in the various descriptions ofthis meeting did not end here.Radcliffe testified that he had then gone down the list ofRSRs, asking for Hetherington's opinion of the sentimentsof each named RSR "in regard to a union and/or in regardto the company," with Hetherington then being asked forhis reasons whenever he identified a particular RSR as alikely union supporter. Engle corroborated Radcliffe thatall RSR's names were advanced to each area manager forthe latter to express an opinion on their union sentiments.But, Engle also claimed that with respect to the RSRswhom Hetherington supervised, Respondent's officials hadsought greater detail such as "who they were married to, orwho are they living with, and what's their general attitudeand what did they do before they came to work for us."Such questioning was not even mentioned by Radcliffe andalthough Schwaegler did support Engle's version of thequestions directed to Hetherington regarding the RSRs,this testimony was then undermined by Hetherington, whoasserted that Radcliffe had first asked him to list the RSRswhom he supervised and had then inquired, merely, "out ofthose girls, if a vote was to be held for the union-for theunion-to be represented by a union, which of the girlswould vote which way?" In testifying, Hetherington madeno mention of having been asked about RSRs supervisedby other area managers. Nor did he make any reference tohaving been interrogated concerning his reasons for listingRSRs as being sympathetic to the Union. To the contrary,he testified that he had initially told Radcliffe that he did370 L'EGGS PRODUCTS INCORPORATEDnot think that any of the RSRs whom he supervised wouldbe interested in representation-a fact corroborated bySchwaegler, who testified that he did not recall Hethering-ton having identified any of the RSRs whom he supervisedas being prounion.Yet another conflict arose as a result of Hetherington'srecitation that after having been asked how he felt hisRSRs would vote in an election, he had been told that hesupervised three RSRs who had signed a letter supportingthe Union and had been asked if he could guess who the)might be. He testified that he had replied that he was un-able to do so, but when pressed on the matter had thenidentified Michaels, Glad, and Quigley as possibilities.Told that he was in fact correct, testified Hetherington, hewas then asked why he had selected those three RSRs,after which he had explained his reasons, saying that Mi-chaels was "the type who would go along with anythingthat kind of changes the stream of things," that Gladwould join Michaels out of friendship, and that Quigleyhad mentioned being paid less than other vendors. Hether-ington specifically denied that he had been shown the letterwhich Respondent had received from the Union on Janu-ary 21 and further denied that he had been told the namesof any RSRs who had signed that letter other than thethree whom he supervised. Yet both Engle and Radcliffetestified that they had shown the letter to Hetherington,and both further testified that after doing so, Hetheringtonhad been asked if he still believed that Respondent wouldwin an election should one be conducted, to which Hether-ington responded that he did believe that Respondentwould prevail. They made no mention of Hetheringtonbeing interrogated about the possible reasons for the sup-port extended to the Union by the three RSRs whom hesupervised.The confusion among Respondent's witnesses as to pre-cisely what had been said during the Winston-Salem offi-cials' meetings that day was not confined to the meetingwith Hetherington. Smith testified that when Engle hadinquired if she had any problems, she had described theevents leading to the December 31, 1975, meeting, explain-ing the evolution and status of the problems which hadarisen, and either at that point or at some subsequent pointduring the meeting, had detailed her purported problemswith Wade. Both Radcliffe and Engle corroborated her tes-timony in this respect. However, neither Smith nor Rad-cliffe nor Engle made any mention of Smith complainingabout any other facet of Respondent's operations. Schwae-gler, however, testified that "she had some problems withthe computer report that determines the loads and the in-ventory. She said the data in it for some reason or anotherwas not totally accurate, and therefore she was receivingsome strange orders for her girls." Schwaegler also testifiedthat with respect to the point in the meeting where Smithhad been asked about the RSRs individually, she had beeninterrogated about such matters as where each RSR lived,whether each RSR was married, and how Smith wouldevaluate the performance of each RSR, in addition tobeing asked whether the RSR was prounion or would beprocompany. Other than with regard to the latter question,concerning the union sympathies of the RSRs, no otherwitness who had been present at this meeting corroboratedSchwaegler's testimony regarding the additional questionswhich he asserted had been put to Smith.While Radcliffe testified, consistent with his descriptionof the meeting with Hetherington, that he had reviewed thenames of each RSR on the master list provided by Schwae-gler with Smith, Smith testified that she had been asked, byEngle, simply which RSRs would be prounion or procom-pany and that she had "ticked off" the names mentally inresponse. Moreover, though Smith testified that onceshown the Union's letter, she had said that she could un-derstand how Wade, Rehmann, and Washington wouldhave signed, but was shocked that Getchel, Lisman. andSchmidt had signed it, no other witnesses corroborated hertestimony concerning the assertion that she had displayedshock at seeing the latter three names. However, both Rad-cliffe and Engle did testify that Manning had expressedsurprise, when shown the letter. at seeing the signature ofKris Hughes. This was flatly contradicted by Manning,who testified that when she had been asked if any RSRs inher area were experiencing problems which might leadthem to support unionization, she had replied "that thereas only one girl who might be in favor of it, and that wouldbe Kris Hughes." 22In contrast to the assertions of Respondent's officialsthroughout with regard to these meetings, Manning furthertestified that she had not been shown the letter receivedfrom the Union on January 21. More significantly. Rad-cliffe testified that when he had initially\ inquired if Man-ning was experiencing any problems, the latter had repliedby describing one or two problems relating to herself andher difficulties with her supervisor But Radcliffe describedthese as not being "relevant to the organizing situation."Engle initially testified that Manning had responded thatshe did have some problems, but other than the fact thatshe felt that a lack of communication existed in the branch,he was unable to "recall specifics" and testified that theproblem existed between the warehouse manager and thearea managers. While he testified that he had made a nota-tion regarding Manning's comments for further discussion,there is no evidence that the matter was ever pursued, sofar as Engle was concerned. Engle's vagueness on thispoint became even more pronounced on cross-examina-tion, when he testified that Manning had described gener-ally a problem within the Buena Park Branch, that she hadexpressed the feeling that there was confusion between di-rection given locally and that emanating from Winston-Salem, and that she had been compelled to telephone Win-ston-Salem for clarification of a matter which she shouldhave been able to obtain in Buena Park. He further testi-fied that Manning had said she was having problems withthe warehouse manager in the sense that "it was the pullingof orders that was for some of her out routes." However.Manning testified that when Radcliffe had inquired if shehad any operational problems, "I told them that I had beenworking on a reroute of Las Vegas, that I had a couple of-I his confhcl is partitularl' pertinent. for Manning testified that Bevcr-1I Boll had preolousl,, disclosed to her that Iughes had signed the letter.but that she had not disulcd Bolt', djschloure to ReKpondcnt's offclials Awill he seen, onte Af Re.plndenl'> defclnee to Bolt', terminition w.s thatlBoll had been dlxI rilz conlfidnllil i i tnformln on .ind this te0tlilOll\ h'tMannin "a;s ad. .lanccdi t, lpp r li that defense371 DECISIONS OF NATIONAL LABOR RELATIONS BOARDroutes that had had increased sales and were approachingthe heavy side, and that I was working on the routing ofthose; but that all in all, things were running smoothly."The vagueness of Engle's testimony and the conflict amongRespondent's witnesses concerning the subject ofManning's problems is most suspicious, for the purposes ofthe Winston-Salem officials' journey to Buena Park pur-portedly had been to ascertain if operational, managerial.or supervisorial problems existed. If true, this would surelyhave been the one subject to which they would have beenmost attentive and concerning which their accounts wouldhave been most precise. Yet, the testimony here is vagueand indefinite.During the meeting with Johnson, Radcliffe testifiedthat he had reviewed the names of the RSRs from the mas-ter list which Schwaegler had prepared and that Johnsonhad given her views as to the sympathies of each of thosepeople, after which he had shown her the letter received onJanuary 21, and had again asked her opinion as to whethershe still believed Respondent would win an election wereone to be conducted. Johnson, however, testified that themeeting had opened with Radcliffe asking her if there wereany problems and that it was not until after she had ex-pressed the view that the smaller routes created by the July1975 rerouting had made everyone seem appreciative andhad left only the stickering as a problem, that the subject ofthe Union had arisen. She'd further testified that Radcliffehad asked her to think of the RSRs whom she supervisedand to reflect upon whether any of them had problems thatmight lead them to support unionization. She testified thatshe did as asked by naming each of her RSRs and express-ing the conclusion that only Gaines, Weller, and Dill mightbe favorably disposed toward representation, indicatingher reasons why she believed this to be true of each one. Itwas then, she testified, that Radcliffe disclosed that Re-spondent received a letter which had been signed by threeof the RSRs whom she supervised: Gaines, Crouch, andDill. This sequence, however, conflicted with the testimonyof Engle, who asserted that Johnson had said that she didnot think that any of the RSRs whom she supervised wouldbe interested in a union and further that Johnson had ex-pressed surprise when she had seen Dill's name on the let-ter. Moreover, contrary to Radcliffe's testimony, Johnsonspecifically denied, at three points, that the names of anyRSRs other than the ones whom she supervised had beenmentioned during the course of her meeting with the Win-ston-Salem officials and Schwaegler.The testimony regarding the meeting with WarehouseManager Jchn Batty was reminiscent of the conflicts whicharose in the testimony concerning the meeting with Hether-ington. Radcliffe testified that Batty had been summonedto the meeting because he was responsible for distributionof inventory to the RSRs, with the result that his assess-ment of operational problems might be helpful. However.testified Radcliffe, when asked if there were any manage-ment or operational problems, Batty had responded that hehad no such problems, except for warehouseman John Kel-ly, whose unsatisfactory performance Batty then detailed,leading Engle to become upset and question why Batty wasstill employed. Price corroborated Radcliffe, testifying thatthere had been a discussion with Batty of Kelly's perfor-mance, but Price added that he had not paid that muchattention to the discussion, since Kelly was neither an RSRnor, so far as Respondent was aware, involved in anyunion activity. Engle, however, conceded that operationalproblems were posed by the manner in which Batty assert-edly described Kelly's performance of his duties. For ex-ample, Kelly's inability to pull orders correctly led to insuf-ficient product in his van when he arrived at the balancepoint to load the product into RSRs' vans, and, additional-ly, Batty purportedly complained of Kelly becoming lostwhile en route to balance points, notwithstanding the factthat he had been to these locations previously. "I recog-nized this as the source of, uh, possible source of some ofour problems," testified Engle. So also apparently did Bat-ty, for he testified that he had told the assembled manage-ment officials that the RSRs were hesitant to have Kellypull stock or inventory, because they had to doublecheckor triple check everything that he did, with the result that italways took more time than when Potter was doing thesame type of work for them, thereby compelling them tospend more time at the balance point than would ordinari-ly be necessary.Consequently, the testimony of Engle and Batty direct-ly controvert those of Radcliffe and Price with respect tothe operational problems raised by John Kelly's purportedperformance. Moreover, in direct conflict with Respon-dent's Winston-Salem officials, Batty testified that whenasked, he had listed a series of operational problems: Thatthe absence of stock of certain sizes and colors of producttended to put an extra burden on the RSRs because theywould be short of those products; that the RSRs constantlyhad to return to reload inventory on their vans, due to theinadequacy of the van inventory reporting form used byRespondent; that the need to sticker individual productsbecause of the change in the fair trade law was causingdifficulties for the RSRs; and that the excessive number oftimed stops which must be serviced before noon in the SanFernando Valley was rendering it virtually impossible forthe RSRs there to service their routes each day as sched-uled without missing customers.Radcliffe flatly denied that there had been any discus-sion of specific RSRs, in relationship to problems that theymight be having, during the meeting with Batty. However,Batty testified that he had been asked to relate any prob-lems which specifically named RSRs were encountering,and further, after an extraordinary amount of vacillationand evasion, that he either had been directly asked aboutthe union sympathies of specifically named RSRs or hadbeen asked questions which led him to conclude that Re-spondent's officials were seeking to ascertain whether spe-cifically named RSRs might favor representation. Note-worthy in this respect is the game of foxes and houndspursued by Schwaegler when interrogated on this point.Initially he volunteered "I think there was some referenceto some RSRs along the line-but I don't think-it wasn'textensive, obviously, but I think there was some referenceto some RSRs." Aware that what he was saying conflictedwith the testimony of Radcliffe, his superior, he then testi-fied that he did not recall the circumstances under whichthe references to specifically named RSRs had been made,adding, "I don't think there were any real names of indi-372 L'EGGS PRODUCTS INCORPORATEDviduals brought out. I think it was strictly an operationalthing where he [Batty] said he was having some problemswith some of the girls." 23 He finally testified that he didnot recall any of the names that had been mentioned. En-gle, however, did corroborate Batty's assertion that nameshad been mentioned. While he testified that he did notbelieve Radcliffe had reviewed the entire list of employees'names in speaking with Batty, "I think he did mentionother names to see whether Kelly had any-Batty had anyreaction to them."On the following morning, January 24, Schwaegler. Har-dy, and the four area managers met with the Winston-Sa-lem officials. Radcliffe announced that he wanted eacharea manager to conduct individual meetings with theRSRs whom he or she supervised, at which each RSR wasto be advised of a nationwide increase 24 and was to be toldof Respondent's awareness of the organizational campaign.According to Respondent's witnesses, Radcliffe cautionedthe management personnel in attendance not to interro-gate, not to threaten, not to engage in surveillance, and notto coerce RSRs. Yet based largely upon the conversationswhich took place during the first 4 days of the followingweek, the General Counsel alleges that all four area man-agers, as well as Hardy, did, in fact, engage in such con-duct.2. The area managers' meetings with the RSRsThe area managers testified that they had strictly ob-served the instructions imparted by Radcliffe and Price atthe January 24 meeting during their conversations with theRSRs. In fact, Johnson testified that due to Radcliffe's em-phasis on following his instructions, she had prepared amental outline of points to be covered when she spoke withthe RSRs whom she supervised and had followed that pre-sentation during each of her meetings. Thus, she testifiedthat she had begun by saying that Respondent was awareof interest being shown in the Union; that her reason forthe meeting was to convey Respondent's viewpoint that itfelt it did not need a third party and would do everythinglegally possible to keep the Union out, as it felt that thebenefits which it offered were both attractive and ade-quate; that she had enjoyed the benefits provided when shehad been an RSR, particularly her freedom to be able to gohome whenever she had finished her route, which left hervery independent and made her her own boss: and finally,she had announced and described the general wage in-crease which all of the RSRs were to receive. The onlyvariance in this presentation, according to Johnson. oc-curred when she spoke with her three RSRs who hadsigned the letter and, in these conversations, the varianceextended only to commencing by saying that she wasaware that they had signed the letter. The RSRs withwhom Johnson spoke, however, testified to a number of21 Of course. if it was truly "an ioperational thing." presumaibls it souldhave been reviewed in detail as this was the sers matter which a.ssertedl,had led the Winston-Salem officials to Buena Park24 It is undisputed that it wais Respondlent's practice to announce suchwage increases separatelh to each RSR. with the result that there is noallegation that either the manner ot annorunc menn l or the tirmine of theincrease constituted a iiolation of the Aciadditional comments directed to them by Johnson.Among the RSRs with whom Johnson spoke on Mon-day. January 26, were Janis Weber, Kathy Crawford, Wen-dy Glauber, and Kathryn Nuro. Weber testified that John-son had said that other RSRs had reported being contactedregarding the Union; that Johnson had asserted that theseRSRs were confused, fearing that if they became repre-sented hut an agreement could not be reached with Re-spondent. a strike would then follow and that they wereconcerned about providing for themselves as a number ofthem, like Weber, were the only family breadwinners; thatJohnson "kept saying she didn't know if I had been con-tacted" until ultimately Weber admitted as much, thoughshe declined to identify the name of the individual who hadcontacted her when Johnson put this question to her: andthat Johnson had inquired if Weber had any problems,following this with a review of RSRs' benefits which in-cluded mention of the possibility that should the Unionprevail, the RSRs would be required to punch a timeclock,necessitating daily return of their vans to Respondent'sBuena Park facility.2In essence, Johnson denied makingthese comments, testifying that she had simply made herplanned presentation and that after remaining silentthroughout that presentation, Weber had expressed disap-pointment in not having been notified of recent contestwinners' names and had asserted that Respondent was tooimpersonal.Kathy Crawford testified that she had been asked if shehad heard any information regarding the Union and thatwhen she had replied that she had attended a meeting onSaturday. Johnson had then inquired as to the location ofthat meeting: that Johnson had asked how Crawford feltabout the Union and, when the latter expressed uncertain-ty and a lack of understanding about "a lot of differentthings," Johnson had then stated that if the Union did pre-vail, RSRs would have to punch timeclocks and bring theirvans into the office: and. that Johnson had pointed outthat Crawford was still a probationary employee. addingthat "they are not out to fire anybody, they are just tryingto figure out what the problem is." Denying that she eitherhad asked how Crawford felt about the Union or had as-serted that the RSRs would have to start punching time-clocks and checking in their vans should they become un-ionized, Johnson testified that when she had begun herpresentation. Crawford had interrupted by saying that shehad been contacted and had accompanied another RSR tothe union meeting the previous Saturday, but when she hadbeen unable to get satisfactory answers to her questions,had accused the organizers of being "full of crap" and hadleft the meeting about an hour early. Crawford acknowl-edged telling Johnson that she and another RSR had leftthe union meeting early, but she testified that she did notthink that she had told Johnson her reason for doing soand did not recall providing any other details as to whathad taken place at the meeting. She flatly denied havingtold the organizers at that meeting that they were "full ofcrap."Johnson further testified that Crawford also had saidV2 Weber reified Ihil it would nit he fea,ihle for her to make a dails tripfriml her home in tluntingtirn Beach to Respondenl's Buena Park faclits,373 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat in speaking with drivers from other firms who be-longed to unions. she had been advised that they were paidon an hourls basis and had to pick up their vans at thecompany premises in the mornings and return them in theevenings. According to Johnson, Crawford continued bysaving that while she had been with Respondent for only ashort period of time, she had enjoyed the work that she wasdoing and was not at all that interested in anything that theUnion had to offer. ('rawford did agree that she had ex-pressed opposition to the Union during her conversationwith Johnson and that she had mentioned that somefriends and drlis v employed by other companies had topunch timeclocks and bring their vans to their employers'premises. However. she denied that it had been this com-rment by her that had led to the discussion with Johnson ofpunching timeclocks and bringing vans into the BuenaPark office. Instead she asserted that her expression of op-position to the Union and description of what she had beentold by other drivers had resulted from her response toJohnson's comment about RSRs having to punch time-clocks and bring their vans into the office should theUnion prevail in the election.Kathryn Nuro testified that she had been the one tocommence the conversation by asking if Johnson had seenthe letter signed by the 13 RSRs and that when Johnsonresponded affirmatively, she had then asked Johnson a se-ries of questions, which she could not recall for the mostpart., to which Johnson had given answers which Nurocharacterized as "noncommittal." Nuro did recall havingasked if Johnson felt that unionization would lead to theimposition of restrictions on the manner in which RSRsperformed their jobs, to which Johnson responded that shedid not know. Nuro further testified that Johnson had notmade any inquiries, had not made any threats, had notmade any promises and had not discussed revocation ofsignatures on either authorization cards or the letter. Sig-nificantly. while Nuro did mention that Johnson had de-scribed the nationwide wage increase, her overall descrip-tion of their conversation made no mention of the itemsincluded in the standardized presentation which Johnsontestified that she had made to all RSRs during the week.The latter point concerning Nuro's testimony also oc-curred when Wendy Glauber testified-though Glauberdescribed Johnson's comments about the increase, shemade no reference to the other facets of the standardizedpresentation assertedly made by Johnson to each of theRSRs whom she supervised. In describing her conversationwith Glauber, Johnson testified that after saying that Re-spondent was aware of the interest being shown in theUnion, Glauber had interrupted to describe how she hadcome to learn of the Union's campaign from another RSR,and how she had attempted unsuccessfully to telephoneJohnson on Saturday, January 24, about the matter. Ac-cording to Johnson, Glauber continued by saying that shehad been up half the night practicing what she would sayto a room full of RSRs concerning her opposition to union-ization. as she would do anything she could to fight it andreally wanted to let other RSRs know how she felt. John-son contended that she had then continued her presenta-tion, pursuant to her mental outline, but that when shecompleted her comments concerning freedom and inde-pendence, Glauber had reasserted her opposition to theUnion, saying that she would like to tell other RSRs howshe felt but did not feel that she had enough information tobe able to converse intelligently with them, particularlywith those who would be interested in the Union. Johnsontestified that she had responded only by saying that she didnot have enough information to give Glauber because shetoo did not know anything and had then concluded byexplaining the general wage increase.Excluding the description of the increase, Glauber didnot corroborate Johnson's description of their meeting.Rather, she testified that at the meeting she had immedi-ately asked if Johnson had heard anything about theUnion, and that Johnson had responded by saying that shehad heard about it and by asking what Glauber thought orfelt about it. Then, on cross-examination, Glauber, whohad been strongly opposed to the Union from the time thatshe first learned of its campaign and who was a social ac-quaintance of Johnson, recanted, testifying that she did notbelieve that Johnson had ever asked whether she had beenfor or against the Union prior to the time that she hadexpressed her personal view and, further, that when shehad first mentioned the Union during the conversation, shehad expressed, either by words or by connotation, that shehad been against it from the very start. In view ofGlauber's other conduct, on behalf of Respondent, de-tailed infra, I do not credit these disavowals.As will be described infra, on the morning of Tuesday,January 27, Johnson and Price met with Glauber. Thereaf-ter during the day Johnson spoke with other RSRs whomshe supervised, including Heidi Sindelar and Rita Gaines.Sindelar testified that during her meeting with Johnson, thelatter had said that if the employees became represented,they would "most likely" be losing their privileges of takinghome their vans, would have to punch a timeclock andwould be paid on an hourly basis. She further testified thatJohnson had described the general wage increase. How-ever, Sindelar appeared unable to recall clearly the precisecomments exchanged during her meeting with Johnson.For example, she testified that Johnson had asked if shewas aware that some RSRs had been talking about joiningthe Union and that she had replied that she was aware ofthis activity. Later Sindelar testified that she did not knowif she had responded directly to that question. In anotherarea, Sindelar testified that Johnson had asked if she hadany opinions regarding the Union, to which she had repliedthat she had none as yet, but was listening to both sides.However, Sindelar later testified that she was not aware ofwhether she had made this statement in response toJohnson's initial question or whether she had made it alittle later during the course of the conversation and shesubsequently conceded that she had not been asked heropinion by Johnson, but had volunteered the fact that shewas not committed.Johnson denied having asked whether Sindelar wasaware that some of the RSRs were talking about theUnion, inquiring in any fashion what Sindelar's opinionswere on the union activity of herself or of any other indi-vidual, making any statement to Sindelar with regard to theability of the RSRs to use their vans, saying that the RSRswould have to turn in their vans at night and would have to374 L'EGGS PRODUCTS INCORPORATIEDwork on an hourly basis if the Union became their repre-sentative, and denied offering any opinion or making anysuggestion to the effect that there would be changes inworking conditions if the RSRs became unionized. John-son testified that while Sindelar had initially denied know-ing anything about the Union, following the major part ofJohnson's presentation, Sindelar had then volunteered thatshe had received a telephone call regarding the Union butwas not interested in getting involved. Johnson further tes-tified that she had simply replied that she had not met withSindelar to find out anything that was going on but rathersimply to tell Sindelar how Respondent felt.As had been true with Nuro and Glauber. Rita Gaines'description of her conversation with Johnson did not con-form to the pattern of the standardized presentation whichthe latter had purportedly delivered to all RSRs whom shesupervised. Rather Gaines testified that after beginning theconversation by acknowledging awareness that Gaines hadsigned the letter sent to Respondent, Johnson asked "whatwas up" and subsequently "what was the problem." Gainestestified that she had replied that she did not want to dis-cuss it and that Johnson had then directed Gaines to listento her, saying that Respondent would do everything itcould to keep the Union out, that she personally was forRespondent, that Respondent had been good to Gainesand had given Gaines an increase, and that if the Uniongot in, there "would be a question" about RSRs having tocome to get their vans every day and further they may nothave uniforms. According to Gaines. Johnson had thenasked if Gaines was listening but when Gaines replied byasking if Johnson had come to Hollywood to tell her that,Johnson had said that she had not but had come out to tellGaines about her raise which Johnson then described.Johnson denied having asked Gaines what the problemswere or why Gaines had signed the letter, having asked anyquestions of Gaines during the course of the conversation,having told Gaines then or at any time that Respondentwould do everything it could to keep the Union out andhaving discussed the subjects of vans or uniforms withGaines. Instead, testified Johnson, when she had said thatshe was aware Gaines had signed the letter, the latter hadinterrupted to say that she had been advised not to sayanything on the subject, to which Johnson assertedly re-plied that that was fine, as she was not there to find out anyinformation from Gaines but merely to give Respondent'sviewpoint on the subject, whereupon she had completedher presentation. According to Johnson, Gaines then saidthat she had a meeting to attend in Hollywood and depart-ed.On Wednesday, January 28, Johnson spoke with RSRsDeborah Weller and Judy Crouch. Weller testified thatJohnson had commenced the conversation by saying thatshe thought Weller was very intelligent and did not intendto attempt to persuade her one way or the other regardingthe pros and cons of unionization. According to Weller,Johnson had alluded to their dispute over the amount ofWeller's increase resulting from Johnson's annual evalua-tion of Weller's performance, saying that in the event ofunionization there would be no merit increase programand that all wages would be paid according to scale with allRSRs receiving the same amount regardless of merit. Addi-tionally, testified Weller, Johnson had pointed out thatWeller might no longer be able to take time off in themiddle of the workday for treatment of her medicalneeds.?6 According to Weller. Johnson also had said thatWeller would lose the $200 that it would cost to join theUnion and had inquired what the Union would do forWeller. Johnson denied having said that she thought Wel-ler was intelligent and knew that she would not be able tosway Weller, having told Weller that if the Union came inall wage increases would be automatic and that therewould not be any merit increases. having mentioned any-thing in regard to wages if the Union came in. having saidor indicated that if the Union came in Weller would not beable to get time off to take care of medical problems, andhaving discussed with Weller the cost of joining the Union.Johnson did. however, concede that when she had de-scribed the general wage increase she had mentioned that itwould be in addition to the annual merit increase. Johnsonfurther acknowledged that there had been a discussion ofWeller's medical problems, but she testified that it hadbeen initiated by Weller, who had mentioned, in the courseof commenting that she was preparing to go to the hospitalto have a lump removed from her neck, that she enjoyedthe freedom afforded by her job to make frequent visits toher doctor by varying her routine. Finally, Johnson con-ceded that she had made comments regarding Weller's in-telligence. However, she testified that this comment hadarisen as a result of Weller's interruption, prior to mentionof the general wage increase, to say that she had been con-tacted regarding the Union but had agreed with hermother's boyfriend's philosophy that the Union was notnecessary and that it was better to work within the struc-ture of the Company, as she felt unions were too strongand were politically motivated. According to Johnson.when Weller then said that she felt sorry for some of thepeople involved because they were like sheep followingleaders, Johnson had replied that Weller had always struckher as being sufficiently intelligent to make up her ownmind and not be swayed by anyone else's opinion. Weller.conversely, testified that during the meeting with Johnsonshe had said nothing and had simply permitted Johnson totalk. Consistent with this testimony-and at odds withJohnson's description-is the fact that while Weller hadsigned an authorization card on January 19, there is noevidence, in contrast to the situation with respect to otherRSRs, that she ever revoked or attempted to revoke hersignature on that authorization card. Yet, Weller did notimpress me as one who would remain a "sheep" if she trulyhad felt that way.Though unable to recall precisely how her conversationwith Johnson had commenced, Judy Crouch testified thatshe had said that she did not want to discuss the matterwhen Johnson had stated her awareness of Crouch's in-volvement with union activities. Nonetheless, testifiedCrouch, Johnson had pursued the matter, discussing thebenefits which the RSRs enjoyed and saying that it waspossible that the RSRs might not have the freedom whichthey now enjowed. were the Union to become their repre-:' Weller a affhil le t h .i hlbloJd probhlcm375 DECISIONS OF NAFIIONAL LABOR RELATIONS BOARDsentative, and that they might have to punch a tirneclock,work 8 hours and take their vans to the warehouse at theend of each day's work. Crouch further described a com-ment by Johnson to the effect that RSRs might not be ableto obtain extra time off, such as for early vacation or forother situations similar in nautre to a request for time offwhich Crouch had once made that had been granted.Crouch acknowledged that Johnson had merely said thatthese were possibilities, but she pointed out that Johnsondid not describe why such restrictions might follow union-ization. Johnson did confirm Crouch's testimony about thebeginhing of the conversation, for she testified that whenshe had mentioned being aware that Crouch had signed theletter, the latter had said that she had been advised not totalk to anyone regarding the Union. Further confirmingCrouch's testimony, Johnson testified that she had none-theless pursued the conversation by saying that this wassatisfactory since she was not there to find out anythingabout Crouch or anybody else but merely wanted to giveRespondent's viewpoint.Johnson testified that she had pointed out that, in con-trast to other companies, Respondent's policy of promot-ing from within the ranks of the RSRs based upon workperformance offered an opportunity for women withoutcollege degrees to be advanced into management careers.She also confirmed Crouch's testimony regarding the dis-cussion of early vacations and unscheduled time off, con-ceding that she had mentioned the flexibility which routework had afforded Crouch, enabling the latter to obtain 2paid days off to visit in-laws because she had run her routeahead, and had referred to a separate occasion when John-son had granted Crouch's request that she be permitted,without loss of pay, to make up her service calls which shehad missed due to being fogged in at the San Jose airport.Johnson did deny having indicated that these benefits wereprivileges that might not otherwise be available were theRSRs to become represented, having mentioned anythingto Crouch about time off if the Union came in or mention-ing to Crouch anything about the RSRs being restricted inthe use of their vans if the Union came in, having askedCrouch any questions during the conversation, and havingsaid to Crouch that if the Union came in the RSRs mightnot have time off and would have less freedom. To thecontrary, Johnson contended that she had told Crouch thatthe latter knew more about unions than did Johnson. John-son also asserted that before she had begun to describe thegeneral wage increase, Crouch had interrupted by sayingthat she had signed the letter received by Respondent butfelt that she had a lot of thinking to do as of that particulartime and had not decided which way she was going to voteif it came down to an election. Yet, as was true with Weller.though Crouch had signed an authorization card as well asthe letter, there is no evidence that Crouch ever revoked ormade any effort to revoke her signature authorizing theUnion to represent her.Although supervised by Johnson, Jenni Pizzino testifiedthat it had been her cousin, Smith, who had advised her ofthe prospective nationwide increase. During a family gath-ering, testified Pizzino, she had asked Smith, in essence,when she would be entitled to a raise and Smith had re-plied that RSRs received raises after a year normally, butthat one was scheduled within the next month in theamount of $65. Pizzino testified that later that day she hadmentioned to Smith having heard something about theUnion, but Smith had replied that it was just talk. Pizzinodid not recall anything else regarding her conversationwith Smith on that date. As Respondent points out in itsbrief, these comments are not alleged to be unfair laborpractices. Yet, as discussed, infra, the difference betweenthe testimony of Smith and that of Pizzino concerning thisconversation is instructive. Smith testified that when shehad mentioned that some of the RSRs had signed a lettersaying that the)y wanted to be represented by a union, Piz-zino had acknowledged having heard some talk about theUnion and Smith then simply said "well, at this pointthat's all it is, just talk." Smith testified that she then con-tinued her conversation by describing Respondent's posi-tion on unions and by telling Pizzino of the nationwidewage increase. Consequently, whereas Pizzino describedtwo conversations, Smith described but one. While Smithtestified that she had related Respondent's position onunions, Pizzino made no mention of such comments.Smith also met with four other RSRs whom she super-vised and who described their conversations with Smith.Vickie Braase testified, without contradiction, that during adinner conversation in Bakersfield Smith had said that shedid not know if Braase had received any telephone calls orhad been contacted and that Braase did not have to tellher, but that some of the RSRs were organizing and want-ed to go union although Respondent did not know whothev were. Braase volunteered that she had been contactedbut had not made a final decision and Smith simply replied"fine." During this conversation, testified Braase, Smithdid not ask the identity of the RSRs who had been discuss-ing the Union nor what was going on as far as the Unionwas concerned nor how Braase felt about the matter. Infact, according to Braase, Smith did not "really ask meanything." But then, Braase later attempted to revoke herauthorization card.Diane Getchel testified that Smith had raised the subjectof the Union with her by saying that Respondent had re-ceived the letter and by expressing surprise that Getchelhad signed it, inquiring if Getchel wanted to tell her whyshe had signed it and if there was a reason why Getchelwas unhappy with her job. In response, Getchel testifiedthat she replied that she had been interested in the Unionand what they could do for RSRs as there had recentlybeen an increase in her work and she had gotten some newaccounts which she felt in some way should affect her payor bonus. According to Getchel, Smith also had inquiredabout how she had been approached to sign the letter andwhen told that it had been by another employee, Smiththen had asked if Getchel wanted to tell her who that per-son was, but Getchel replied that she did not want to dis-close that information. Smith then said, testified Getchel,that she respected that decision and that Getchel was notobliged to identify the individual. Smith denied havingasked questions concerning why Getchel had signed theletter, what Getchel's problem was, how Getchel had beenapproached to sign the letter, who were the persons whohad approached Getchdl, and who had contacted Getchelabout the Union. Smith did concede that Getchel had said376 L'EGGS PRODUCTS INCORPORATEDthat some RSRs had come up with the letter, but she as-serted that Getchel had volunteered this information.Moreover, while she denied having asked Getchel how shehad been approached to sign the letter, Smith testified onlythat she did not recall whether Getchel had said that shedid not want to mention any other names. Of course, Get-chel could hardly have made such a declination withouthaving been asked to identify those persons. Similarly.Smith testified that she was unable to recall if she hadasked if Getchel had any problems on the job, or if (Getchelhad mentioned any such problems to her.Smith also denied that Getchel had explained her reasonfor signing the letter. Yet this testimony was flatly contra-dicted by her own recitation of the conversation. Accordingto Smith. she had commenced the conversation by sayingthat she understood Getchel had signed the letter and Get-chel had acknowledged doing so, but had said that she didnot know if she had done the right thing. inquiring if bysigning the letter her job would be affected. Smith testifiedthat she then had assured Getchel that it would not affecther job and as the conversation proceeded. Getchel hadobserved that Smith "had a lot of busy girls runningaround at that time," at which point both of them hadlaughed, with Smith saying that she certainly had not beenaware of that fact. During the conversation, testifiedSmith, Getchel observed that she loved her job and feltthat she would probably work even for less money. but ithatshe had signed the letter because if there was any wav to mnakemore money, she has certainOl interested in finding out ahoutit. It was at this point, Smith testified, that she had advisedGetchel that Respondent did not feel that it needed aunion, that it had always been fair with its employees, thatit did not need a third party intervening in employee-com-pany relations, that it had given raises in the past without aunion, and that at this time a general wage increase wasbeing announced at a meeting in Puerto Rico as a result ofplanning before the Union came on the scene. Consequent-ly, not only did Getchel. contrary to Smith's denial, statewhy she had signed the letter, but Smith then had used thatreason as a touchstone for making a plea on behalf of Re-spondent's position and announcing the wage increase toGetchel.Jonnie Lisman testified that as she had come to the park-ing lot behind her apartment building. Smith had beenpresent and had said "I want to talk to you." following thisblunt prefatory remark with questioning as to what Lismanknew about the Union and about joining it. Lisman ac-knowledged having signed the card and the letter. but testi-fied that she had attempted to avoid going into the subjectwith Smith. Nonetheless, according to Lisman, Smith keptbringing up the subject, although Lisman was unable torecall specifically what Smith had said. testifying thatSmith "more or less asked questions trying to get me to dothe talking," and illustrating this testimony by examples ofSmith's questions regarding what the Union had promisedthe RSRs and what Lisman had personally discussed withthe Union. Smith denied having asked Lisman the namesof others who had signed, having asked what Lisman knewabout the Union, having asked what the Union had prom-ised to do for Lisman, and having asked about any job-related complaints that Lisman might have.The wide-ranging nature of Smith's description of thisconversation, however, led to several inconsistencies. First,Smith testified that when she had begun the conversationby mentioning Lisman's signature on the letter, the latterhad looked shocked and had responded "yes, and have youever done something that you later wished you had notdone?", after which she said that at the time that she hadsigned the letter it had been a bad time in her life, she hadbeen having a lot of problems. and "everyone else wassigning, so did I." Nevertheless, at a later point Smith testi-fied that during the conversation Lisman had said that shehad not made up her mind about the Union yet, and in-tended to be present if another meeting was held. Second-ly, Smith described Lisman as saying that she had spokento a lot of store people and drivers since Christmas, buthad been unable to find anybody that was enthusiasticabout the Union, relating a story about a friend who hadbeen fired by a company and who had become upset be-cause he did not feel that the union had supported him inthat dispute. Yet, Smith also testified that during a laterportion of that conversation, Lisman had said that the rea-son she had believed the Union's claim that it could get awage rate of $1000 a month for the RSRs was because sheknew a lot of drivers who were earning approximately thatamount per month. Finally, notwithstanding the assertionthat Lisman had said that she wished she had never signedfor the Union, the fact remains that, like Weller andCrouch. there is no evidence that Lisman ever revoked orattempted to revoke her signature.Linda Rehmann testified that in her encounter, Smithhad said that she knew Rehmann was aware that Smithwas cognizant of her name on the letter, that Respondentintended to do everything in its power to keep the Unionout as the Union did not run Respondent and did not signthe RSRs' paychecks, and that all the Union wanted wasthe initiation fees and regular monthly dues. At this point.Rehmann testified that she had said that she did not wantSmith discussing the Union with her and did not want todiscuss it with Smith, after which the latter described thenationwide increase. Smith did not relate the full substanceof this conversation, and she denied only that she had saidto Rehmann "the company would do everything it could tokeep the union out."Although supervised by Smith. Nancy Schmidt was metby Hardy who, according to Schmidt, said that Respon-dent was concerned about the RSRs attempting to orga-nize a union, that organization had been attempted beforewithout success, and that Respondent would do everythingit could to prevent it. Schmidt testified that Hardy inquiredwhy Schmidt had not come to Respondent and, further,inquired if her problem had been basically money, afterwhich he described the nationwide increase. Hardy testi-fied that he had decided to speak to Schmidt in an effort torelieve Smtih of the burden of having to cover RSRs in sobroad a geographical area and inasmuch as he had anappointment in the San Fernando Valley. He testified thathe had begun the conversation by telling Schmidt that Re-spondent did not feel representation was necessary, thatRespondent had been fair and equitable in its dealings withthe employees, that the wages had always been fair and thebenefit package good, and that Respondent was going to377 DECISIONS OF NATIONAL LABOR RELATIONS BOARDdo whatever it legally could to avoid having the Unionrepresent the employees. He testified that when he had de-scribed the general wage increase to Schmidt, she had re-plied that it did not mean anything to her because of thenumber of hours she worked and the long days she put inas a relief RSR; to which he had replied that she was awarethat as a relief RSR she would have both heavy days andlight days, but that in the long run they would balance out.He denied ever having said that unionization had beentried before without success, that there had been any dis-cussion of previous organizing drives, and ever askingSchmidt why she or any of the other RSRs had not come toRespondent with their problems first.Yet, Hardy's denials did not ring altogether true. He tes-tified that other than its involvement in the Union's strikeover Respondent's servicing or a retail store-a matter thathad not been Respondent's labor problem he did notknow of any problems that Respondent had had withunions, nor did he know of any prior attempt to organizeRespondent. This testimony was, of course, designed tobuttress his denials of the statements attributed to him bySchmidt. He was then led to concede, however, that he hadbeen advised of an incident in Chicago where Respondenthad encountered some problems with a union and admit-ted that his initial testimony had been inaccurate. How-ever, he continued to maintain that he had had no conver-sation with Schmidt pertaining to anything like that,amending his testimony to say that he knew of no priororganizational drive by the Union in southern California,adding "it's southern California that we're talking about inthis case." Needless to say, Hardy's qualification hardlyinspired great confidence in his credibility.Five of the RSRs with whom Hetherington spoke testi-fied during the hearing. While she did not recall how theconversation had gotten started, Mary Ann O'Malley testi-fied that following a reference to the letter and the fact thatcards had been signed, Hetherington had asked why theRSRs had been having problems and why they had notcome to him first, rather than going to the Union, as possi-bly something could have been worked out by Respon-dent.27She further testified that Hetherington had said thathe thought the RSRs might not have known what theywere getting themselves into, but that it was not too late forthem to get out, by writing a letter revoking their cards.According to O'Malley, there was a discussion betweenthem of the consequences of unionization, during whichshe had mentioned punching timeclocks and not being ableto take vans home during the course of expressing heropinion that she did not want to account for all her time,liked the independence and freedom of the job, liked thefact that the RSRs could take their trucks home, and feltthat these benefits would not be available if the RSRs wererepresented by a union, believing that instead the RSRswould have to go to a certain point, clock in and out andwould not be able to take their trucks home.28 Hethering-27 O'Malley conceded that in making the comments with respect to wh'the RSRs had not come to him before going to the Union and as to why theRSRs were having problems, Hetherington had been speaking generally andwas not referring to her in particular.s O'Malley did not explain her reason for having arrived at this opinion,ton, she testified, had said in response that he did not knowwhat would happen in the event of unionization, but thatsuch consequences were possibilities and he did not knowwhether they would become actualities should the Unionsuccessfully organize Respondent's RSRs. O'Malley alsotestified that during the latter part of the conversation shehad flatly asserted that everyone knew why Morgan hadgotten fired and that Hetherington had replied that it hadnot been for "that" but rather because the condition of herroute had been the reason, since the route supervision re-port had shown that she had a number of things to bestraightened out on her route that were common thingsthat all RSRs were corrected for.Hetherington denied having told O'Malley "it is not toolate to get out" or words to that effect. He testified that hehad begun the conversation by telling her that Respondentwas aware that some RSRs were interested in being repre-sented by the Union, that Respondent felt that there wasno need to have a third party involved, and that she shouldfeel free to come to him should she be harassed or botheredby any telephone calls or union representatives or shouldshe have any questions or problems. At this point, testifiedHetherington, O'Malley complained about being initiallyleft out of the organizing campagin, asserting that someonehad told her that there was suspicion that she would con-vey such information to Hetherington, was now glad thatshe had not been contacted because she did not believethere was need for a union, was happy with her job, anddid not want any part of the organizing campaign. Hether-ington acknowledged that during the conversation he hadgiven O'Mally his views as to some of the benefits that theRSRs had derived in the past without representation. Indoing so, he flatly contradicted O'Malley's assertion thatshe had been the one who raised the question of the vans.He testified that in addition to mentioning opinion surveysdesigned to elicit RSRs' problems and the incentive pro-gram instituted as a result of the RSRs' unhappiness withthe then-existing program, he had also brought up the factthat the vans and the uniforms were a major benefit to theRSRs because at one time he had computed the cost ofdriving to and from the office and of the money spent onclothes. When he described the nationwide wage increaseto O'Malley, he conceded that he had followed the descrip-tion with a question as to how O'Malley felt about it andhe agreed that O'Malley had inquired if union activity hadbeen the reason for Morgan's termination.Sue Pierce testified that Hetherington had commencedthe conversation by pointing out that she had been withRespondent long enough to know how it felt about unions,had asked if she had been requested to go to any unionmeetings or if she had been contacted by anyone from theUnion, had asked if she was going to tell him about thefact that some of the employees were trying to form aunion and, when she replied that she did not intend to doso, had asked why she would not tell him. Pierce acknowl-edged that at no time had she told Hetherington that shehad signed a card, that there had been no mention of revo-cation of her card during their conversation, and that atnor did she explain why she had chosen to single out the subjects of time-clocks and taking vans home.378 L'EGGS PRODUCTS INCORPORATEDsome point during the conversation Hetherington hadmentioned the nationwide wage increase.Hetherington denied having asked Pierce to tell him thenames of employees who were involved in the Union, hav-ing asked Pierce if she had attended a union meeting, andhaving said anything to Pierce about uniforms, vans beinga benefit, or opinion surveys. He testified that he had be-gun the conversation by mentioning that the letter hadalerted Respondent that some RSRs were interested in rep-resentation and that there was union activity in progress.that neither he nor Respondent felt that there was a needfor a third party to be involved as it would "cut down" therelationship between the area managers and the RSRswhich he believed was a good one, and that he was surethat she was aware that Respondent would do everything itlegally could to keep the Union out. Nevertheless, he con-ceded having asked if Pierce had any particular problemsof which he was unaware. However, he testified that shehad replied that she had no problems other than having toput in some extra time because of the shape the route hadbeen in when she had taken it over, that she had beenhappy working for Respondent up to this point, and thatshe did not feel that there was any need for a union northat one would help in any way. After describing the gener-al wage increase, Hetherington testified that he had toldPierce that if she felt she was being bothered or harassedby anyone, to feel free to come to him and he would takecare of it.Geri Quigley testified that Hetherington had com-menced his conversation with her by saying that he wantedto talk about the letter, had then asked why she had signedit and, when she had replied that there were some thingsabout working for Respondent with which she was nothappy, had inquired why she had not come to him beforedoing this. During the conversation, testified Quigley,Hetherington had said that he knew of rumors about Mor-gan being fired for mentioning the Union, but that theywere not true and then he added that Quigley knew thatRespondent's policy toward unions was that it was notgoing to let one come in. Quigley testified that after de-scribing the general wage increase, Hetherington had askedif she thought that it would influence any of the RSRsregarding the Union, to which she replied that money wasnot the only issue and that she could not speak for all theRSRs. According to Quigley, Hetherington had then askedhow far she had gone with the Union and if she could takea "step back" from what she had done because he thoughtthat if she did, it might influence some of the other RSRs.Additionally, Quigley testified that during the conversationHetherington had mentioned freedom, saying that hethought the RSRs valued their independence on the joband that if the Union came in that the) would probablyhave to account for their time more strictly.Hetherington denied having asked Quigley why she hadsigned the letter, why she had not come to him before sign-ing the letter, whether the raise would influence any of theRSRs who were for the Union, how far the union organiza-tion had gotten or what success it had encountered, andwhether she would take a step back, and having asked orrequested her to withdraw her signature, or having suggest-ed that if she withdrew her signature it might influence theother RSRs. Nevertheless, he admitted that he might haveused the phraseology "take a step back" when he men-tioned her legal right to withdraw at any time she wished.Hetherington's version of this conversation is as follows:He said he was surprised that Quigley had signed the letterindicating support for the Union and interest in representa-tion: that Respondent felt there was no need for a thirdparty to be involved; that in his opinion if a third party didget involved, it would not help the area manager-RSR rela-tionship as possibly any complaints or problems wouldhave to be submitted through the Union for resolutionrather than being submitted directly to him; that Respon-dent would do everything it legally could to keep theUnion out; and, that Quigley had the legal right to with-draw her name from any letter or anything else that shesigned. He did acknowledge having inquired why she hadnot come to him or to Respondent if her problems were soserious as to lead her to the Union and, when she respond-ed that she felt Respondent already knew about some ofthe problems, he conceded having said that he was sur-prised that she had not come to him or Respondent as heknew she was aware of Respondent's grievance procedure,which he admittedly asked why she had not used if she hadproblems, saying that he could understand her going to anoutsider after unsuccessfully attempting to obtain satisfac-tion from Respondent. When Quigley replied that she sim-ply did not think that it would help, he asked what specificproblems she had that he might not be aware of and sheresponded by listing a few matters that had left her dissat-isfied. When he told her about the general wage increaseand the fact that it had nothing to do with union activities,he added that his past experience with Respondent hadbeen that the RSRs were well treated, asking how she feltabout the increase and how she felt the other RSRs wouldfeel about it. According to Hetherington, Quigley repliedthat she was sure that it would help.Sandra Glad testified that Hetherington had com-menced his meeting with her by saying that while Respon-dent could easily replace the RSRs who had signed theletter, it did not want to do so: that the RSRs' needs couldbe met by' Respondent: that if Glad wanted to revoke hersignature on the letter, she could write a letter to the Unionsaving that her needs could be met by Respondent and thatshe no longer needed the Union's assistance; that if she didwrite such a letter she should give him a copy; that, afterdescribing the nationwide increase, the increase was notrelated to the Union, but there might be more in it forGlad; and that while some people believed Morgan hadbeen discharged for mentioning the Union, this was not so,as her discharge had resulted from stockouts. During theconversation, testified Glad, Hetherington had also in-quired if she knew anything about cards, but she had notresponded. As was true with the other RSRs' recitations oftheir conversations with Hetherington, the latter disputedGlad's version of what had been said that day.According to Hetherington. the conversation had begunwith him stating that he was aware that she had signed theletter and was interested in union representation, afterwhich he had advised her that Respondent believed therewas no need for a third party to be involved and that Re-spondent would do everything it legally could to keep the379 DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnion out. While Hetherington denied having told Gladthat she could revoke her name from the letter, he conced-ed that he had told her that she had a legal right to with-draw her name if she desired and that he had made thisstatement at the point in the conversation following hisobservation that Respondent would do everything it legallycould to oppose the Union. He denied telling Glad that the13 RSRs who had signed the letter could be replaced easilyand further denied having mentioned anything to Glad re-garding the 13 RSRs who had signed the letter. However,he did testify that Glad had interjected that Wade hadbeen terminated 29 because of union activities; an assertionwhich he had denied, saying that while he really did notknow anything about it, he had heard comments concern-ing Wade's poor performance from other area managersover the course of the past year and that if Wade had beenfired for union activity, why had Respondent not also firedthe other 12 letter-signers. According to Hetherington,Glad had acknowledged the validity of this argument, andhe had then gone on to describe the general wage increase,but when Glad had interrupted to observe that there hadbeen a feeling that something like this might happen, hehad assured her that the increase had nothing to do withthe Union, having been planned for a number of months inadvance.He denied having told Glad that there might be a littlemore money for her, but conceded that he had asked howshe felt about the increase, to which she had respondedthat, if true, she thought that it was great. He also admittedhaving asked her if she had any problems of which he wasunaware and, upon being told that her only problem wasthat RSRs were not being paid as much as Coke driversand other vendors who were receiving more, testified thathe had told her that her job could not be compared withthose of drivers who were responsible for performing phys-ical labor, adding that people have a tendency to overstatetheir salaries and that she should not be upset by whatother drivers said when she did not know for a fact whatthey were earning. Hetherington flatly denied having askedGlad anything about authorization cards, asserting that thesubject of authorization cards had not been raised at all.However, Majo Michaels also testified that Hethering-ton had referred to authorization cards when he had metwith her. Thus, she testified that from the beginning oftheir meeting she had expressed opposition to the Union 30and she described their conversation as beginning withHetherington expressing regret that the RSRs had notcome to him with their problems, to which she had re-sponded that she knew why he was meeting with her andthat she was physically and emotionally tired of the entiresituation, wanting nothing more to do with the Union.However, testified Michaels, when Hetherington had saidthat she was still within her legal right to retract her cardand statement, she had replied that she had gone this farwith her fellow employees and did not feel that she shouldback out now. According to Michaels, Hetherington had29 Discussed infra.30 She testified that Arlene Hungate may have already suggested sendinga revocation letter before she had spoken with Hetherington as described ingreater detail infra.replied that she could send a copy of the retraction letter toRespondent for her personnel files if she decided to writeone, and had then gone on to describe the wage increase.Hetherington testified that he had first advised Michaels ofhis knowledge that she had signed the letter and had thenbegun telling her how Respondent felt about it, but she hadinterrupted by expressing regret at having signed and bysaying that she wished that she had never been involved init. In response, he testified that he had said that she had alegal right to withdraw her name from the letter if she de-sired but, according to Hetherington, nothing else was saidby him on the subject. He specifically denied that the sub-ject of and the word "revocation" had arisen during theconversation, contending that while he had said nothingfurther on the subject, Michaels had continued the conver-sation by saying that she was tired of all the telephone callsand correspondence that she had received, that she wassick of the entire matter and that she did not want any partof the Union.Three RSRs testified to what Area Manager Manninghad said during her meetings.3' While in Manning's officeon balance day, testified Sharleen Kuriyama, Manning hadasked if she had heard anything about the Union and whenKuriyama said that she had, Manning then had asked fromwhom. Kuriyama testified that she had replied that she hadheard about it from Carol and when Manning had inquiredif Kuriyama was referring to Carol Washington, Kuriyamahad said that she supposed so, but did not know Carol's lastname. According to Kuriyama, when Manning then hadasked what Washington had said, Kuriyama had repliedthat she did not want to talk about it, and said nothingmore, even though Manning had assured her that whatevershe said would be between the two of them. Manning testi-fied that when she said that Respondent was aware of theunion activity among some of the RSRs and that if Kuriya-ma were harassed or bothered she should report it, thelatter had replied that she did not want to get involved andwanted to retain her job regardless of what happened.Manning testified that she had said that this was fine, andthen had told Kuriyama that Respondent did not feel thata third party was needed, as it had always been responsiveto the employees, after which she had described the na-tionwide increase.While Manning denied having asked if Kuriyama hadheard about the Union through Washington and havingasked any questions during the conversation, she concededthat Kuriyama had said that she did not want to get in-volved and was unable to recall if Kuriyama had said thatshe had heard of the Union through Washington or if Ku-riyama had said anything other than that she did not wantto get involved and she would have her job regardless ofwhat happened.Shirley Sautters conceded that although her discussionwith Manning had lasted only a few minutes, she did notrecall exactly how things had happened. To the extent thatshe did recall, Sautters testified that after mentioning that aunion organizing drive was in progress, Manning had in-1 In addition, it is undisputed that during an employment interview inOctober 1975. Manninghad asked if Crawford had ever belonged to a unionand had said that if Respondent ever became unionized. it would have tofind a different was to distribute its products380 L'EGGS PRODUCTS INCORPORATEDquired if Sautters knew about it and if she had knownabout a meeting. She had replied, testified Sautters. thatshe did know about it but did not want to discuss it sinceshe did not care to be involved in it. According to Sautters,Manning then had wanted to know if Sautters knew whowas the head of it or who was involved, to which Sauttersreplied that she would not identify any names. Sautterstestified that Manning had described the naitonwide wageincrease.Manning denied having asked any questions of Sauttersinvolving or relating to the Union, having asked if Sauttersknew about the Union or about the Union organizing andhaving asked who the Union leaders were. She further de-nied that the subject of union meetings had been raised atall during the conversation. Rather, testified Manning. theconversation had almost paralleled that with Kuriyama:She had told Sautters that Respondent was aware of theunion activity among the RSRs and that if Sautters wereharassed or bothered, she should contact Manning: in re-ply, Sautters had said that she did not want to becomeinvolved, to which Manning had replied "fine"; and shehad then described the general wage increase. Manningfurther testified that she did not recall anything else thathad been said during the conversation and, other than thestatement that she did not want to become involved, thatSautters had not said anything about union activities andwas not very communicative.The final RSR to testify regarding her meeting withManning was Kris Hughes. Hughes testified that Manninghad initiated the conversation by inquiring if Hughes wasaware of the purpose of the meeting, to which Hughes hadreplied that she assumed it had been occasioned by receiptof the letter, and Manning then pointed out that whileHughes did not have to say anything if she did not sodesire, it was her right to speak to whomever she wishedand no one could forbid her from speaking with Manning.From this point forward, Hughes, a personal friend ofManning's, gave testimony which at material points wasconflicting and appeared to be generated by Hughes' desireto avoid saying anything which would harm Manning. Forexample, on direct examination Hughes testified that Man-ning had "just wanted to know why I had signed the let-ter," to which she had responded "that I wanted informa-tion about the Union." According to Hughes. afterpointing out that Respondent would not close in the eventof a strike, Manning had then inquired "how I felt about itnow," at which point Hughes had complained about thenumber of telephone calls and backbiting which had result-ed from the Union's campaign. adding "if it could havebeen replayed I would never have signed anything. I wouldnot have gotten involved. I was sick of the whole matter."Thus, on direct examination Hughes attributed her state-ments of dissatisfaction with the Union as resulting fromManning's questioning as to how Hughes now felt aboutthe Union.Then, on cross-examination. Hughes testified that fromthe very beginning of their conversation, right after she hadsaid something to the effect that she assumed they wouldbe talking about the Union, she had volunteered that shewas sorry that she had gotten involved with the Union,adding that she did not believe that Manning had hadmuch of an opportunity to talk while she (Hughes) hadbeen making these statements of regret about getting in-volved with the Union. The effect, of course, of this testi-mony was to implicitly contradict her prior testimony thatManning had "just wanted to know why I had signed theletter."A second contradiction emerges from Hughes' testimonyconcerning her acknowledgement during the meeting ofhaving signed an authorization card and her preparation ofa letter of revocation during the course of that same meet-ing. Asked on direct examination whether there had beenmention during the meeting of revoking her card. Hughesresponded:Yes. After I had told her that I was sick of what hadbeen happening among the girls and with me person-ally I and I told her that I wished I had never signedanything. if I could go back I would not have, that Ijust wanted to blank out the whole thing and not beinvolved, and she said, "do you really feel like that?",and I said, "yes", and she said, "well, you could sign aletter rescinding your name", and I agreed to that.That a discussion of the authorization card had precededHughes' preparation of the letter is supported by the sub-stance of the letter which reads, "after careful consider-ation and evaluation of the matter at hand, I am volun-tarily requesting that my name be removed from yourletter and interest card. [Emphasis supplied.l" Consequent-ly. Hughes' testimony on direct examination portrays thesequence of events as a discussion having occurred regard-ing the authorization card and her complaints about hav-ing gotten involved with the Union, followed by Manning'ssuggestion that she send a revocation letter if she was un-happy, after which the revocation letter was prepared.On cross-examination, however, the following series ofquestions and answers took place:Q. And, incidentally, isn't it true that when yousaid on examination, direct examination, when youwere talking about what you had signed and discussedit with Deanna, isn't it true that you were talkingabout a letter, not cards? She didn't know you hadsigned the card at that time, had she? She knew youhad signed a letter, the letter?A. Right.Q. Which was sent to the company?A. Right.Q. But you didn't indicate to her that you hadsigned something separately, a card, at that time?A. No.Q. Subsequently in that conversation you indicatedto her that you had also signed a card, is that correct?A. I believe so.Thus at this point Hughes left the impression that the ini-tial phases of the conversation were devoted solely to dis-cussion of her signature on the letter and that there was nomention of her having signed the authorization card.Of course, it could have been possible that the initialphases of the conversation had been devoted to Hughes'complaining about having gotten involved with the Unionand having signed the letter. followed by a gap in which381 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthere had been additional conversation and after whichHughes mentioned having signed an authorization cardand the letter of revocation had been prepared. This infer-ence, however, is quickly dispelled by the following se-quence of questions and answers:Q. And wasn't it pretty much near the beginning ofthat conversation that you had indicated to her thatyou had gotten all sorts of calls and that people werebackstabbing each other and you were getting sick ofit, and wasn't it right near the beginning of that con-versation?A. Yes.Q. Right after you said something to the effect Iassume we are going to be talking about the union?A. Yes.Q. Following your complaints and the airing ofyour disgust if I can use that word with the backstab-bing and numerous telephone calls at all hours fromnumerous people did you indicate to her any expres-sion or by any other form of natural communicationthat you wished there were something that could bedone to relieve you of this problem?A. I believe so.Q. And did at that time Mrs. Manning suggest thatthere is the possibility of revoking the card that youtold her you had signed.A. Yes.Q. Did she say you should do it or I want you to doit or I direct you to do it, or did she say you could doit?A. She said you could.Q. Did you immediately seize upon that possibility?A. I don't know how immediate.Q. Well, I mean did you pick that up and pursue it?Q. Well, I didn't realize that that was possible.Q. You indicated to her I would like to do that?A. Yes.Q. And you wrote out on a piece of paper that youconsidered to be adequate and in the course of thatdid you turn to her while you were writing or after youhad written but in the process either just during orafter she suggested you might put it in that this wasvoluntary?A. Yes.These three segments of her testimony tend to indicate thatHughes was dissembling in an effort to avoid acknowledg-ing that a discussion of the fact that she had signed anauthorization card had occurred early in her conversation.It appears, both from her above-quoted testimony on di-rect examination and from the second sequence of ques-tions and answers reproduced above, that her preparationof the revocation letter was a direct product of her corn-ments to Manning in response to the latter's questioning asto how Hughes felt about the Union. The inclusion of areference to the "interest card" in the revocation letterleaves no doubt that the first above-quoted sequence ofquestions and answers indicating that she had not dis-cussed the fact that she had signed an authorization carduntil much later in the conversation is quite clearly at oddswith her portrayal elsewhere of the substance of that con-versation.Hughes testified that while Manning did not specificallyask for information during their conversation, she hadachieved the same purpose by using an approach whichHughes described as being "I assume. If you don't want toanswer you don't have to answer or if you don't want toagree, you don't have to agree." Thus, according toHughes. Manning had said that she assumed that Hugheshad signed an authorization card in San Diego, to whichHughes agreed, and that she assumed that Hughes hadbeen at Michaels' house when she had signed the card, towhich Hughes also agreed. Hughes further testified thatManning had said that if Hughes felt like it or wanted to,she could identify whoever had been the union leader, butthat on this point Hughes had declined to answer. Afterthis, testified Hughes, Manning had asked if Carol Wash-ington was "the head," although Hughes conceded that shedid not recall the exact words which Manning had spoken.Again Hughes declined to answer Manning's question.Although Manning denied having asked for the identityof the union leaders and having discussed the union leaderswith Hughes, there were several points which she agreedhad been covered during their conversation. For example,she agreed that she had mentioned Hughes' right to speakwith whom she wished, but testified that this had occurredwhen, in response to her opening comment that sheguessed that Hughes knew why they were meeting, Hugheshad said that she was not supposed to talk to Manning. Itwas this, testified Manning, that led her to question wheth-er Hughes had surrendered her right to decide with whomshe would speak and, testified Manning, in responseHughes had said that she guessed that she could talk toManning and had then expressed serious reservationsabout signing the letter in view of information which shehad received from people with whom she had subsequentlydiscussed the matter.Manning further conceded that there had been a discus-sion of a San Diego meeting, attended by Washington, atwhich Hughes had signed the letter and an authorizationcard. However, she testified that this subject had arisenwhen she had expressed surprise at discovering thatHughes had signed the letter, and that, in response, Hugheshad explained that when she had gone to San Diego to runa route she had been invited to attend a meeting, whereunion organizers and Washington had been present, atwhich she had signed the letter and the card, subsequentlyentertaining misgivings about having done so when she dis-covered that the San Diego route which she was runningwas not so clean as her own and yet the regular RSR wouldbe obtaining the same money as she were the RSRs to becomeunionized.Finally, Manning acknowledged that there had been adiscussion of the revocation letter, testifying that whenHughes had expressed sorrow at having signed the Union'sletter and had asked her if anything could be done to cor-rect the situation, she had suggested that Hughes write aletter to the Union, requesting removal of her name. Ac-cording to Manning, Hughes asked what she should say insuch a letter and Manning had responded that while she382 L'EGGS PRODUCTS INCORPORATEDcould not tell Hughes what to say, the latter should prob-ably put something in the letter to the effect that it wasvoluntary.Both Manning and Hughes concurred that Hughes hadprepared the above-quoted letter during the course of thismeeting and after submitting it to Manning for inspection.had left it with Manning for transmittal to the Union.'23. Concluding factual findingsIn arguing that the area managers' versions of what hadbeen said to the RSRs should be credited, Respondentrelies heavily upon the fact that the area manager, hadbeen carefully instructed on January 24 as to the corn-ments which they could and should make to the RSRs.Given their lack of familiarity with organizational cam-paigns, it is unlikely, urges Respondent, that they woulddeviate from these instructions and, as there is nothing un-lawful in the restrictions imparted that morning by Rad-cliffe, the testimony of the RSRs-which Respondentcharacterizes variously as vague, incomplete, biased andconflicting-should not be credited. Yet there are certainpoints which serve to undermine this defense that the areamanagers had simply repeated the message imparted tothem at the Saturday morning meeting.Most obvious were the confusion and lack of consistenceamong Respondent's officials when interrogated regardingthe substance of those instructions. The January 24 meet-ing was portrayed as one in which the area managersnovices in the area of organizational campaigns-werecarefully instructed as to what they could tell their RSRs.Presumably. they were given the most careful and specificinstructions and were left minimal, if any, leeway to pre-clude the possibility of inadvertent statements that couldconstitute violations of the Act--a result which, given theirdegree of expertise, both Radcliffe and Price were wellaware could follow from any vague or ill-considered com-ment. Yet in describing the instructions issued, Manningtestified simply "that we could give them the company po-sition on unions." Such an instruction could, of course.encompass a broad spectrum of statements, both lawfuland unlawful. It is hardly the type of instruction thatwould be given to an inexperienced supervisor about toembark upon a careful explanation to employees of acompany's viewpoint regarding the Union. Moreover,Manning was not the exception in attributing a vague in-struction to Radcliffe, for Johnson testified "he did tell usthat it was within our rights to state the company's view-point on the situation and to express our own personal opin-ions." (Emphasis supplied.)These quite general comments were flushed out to somedegree by the other supervisors who were present. althoughexamination of the description recited by each leaves acontinued ambiguity as to what the area managers were tosay precisely to the RSRs whom the)' supervised. For ex-ample, Schwaegler testified:Then he indicated that he wanted the area managersto inform their RSRs the following week of first of allJ2 The ultimate disposition of this letter will he discussed stirrathe company's position on the union and how thecompany felt.Another thing that he went over, you know, weshould tell the employees how we feel about a unionand that we felt as a company that a union was unnec-essarv and that any of their problems or complaintscould be taken care of with their immediate supervis-or.}He also mentioned that we would do everythingthat is legally possible to keep a union out.At no point did Schwaegler define what had been intendedhv Radcliffe's purported instruction to "tell the employeeshow, we feel about a union."Seemingly. this answer was supplied b? Hetheringtonand Hardy, for the former testified:He told us that, like always, he would like us to goout and relay this information [regarding the wage in-crease] to the RSRs. He said he would also like us topoint out the company's standpoint-the company'sstand on unions; that they didn't feel there was a ne-cessity for an outside party or a third party to getinvolved.To mention a lot of the benefits that L'eggs hascome up with over the past years: and that the compa-ny would do everything they legally could to keep theunion from coming in.Consistently with this description, Hardy testified:And along with that [the general wage increase],also mention the company's position, how we feltabout the events as they currently were.That, you know. we didn't feel that we needed aunion. We didn't feel we needed a third party to runour business: that we had been successful.Told us, you know, that we had a good benefit pro-gram, and we treated our employees fairly and-in theway of benefits and wages.And that also if there should be any difficulty en-countered by the RSR in being harassed unduly orbeing bothered, or its unwarranted, you know, let theRSR, you know--"Let us know about it, and we willdo what we can to help her out of the situation."Nevertheless, even when one analyzes the comments whichHetherington and Hardy attribute to Radcliffe. it quicklybecomes evident that they are not, in reality, a guide suffi-cientls precise to avoid the risk that an unsophisticatedsupervisor would inadvertently violate the Act.3Yet, thatwas the impression that Respondent sought to convey re-garding the January 24 directions.Even Hardy's and Hetherington's vague descriptionswere contradicted by the other witnesses who were presentthat morning. For example, Smith, who appeared to be themost precise of Respondent's witnesses, testified that Rad-" Pcrlon' ki,'oledecahle In Ihis field. such as Radchiffe and Price. area.i.are that the risk of inadvertence is one aaiinsi shich employers mustparltiularli guard in Ihe areai of Sec Stlai() of the Act, for "It is sufficientlo ldernolnltralte iha the emploser action has the etfieci of restraintl r coerc i on its ot n ces.r', It) deli ontr.ite thati the emrnpl)er inl, nded to pro-diltc hlia t effet (irlrm ril. I [Ihbr .as 133 (1976) See also I4mr, in I ul-hsr ,,:/c, li( 221) NI RB 414 41h (11'4)7: tancl, tr I, 219 NI RB~~t~~~i [915,~IVIR383 DECISIONS OF NATIONAL LABOR RELATIONS BOARDcliffe had instructed the area managers to "tell your peoplethat L'eggs does not feel that it needs a union. It does notfeel it needs an outsider. And you can tell your people thatif you have any questions or I can help you in any way. orif you have been harassed, you can let me know." Omittedcompletely from Smith's description was any reference totelling the RSRs about Respondent's benefits. Similarly,when Johnson was asked if Radcliffe or anyone else hadsaid how she was to begin her discussions with the RSRs,she responded: "' don't know if he actually stated any-thing. I know I came away with the impression that wecould tell them that the company knew that there wasunion activity, but other than that there was nothing said."The coup de grace to Hardy's and Hetherington's descrip-tions, however, was provided by Winston-Salem officialsEngle and Radcliffe, the latter of course being the individ-ual who had imparted the instructions to the area manag-ers that morning. Both testified unequivocably that Rad-cliffe had said only that the area managers could advise theRSRs that there was union activity in progress and that ifany of them were harassed over the matter or had any'problems or questions, that they should not hesitate to ap-proach their area managers who would seek to providewhatever help they could.There was also a noteworthy sidelight conflict whicharose when Hetherington, attempting to find support forhis admitted statement to Quigley regarding her legal rightto withdraw her name from the letter, testified that duringthe meeting on the morning of January 24 Radcliffe hadstated that any RSR had "a legal right to withdraw hername if she wanted to." Thus, testified Hetherington, hehad simply been relaying this message to Quigley when helater spoke with her. This, however, was flatly contradictedby Hetherington's Winston-Salem superior. Engle, who tes-tified that the area managers "were told as I recall, theywere told that they could not ask the girls to revoke theircards. In fact, they were told not to discuss that at all."Though it might be argued that Hetherington was referringto withdrawal of Quigley's name from the letter, while En-gle had been referring to revocation of authorization cards,any such argument would be no more than mere hairsplit-ting, for it is clear from the context of Engle's testimonythat he was referring to the subject of revocation generally'.In any event, not one other witness present at the January24 meeting corroborated Hetherington's assertion that thesubject of revocation had been discussed or that the areamanagers had been authorized to even mention the subjectof withdrawal or reversal of position when speaking to theRSRs.A second matter which casts doubt upon the Respon-dent's argument that its witnesses should be credited on thebasis of the instructions under which they were operatingwhen they spoke with the RSRs is the similarity of some ofthe comments attributed to the area managers by variousRSRs. Foremost in this regard is the repeated reference topunching timeclocks and withdrawal of the privilege oftaking vans home. So far as the record discloses, there hadnever been prior discussions regarding these mattersamong the RSRs and there is no evidence of any indepen-dent circumstances that would have led seven RSRsGaines, Crawford, Sindelar, Crouch, Weber, O'Malley.and Quigley-to suddenly begin considering these subjectsduring the week following receipt by Respondent of theUnion's letter. Indeed, O'Malley had never been favorablydisposed toward the Union and consequently, her testi-mony could hardly be encompassed within the class thatRespondent characterizes as biased in favor of the Union.Moreover, both Crawford and Weber subsequently madeefforts to withdraw their authorization cards and, accord-ingly, while there might be some doubt regarding Craw-ford, there surely could have been no doubt that Weber, bythe time of the hearing, was no longer a union supporter.Furthermore, the comments regarding the subjects of time-clocks and vans were attributed to two area managers,Hetherington and Johnson, and given the relatively isolat-ed and separate nature of the two areas for which thesearea managers are responsible, it hardly seems likely thatthe RSRs from two separate areas would suddenly, inde-pendently become concerned about the same two matters.Indeed, Johnson in effect conceded being responsible forinitiating the discussions of clocks and vans when she de-scribed her general format as including a reference to theindependence afforded RSRs by being able to go homewhenever they wished. Although the description did notencompass a specific admission of references to vans andto timeclocks, these certainly would be the types of benefitno longer available if the RSRs lost that independence. Infact, Johnson specifically admitted that there had been adiscussion of timeclocks and vans during her meeting withCrawford, although she attributed the initiation of conver-sation regarding those matters to Crawford. Yet, there is noevidence that would tend to support a finding that Craw-ford had suddenly become concerned about these matters.Johnson's testimony regarding the uniformity of hercomments to all RSRs whom she supervised was complete-ly dispelled when she described her comments to Crouchregarding Respondent's policy of promoting women with-out college degrees from the ranks, the 2 days off whichCrouch had been able to obtain when she had worked herroute ahead, and the failure to dock Crouch for time whichshe had missed when fogged in at the San Jose airport.Quite clearly, these matters were not mentioned to otherRSRs as they pertained, at least with respect to the lattertwo matters, exclusively to Crouch. Johnson did not testifythat she had referred to these matters when speaking withany other RSR. Moreover, the fact that Johnson conceded-ly singled out matters which were pertinent only toCrouch's employment history during their discussion lendscredence to other RSRs' testimony that during their meet-ings with Johnson, she had similarly made references tomatters unique to the particular RSR with whom she wasspeaking. For example, Weber attributed to Johnson acomment regarding the effect that strikes might have onRSRs who were the sole breadwinners for their families, agroup which encompassed Weber. Crawford, a probation-ary employee, testified that Johnson had made reference toprobationary employees. Weller, who was encounteringmedical problems necessitating that she take time off dur-ing the working day, testified that Johnson had mentionedthat if the RSRs were unionized, such a benefit might notbe available. All of this testimony becomes more crediblewhen viewed in light of Johnson's admission that during384 L'EGGS PRODUCTS INCORPORATEDher conversation with Crouch she had referred to employ-ment benefits extended uniquely to Crouch.There is yet another factor which supports the RSRs'testimony that Johnson made a number of comments tothem not specifically encompassed within her own descrip-tion of her purported generalized presentation. A numberof RSRs whom Johnson supervised testified in this pro-ceeding. One RSR whom the General Counsel called wasKathryn Nuro, admittedly opposed to the Union. Yet notone of these RSRs, including Nuro, corroboratedJohnson's assertion that she had made the type of presen-tation which she had described as being her generalizedpresentation. Nor did Respondent call any other RSR withwhom Johnson had spoken to corroborate Johnson's ver-sion of the standardized presentation which she had assert-edly delivered to each RSR. Consequently, there is no em-ployee-corroboration for Johnson's recitation of thecomments which she purportedly delivered to every RSRwith whom she spoke. Similarly, while the other area man-agers did not contend that they had made a uniform pre-sentation, no employee was called to corroborate their con-tentions that they had simply told the RSRs whom theNsupervised what they' had been told to say during theirmeeting on January 24.True, the Board has held that an employer's failure tocall an employee to corroborate the testimony of that em-ployer's officials cannot be the basis of an adverse infer-ence as to the credibility of the employer's witnesses. Yet,such cases have been based upon the theory that the em-ployee is equally available to the General Counsel, who, bvfailing to call him, notwithstanding his apparent availabili-ty, can equally be inferred not to have discovered any con-tradictory testimony from that particular employee. In theinstant case, however, the General Counsel has called aseries of employees, each of whom testified to a number ofdamaging comments made by their area managers. Con-versely, Respondent failed to call even a single employeewho would support the area managers' testimony regard-ing their general approach in speaking with the RSRswhom they supervised. Thus the situation presented in theinstant case is somewhat different from that presented inthe cases where the Board has refused or declined to drawan adverse inference against an employer from its failure tocall an employee as a corroborating witness.As noted above, the comments regarding timeclocks andvans transcended area lines they were attributed to morethan one area manager. This was also true with regard toother comments. Thus, seven RSRs testified that they hadbeen the objects of statements designed to elicit a responseconcerning what they knew about the Union. To Johnson.Crawford attributed an inquiry as to whether she hadheard any information regarding the Union and Weber at-tributed a repetitive statement regarding lack of knowledgeas to whether Weber had been contacted--until the repeti-tion reached the point where Weber felt compelled to vol-unteer that she had in fact been contacted. Pierce testifiedthat Hetherington had asked whether she had gone to anyunion meetings or had been contacted by anyone from theUnion. Manning was charged by Sautters with asking ifshe knew anything about the Union's organizing drive orknew anything about a meeting and by Kuriyama withasking if she had heard anything about the Union. In addi-tion, Hughes testified that Manning had asked what sheknew about the Union. Finally, Lisman testified that Smithhad initiated their conversation by saying "I want to talk toyou" and by then asking what Lisman knew about theUnion and about joining it.In addition to the questions designed to ascertain ifRSRs were aware of the Union's campaign, there were anadditional number of questions, attributed to area manag-ers, which were designed to elicit a response concerning thesource and the scope of the Union's support. Thus, whenshe finally acknowledged having been contacted by theUnion, Weber testified that Johnson had then asked if shewould like to reveal the identity of the person who hadcontacted her, and Crawford testified that Johnson hadinquired as to the location of the union meeting whichCrawford had attended. Getchel testified that after answer-ing Smith's question concerning how she had been ap-proached to sign the letter, Smith had then asked if Getchelwanted to reveal the identity of the employee who hadbrought the letter to Getchel. Pierce testified that Hether-ington had asked if she intended to tell him about someemployees trying to form a union. Finally, Manning, testi-fied Kuriyama, had asked from whom Kuriyama hadlearned about the Union and Hughes testified that, usingthe "I assume" approach of questioning, Manning had in-quired if Hughes had signed her card in San Diego, wheth-er the card had been signed at Michaels' house, and, ifHughes desired to answer, the identity of the leader. men-tioning Carol Washington as a possibility.Another area of questioning that transcended area linesinvolved the depth of the particular RSR's feelings con-cerning the Union. Thus, both Glauber and Crawford de-scribed questions by Johnson concerning how each feltabout the Union and Sindelar, who displayed an apparentconcern about her continued employment status with Re-spondent, testified initially that she had been asked byJohnson if she had an opinion regarding the Union. al-though on cross-examination she then testified that she hadnot been asked for her opinion. Hughes testified that Man-ning had asked how Hughes now felt about the Union andKuriyama testified that Manning had inquired what shehad said when she had been approached concerning theUnion. After being told of the general wage increase, Quig-ley testified that Hetherington had asked her opinion as tothe effect which the increase would have on employee atti-tudes toward the Union.Yet another area involved reasons for commencement ofthe organizing campaign, with Gaines testifying that John-son had asked her what was the problem and with Webertestifying that Johnson had inquired as to whether Weberhad any problems. Quigley, Michaels, and O'Malley eachattributed to Hetherington statements that were in effectquestions as to why the RSRs had contacted a union with-out first speaking with him regarding their problems. Suchcomments were, of course, similar to the one whichSchmidt attributed to Hardy. who had also asked Schmidtif money was the basic problem. and if she was makingenough money. A similar question was attributed to Smith.whom Getchel testified had inquired why Getchel hadsigned the letter and if the reason had been because Get-385 DECISIONS OF NATIONAL LABOR RELATIONS BOARDchel was unhappy with her job.The final area of similarity of comments attributed toarea managers involved the subject of revocation. Gladand Michaels both testified that Hetherington had suggest-ed revocation, though the latter claimed that the suggestionhad been in response to her expression of disenchantmentwith having gotten involved with the Union. Both testifiedthat Hetherington had mentioned sending copies of suchretractions to Respondent--even though Michaels had re-jected Hetherington's suggestion that she withdraw her sig-nature. Similarly, Quigley testified that Hetherington hadasked her to take a "step back" and O'Malley testified thatHetherington had told her that it was still not too late foremployees to write revocation letters. Nor was Hethering-ton the only supervisor to whom such statements were at-tributed, for Hughes testified that upon expressing disen-chantment with her support for the Union, Manning hadresponded by asking if Hughes truly felt that way and bysuggesting that Hughes could sign a letter rescinding hersignature. In fact, it was based upon Manning's statementthat Hughes then wrote out a letter revoking her supportfor the Union.Of course, as Respondent points out in its brief, not allRSRs, even those supervised by a single area manager, at-tributed the same comments to their supervisor. Yet. theconflicting versions of the instructions imparted by Rad-cliffe at the January 24 meeting, as well as the vaguenesswhich characterized even the disputed detailed accounts ofthose directions, hardly serve to support Respondent's as-sertion that, in meeting with the RSRs, the area managerswere following a carefully formulated and phrased se-quence of comments designed to avoid the commission ofunfair labor practices. Indeed, even the recitations of thearea managers as to what they said to the RSRs disclosethat the supervisors were not adhering to a common, law-fully worded script. Thus, absent credible evidence whichwould support a conclusion that all area managers weredelivering identical messages to all RSRs, it is not surpris-ing that different remarks were made to different RSRs.Nonetheless, as set forth above, there were similaritiesamong a number of comments made to RSRs by variousarea managers. In fact, it is the similarities and differencesbetween the comments attributed to the area managers bythe various RSRs who testified which lead to a conclusionquite contrary to the one posited by Respondent: That Re-spondent's Winston-Salem officials did instruct the areamanagers on what to say when meeting with the RSRs. butthat these instructions contemplated a careful tailoring ofdifferent, though generically similar, comments to individ-ual RSRs with the ultimate objective of ascertaining asmuch as possible about the extent of support for theUnion's campaign while at the same time undermining thatsupport through individually tailored and varied threatsand inherently coercive comments. Certainly some supportis provided for such a conclusion by the comments attrib-uted to Johnson by Weber, Crawford, Crouch, and Weller.Each of these RSRs described comments by Johnson thatwere uniquely tailored to the specific situation which eachof them confronted. Moreover, by varying the commentsmade to RSRs, Respondent would provide a ready-madedefense, based upon that very variance, to an unfair laborpractice charge-a possibility very much on the minds ofits officials as admitted in connection with their carefullyformulated plan for effecting Wade's termination, dis-cussed infra. Yet, the above-categorized comments, madeby more than one area manager in most areas, demon-strated that they did not result from a single areamanager's misconstruction of Radcliffe's instructions, butwere, instead, the product of common direction.The issuance of such instructions on January 24 wouldaccount for the vague and inconsistent testimony advancedby Respondent's witnesses in attempting to explain whatinstructions had been imparted by Radcliffe. Unable torecite what he actually said, each witness attempted to con-struct a sequence of statements that would be lawful. But,in so doing they were unable to attain specificity and tomaintain consistency. As Respondent's Winston-Salem of-ficials were most sophisticated in the area of labor rela-tions, they would have appreciated the increased difficultyof proving the commission of unfair labor practices wherea combined approach of individual meetings and variancein comments directed to the RSRs was employed.Conversely, these Winston-Salem officials must surelyhave realized that by dispatching area managers to meetindividually with RSRs, they could not help avoiding asituation where at least some RSRs would misconstruelawful campaign statements. Thus, if in fact it were trulyRespondent's object to engage in a lawful campaign and soavoid charges of unfair labor practices, it was using themechanism least likely to attain that objective. But then,Respondent's witnesses denied that they were attemptingto campaign at this point in time. Rather, they attributed tothe Winston-Salem officials, during the January 24 meet-ing, statements to the effect that Respondent did not in-tend to commence its campaign at this point in time be-cause it wanted to avoid peaking too soon. If true, theconvening of individual meetings to advance Respondent'sposition seems out of place and contrary to Respondent'spurported overall game plan.There is yet another factor arising from Respondent'sdefense, tending to show not only that the remarks attrib-uted to the area managers were made but also that theywere made as part of a designed effort to ascertain thedepth of the union support and to unlawfully underminethat support. According to Radcliffe and Engle, the pur-pose for the Winston-Salem's officials' meetings with thearea managers had been to ascertain if there were opera-tional, managerial, or supervisorial problems that mighthave given rise to employee dissatisfaction. Presumably,therefore, such problems as were mentioned during themeetings with the area managers would have been the ob-ject of both careful attention and meticulous retention inthe memories of the Winston-Salem officials. Nevertheless,as set forth in section IV, B, I, above, it was on this verypoint that an inordinate amount of conflicting testimonywas advanced by Respondent's witnesses. While Radcliffe,Price, and Engle each asserted that at the breakfast meet-ing Hardy had responded to their questions concerningsuch problems by describing the San Fernando Valleymeeting, neither Hardy nor Schwaegler made any refer-ence to that meeting in their descriptions of the breakfastconversation. Hetherington testified that when interrogat-386 L'EGGS PRODUCTS INCORPORATEDed concerning these matters, he had mentioned only theheavier workload emanating from the holiday season andcomplaints regarding pay. Radcliffe corroborated him inthis regard, but added that Hetherington had stated alsothat matters such as responses from the warehouse andproper receipt of product were basically satisfactory. En-gle, however, attributed to Hetherington complaints re-garding the incorrect dispatch of orders to San Diego.Radcliffe, Engle, and Smith each testified that the latterhad mentioned only Wade and the problems that had ledto the San Fernando Valley meeting. in responding toquestions about operational, managerial, and supervisorialproblems. However, Schwaegler asserted that Smith hadcomplained aobut the inaccurate computer reports thathad led to "strange orders for her girls." In testimony bestcharacterized as being vague, Engle testified that Manninghad complained about a lack of communications whichhad assertedly led to confusion in directions. Manning.however, testified that she had answered the questions con-cerning operational, managerial, and supervisorial prob-lems, by mentioning only that an increased workload onsome routes was necessitating rerouting.The high-water mark of the conflicts in this particulararea was reached in the testimony concerning the meetingwith Warehouse Manager Batty. Radcliffe testified thatother than complaints about Kelly, Batty had denied hav-ing any managerial or operational problems. Price specifi-cally testified that he had paid little attention to Batty'scomments concerning Kelly because this did not representan operational problem. Yet Engle conceded that the prob-lem with Kelly was in fact operational-and therefore thevery type of problem which the Winston-Salem officialshad purportedlyjourneyed to Buena Park to ascertain- -forthe problem with Kelly, assertedly described by Batty. wasone of which was leading to problems with the RSRs. Thisin fact was also the way in which Batty described the mat-ter and, in direct contradiction of his superiors. Batty listeda litany of problems which he purportedly had recited inresponse to the Winston-Salem officials' questions regard-ing operational, managerial, and supervisorial problems.Yet, no other official of Respondent corroborated Batty inthis respect.In these circumstances, there is a firm basis for conclud-ing that the purpose for the Winston-Salem officials' trip toBuena Park was, contrary to their assertions, somethingother than to ascertain operational, managerial, and super-visorial problems. Several other points support this conclu-sion as well. First, even a cursory view of the various ac-counts of the meeting discloses that the primary emphasisof the conversations had been directed toward ascertainingthe scope and depth of support for the Union, as opposedto the reasons for employee dissatisfaction. This is mostclearly illustrated by the accounts of what had transpiredupon disclosure to the area managers of the identities ofthe employees who had signed the Union's letter. In almostevery account of what then took place, the only questionattributed to the Winston-Salem officials at that point wasnot whether these particular RSRs were experiencingunique problems, but rather, was whether, in light of thedisclosure of these names, the area managers maintainedtheir belief that Respondent would prevail in an election.Second, although various problems were purportedly ad-vanced to the Winston-Salem officials with respect to oper-ations, management, and supervision of the branch, thereis not one scintilla of evidence that Respondent's officialsso much as made any' notes of or discussed those topicsafter they had been raised. Indeed, though Kelly was as-sertedly the object of considerable discussion due to theproblems that his work performance purportedly posed forthe RSRs, Respondent made seemingly no effort to consid-er the effect of the situation.)4Finally, there was a decided reluctance on the part ofRespondent's witnesses to acknowledge any discussion ofthe sympathies of any RSRs other than the ones who hadsigned the letter. Only by confronting Radcliffe with hisaffidavit was the General Counsel able to extract from himan admission that at the breakfast meeting with Hardy andSchwaegler there had been a review of "each and everyroute sales representative ...as to whether that individualwould favor the union or the company if it came down tothat ...." No other witness who had been present duringthis meeting made even the slightest reference to this por-tion of that conversation-though Radcliffe was the firstwitness called by Respondent and accordingly, all of Re-spondent's other witnesses testified subsequently. In thisrespect there is a similarity to the meeting of January 24.for every one of Respondent's officials who attended thegroup meeting that morning testified that an area managerhad complained about the inequity of the preelection ruleswhich, that area manager asserted, enable the Union tooperate freels while at the same time restricting the scopeof Respondent's conduct. Although each area manager de-scribed the statement as being made, not one of them ad-mitted to being the speaker and no official of Respondentidentified the area manager who had made that statement.Based upon the foregoing analysis. the following factualconclusions appear to be supported by the record. First.the trip by Respondent's Winston-Salem officials was notmotivated by concern with the operational, managerial,and supervisorial problems in the Buena Park District.Rather, this was simply the pretextual reason advanced forthe trip. Thus, the difficulty encountered when Respon-dent's witnesses attempted to construct detailed and con-sistent accounts of what had been said during the meetingsin connection with that topic.Second. the January 23 meetings with the area managerswere designed to ascertain the scope and depth of supportfor the Union among the RSRs. In an apparent effort tomake this facet of their meetings appear innocuous. Re-spondent's witnesses attempted to minimize the commentswhich had been exchanged regarding the number of RSRswho were supporting the Union and the identities of thoseRSRs. In doing so. Respondent's witnesses created a num-ber of other conflicts concerning what had been said dur-ing the meetings with the area managers on January 23-whether or not the Union's campaign had been mentionedat the outset of the meetings. whether all RSRs were dis-cussed with each area manager or whether each area man-ager was interrogated solely about the RSRs whom he or4 Keu l's trminaltllo s d s ftu, d I i nt he pnrdtl. of n dl,u~Mwns iirlSnl fr...l ithi mileeti[ng387 DECISIONS OF NATIONAL LABOR RELATIONS BOARDshe supervised, whether the area managers were asked de-tailed questions about the backgrounds of the RSRs orwere simply asked which RSRs were believed to be pro-union, whether Manning listed Hughes as a possible unionsupporter or was instead surprised to learn that Hugheshad signed the letter received by Respondent on January21, whether Johnson identified the possible union support-ers before being shown the letter, and, in fact, whether theletter had been shown at all to the area managers duringthese meetings.Third, at the meeting of January 24 the area managerswere not instructed to confine their remarks to the RSRs tolawful statements of Respondent's opposition to theUnion. Rather, the nationwide wage increases were to beused as an excuse for the area managers to conduct indi-vidual meetings with each RSR whom he or she supervised,thereby providing a reason for holding such meetingsshould they later become the subject of litigation, which ofcourse has happened. In this manner, the nationwide wageincrease was utilized as a touchstone to provide Respon-dent with a vehicle for interrogating the RSRs, for threat-ening them with the adverse consequences that would fol-low unionization and for attempting to persuade them towithdraw their support fromn the Union and oppose its ef-forts to become their representative.Finally, the area managers did carry out these instruc-tions when they met with the RSRs whom they supervised.4. Conclusions of law regarding the area manager-RSRmeetingsIn its brief, Respondent argues that the comments attrib-uted to the RSRs do not rise to the level of unfair laborpractices. For example, with regard to the comments con-cerning the possibility that RSRs would have to punch inand out each day and would have to leave their vans atRespondent's facility, Respondent contends that as theRSRs were told that such consequences were merely "pos-sibilities" or merely "might" result from unionization, thecomments were no more than mere predictions, rather thanthreats, and in any event weie no more than personal opin-ions of the area managers who made the statements, i.e.,Johnson and Hetherington. Yet Respondent can hardly es-cape liability merely by characterizing the utterances of itsarea managers as expressions of personal opinion. SeeJ. S. Ahercrombie ('ompanty, 83 NLRB 524, 530 (1949),affd. per curiam 180 F.2d 578 (C.A. 5, 1950).It is of course true that an employer is entitled to makepredictions regarding the consequences of unionization ofits employees. Nevertheless, the precise scope of an em-ployer's expression must be weighed against the employees'equal rights embodied in Section 7, "And any balancing ofthose rights must take into account the economic depen-dence of the employees on their employers, and the neces-sary tendency of the former, because of that relationship,to pick up intended implications of the latter that might bemore readily dismissed by a more disinterested ear."N.L..R.B. v. Gissel Packing Co., Inc., 395 U.S. 575. 617(1969). To end such an inquiry merely because the employ-er prefaces its references to the benefits at issue with suchwords as "possibly," "likely," or "may" is to ignore thisadmonition. "To exalt from (sic) above substance in thismanner would invite widespread circumvention of Section8(a)(1) of the Act." Abercrombie, supra. To the contrary, itwas comments prefaced by the word "may" that the Su-preme Court condemned expressly in Gissel, 395 U.S. at618-619. Accord: Drug Package Company, Inc., 228 NLRB108, 110 (1977) ("might"); Scientific Components Corpora-tion d/b/a Mini-Circuits Laboratory, 228 NLRB 601, 604(1977) ("think"); Monroe Manufacturing Company, Inc.,200 NLRB 62, 71 (1972) ("might"); Oscar Enterprises,Inc., et al., 214 NLRB 823 (1974) ( "may" ).Rather, as endorsed by the Supreme Court in Gissel, su-pra, an employer is free to state his belief regarding theeffects of unionization only so long as the asserted even-tuality "is capable of proof." Here, Respondent producedno evidence that there was any reasonable, even plausible,basis for warning about institution of a timeclock proce-dure and daily return of the vans to its facility should theRSRs become unionized. Moreover, there has been noshowing that imposition of such requirements would resultfrom circumstances beyond Respondent's control.35Ratherthe area managers merely had asserted that these re-strictions and unionization, "inevitable go hand in handtogether-as in fact it was in the employer's power to bringabout." Honeywell, Inc., Photographic Products Division,225 NLRB 617, 618 (1976). Inasmuch as Respondent has"failed to demonstrate that its belief is based upon objec-tive considerations," and has "failed to affirmatively estab-lish that any such adverse economic effects would resultfrom circumstances beyond [its] control," these statementsby Johnson and Hetherington to RSRs constitute threatsof economic reprisal should the RSRs select the Union astheir bargaining representative. Honeywell, supra.For the same reason, I find that the following comments,which had reference to benefits which RSRs had enjoyedor were enjoying, were designed as implied threats of repri-sals should the RSRs become unionized: Johnson's pointedreference to the fact that Crawford was on probation, hercomments to Crouch regarding possible restrictions on ex-tra time off and early vacation, and her comments to Wel-ler concerning the same rate for all RSRs, and time offduring the day for medical treatment. All were made dur-ing the course of conversations in which Respondent's op-position to unionization of the RSRs was expressed and allwere made in circumstances devoid of any showing thatthe) were based upon objective considerations.It is against the background of these specific threats thatone must view the various comments to RSRs assertingthat Respondent would use every lawful means possible toavoid unionization. In light of the unlawful threats and theother unlawful conduct specified below, it would appearthat these comments fall within the Board's doctrine that"Respondent intended to convey to the employees ...'While Respondent might .rgue that the area managers were merel?adsising the RSRs what consequences could result from negotiations withthe uniln. "Respondent did not te:l the emploees that the loss of benefitswould not be automatic and would occur onily if Respondent and the U!nionho agreed through collective balrgaining" Sportspal. Inc., 214 NL.RB 917(1974) Absent auch a qualification. those statements could reasonably beregarded as a threat of more onerous working conditions and of a reductionin benefits. ( f Strnpzf lto,r ( orepaon. Inc 21)8 Ni RB 431. 432 (1974).388 I.'EGGS PRODUCTS INCORPORATEDthat Respondent was prepared to do whatever was neces-sary to keep the union out, including resorting to illegalmeasures." The Lundv Packing Compan'. 223 NLRB 139(1976). enforcement denied per curianl 549 F.2d 300 (C.A.4, 1977).As set forth in section IV, b. 3. above. the areamanager's conversations were replete with questions di-rected to the RSRs, including those designed to ascertainwhat individual RSRs knew about the Union. those de-signed to ascertain the source and scope of the union sup-port, those designed to ascertain the reasons for com-mencement of the organizing campaign. and thosedesigned to ascertain the depth or degree of the RSRs'feeling of support for the Union. Not every RSR was ques-tioned, but most were. Although questions from each oneof the above-enumerated areas were not directed at eachRSR, the fact remains that Respondent already knew thenames of the 13 RSRs who were supporting the Union andwith the information generated by the various questionsput to RSRs it would be able to ascertain to a much greaterdegree the source, scope, and reason for the Union's sup-port among the RSRs.No valid reason has been advanced for asking thesequestions, no RSR was assured that she had the right toengage in union activity, and no assurances were providedagainst reprisals. To the contrary, many of the conversa-tions in which these questions were asked also includedthreats of reprisals should the RSRs become unionized-threats which, given the fact that these individual meetingsencompassed all RSRs, would most likely be repeatedamong the RSRs when they discussed what had takenplace among themselves. I find that by asking such ques-tions in the circumstances present, Respondent did violateSection 8(a)(l) of the Act. See Puhliser.' Offet, Inc., 225NLRB 1045. 1046 (1976); Queen ('ifY Tran.s/er Inc.. 203NLRB 7. fn. I, 13 (1973): cf. Mike l' elv. Sr.5, et a., h aR & M Electric Suppli Co.. 200 NLRB 603. fn. 5 (1972).This particular violative conduct was carried one stepfurther by Radcliffe's admission that he had told the areamanagers to advise RSRs that they could report any har-assment by union supporters. and by the evidence that thisinvitation was extended to at least some of the RSRs. At thetime that Radcliffe imparted the instruction, there was noevidence that RSRs had been harassed by the lInion.Moreover. while some RSRs had complained of beingbothered by the problems arising among themselves overthe campaign, there is no evidence that any of them voicedcomplaints rising to the level of harassment during eithertheir meetings with the area managers or at an', other timeduring January. Absent such evidence. the invitation toreport harassment can only be construed "as a not toosubtle attempt by Respondent to persuade its employees toinform management as to the identlit of the L nion's ad-herents, and tended to restrain and coerce emphloees intheir right to engage in protected union activities." P'olronProducts of Mlisi.sippi, Inc.. 217 NLRB 704. 707 (1975).Accord: Bank of St. Loui.s. 191 NI.RB 669. 673 (1971).During his meetings with the RSRs whomn he supervised.Hetherington. contrary to Radcliffe's admonition as re-lated b) Engle, mentioned to Michaels. (,lad. Quigle,. andO'Malley that withdrawal of support for the tIl mn was apossibility and Hughes attributed a similar comment toManning. While Michaels testified that Hetherington hadadvised her of her right to withdraw only after she hadexpressed disenchantment with the Union, Hetheringtoninitiated the subject of revocation in his conversations withthe other three RSRs whom he supervised. Similarly. asrelated bh Hlughes on direct examination. it had been Man-ning who had first broached the subject of recision duringtheir conversation. Although Hughes. in effect, later at-tempted to retract that description, her meandering andinconsistent testimony appeared motivated by her friend-ship with Manning and by her desire to ingratiate herselfwith Respondent through the device of testifying consis-tently with Respondent's position as she construed it. Ac-cordingl,. I credit the narrative account as related byHughes on direct examination and find that it was Man-ning who initiated the conversation of revocation whenHughes expressed unhappiness with having signed the au-thorization card.As Respondent points out in its brief, it is not a per seviolation of the Act for an employer to advise employeesthat they can revoke or withdraw their signatures from au-thorization cards or petitions on behalf of a union. How-ever, where the employer initiates such action the Boardhas found a violation of Section 8(a)(l) of the Act. SeeLihertr Hlomes. Inc.. 216 NLRB 1102. 1106 (1975); ManilaManuatlcturing Companr. 171 NLRB 1259, 1272-73 (1968).Moreover, these comments took place in the context of acampaign of interrogation and threats with the result thatthe)y were made in an "inhibiting setting." North AmericanAvlition, Inc. 163 NLRB 863. 870 (1967). Finally. in sug-gesting that both Glad and Michaels provide copies of anysuch revocation letters to Respondent. it is clear that Heth-erington was attempting to enable "Respondent to identifywhich employees. if any. chose to withdraw their [signa-tures]. thereby constituting an indirect means of unlawfulinterrogation." Hatteras Yachts, AMF Incorporated, 207NLRB 1043, fn. 3 (1973). Therefore, I find that by thesecomments Respondent. through Hetherington and Man-ning, violated Section 8(a)( I ) of the Act.The General Counsel also alleges that during these con-versations. Respondent's area managers conveNed the im-pression of surveillance of employees' union activities. Intheir bricf. however. counsel for the General Counsel pointonly to Maniing's comment to Hughes that she "assumed"that fHughes had signed her card in San Diego while at.Michaels' house. No similar specification of conduct creat-ing the impression of surveillance is attributed to any otherarea manager during these meetings. nor to Manning dur-ing her meetings with any other of the RSRs whom shesuperv ised. As set forth in section IV, B. 2, above, Hughestestified that Manning had questioned her by using the "Iassume approach. ('onsequently. the situation presentedby the particular comment referred to by the GeneralCounsel is not so much a statement of knowledge by Man-ning but rather. as Ilughes related, a technique of question-ing. In these circumstances particularly as it is clear thatthe emploNee who was the object of the statement so un-dersto,,d it I find that while the statement constitutes un-lawful interrogattion, it does not, in the circumstances. con-,titute c eatlioll of the impression of surveillance. It is a389 DECISIONS OF NATIONAL LABOR RELATIONS BOARDtechnique for seeking information and not a means for re-lating the possession of such information.6See, e.g., SouthShore Hospital, 229 NLRB 363, 364 (1977).C. The Telephone ('alls by Arlene Hungale and WendycjlauberI. The circumstances of the callsAt the end of the January 24 meeting, Radcliffe hadannounced to the Buena Park management that Pricewould be remaining to assist them with any questions orproblems which might arise. Price testified that on Sundayevening, January 25, Manning had telephoned to reportthat she had spoken with RSR Arlene Hungate, who hadindicated that she wanted no part of the Union and desiredto speak with someone to ascertain her rights as an em-ployee. After receiving Manning's assurance that Hungatewas acting "voluntarily," Price testified that he had toldManning that he would meet with Hungate and later thatevening Manning called to secure Price's agreement to ameeting on the following morning. Manning offered notestimony on this point.On the following morning, Hungate met with Price andSchwaegler. Price testified that Schwaegler had been pres-ent to aid Price in moving to another motel. Schwaeglermerely testified that he and Price had been having break-fast when Hungate had arrived. According to Price, Hun-gate related that she had spoken with Manning the priorday and wanted no part of the Union, that she had been amember of the Union before and had been left homelesswhen they went on strike, that she would not be part of theUnion, that she would have to leave Respondent's employ-ment if the Union became the RSRs' representative as shecould not work under those circumstances, and accord-ingly. that she wanted to do whatever she could as an em-ployee to keep the Union out. He testified that he had thentold her that she had the right to express her opinion to theother employees, but that he had no right to assist or helpher in any way. Nevertheless, testified Price, Hungate hadrequested telephone numbers for certain employees so thatshe could advise them of her past experiences with theUnion and he had obtained those numbers for her from hisfiles.Pleading lack of complete recollection, Schwaegler testi-fied that he remembered only that Hungate had stated thatshe was against the Union and wanted to do everythingthat she could to keep it out. He was unable to recallwhether liungate had advanced any reasons regarding herdesire not to be involved in a union. He did recall that shehad requested Price to confirm some telephone numbers ifhe could do so, to which Price had made a response al-though he did not remember precisely what had been saidby Price. When it was pointed out that in his affidavit thereappeared a statement to the effect that Price expressedpleasure at Hungate's intention to advise employees of herfeelings, Schwaegler testified that by this he had meant thatPrice had told Hungate to come up to his room, where he36 Of course, this Iype of violation was committed by Hetheringlon inNovember 197', as discussed in sec. IV, A, 2, supra.would verify the telephone numbers and that to him, "thatis expressing pleasure. If he had not been happy with thatsituation he would have said 'no, you can't do that.'"Frankly, that was not a particularly convincing explana-tion, nor was it advanced in a convincing manner.Hungate was not the only RSR with whom Price spokeregarding calls opposing the Union. On the evening ofMonday, January 26, Johnson had telephoned Glauber,with whom she had met earlier that day, to inquire if Glau-ber would like to meet with someone from Winston-Salemregarding her expressed desire for more information so thatshe could be effective in opposing the Union when shespoke to other RSRs. When Glauber agreed, a meeting wasarranged for the following morning.Glauber testified that prior to this meeting she had tele-phoned Johnson, requesting the names and telephonenumbers of RSRs whom she could call to express her opin-ions. According to Glauber, Johnson had promised to pro-vide this information during their meeting and, thus, whenGlauber had arrived at the motel, but before Price hadjoined them, she had renewed her request and Johnson hadthen read off five or six names and telephone numbersfrom her personal phone book. Johnson's testimony on thisparticular facet of the case did not differ materially fromthat of Glauber, save for one matter: Johnson testified thatGlauber had said that she did not know the telephonenumbers of some of the RSRs and that she (Johnson) hadmerely provided telephone numbers for RSRs whom Glau-ber named, adding that she did not possess the numbers ofall of the RSRs whom Glauber had named.Once Price joined the two women, there was a conversa-tion in the motel coffee shop followed by a trip to Price'sroom. Glauber testified that during the conversation therehad been a general discussion of the election process afterwhich she had expressed her view that she was against theUnion, that she was very happy with her job and the pay,and that there were too many things that might be takenaway from her should the RSRs become unionized, such asthe possibility that vans would have to be returned to Re-spondent's facility every day and the added possibility thatRSRs would have to check in and out daily. According toGlauber. she had then asked Price what the Union actuallymeant, and what Respondent felt would happen if theRSRs should become unionized, to which Price respondedthat there could be a lot of changes if the RSRs becameunionized; that Respondent obviously did not want to gounion; that he felt that some of the RSRs had signed"white cards" without knowing what they were signing:that if a strike occurred, as had been the case with otherunions, "there could be chances of pay not, there is no payor anything like that"; and, "just little general things that Iwas asking them but can't recall everything."Glauber's reference to "white cards" was interesting forPrice denied having said anything to Glauber about "whitecards," contending that he had been unaware at that timethat authorization cards had been signed and further, thathe did not learn that the cards had been white in color untilthe hearing had opened. However, Glauber testified thatwhen the three of them had gone to Price's room followingtheir discussion in the coffeeshop, Price had given her a listof names and telephone numbers, saying that these were390 L'EGGS PRODUCTS INCORPORATEDRSRs who had met, signed cards, and wanted a union. Shelater testified that Price had mentioned that only some ofthe RSRs whose names he was giving her had signed"white cards," but that he was not sure which ones haddone so and which ones had not. On recross-examination,however, Glauber testified that there had been a referenceduring the conversation to some RSRs being for theUnion, as they had signed the letter received by Respon-dent on January 21, but she was unable to recall if it hadbeen Johnson or Price who made the statement. Then, sheultimately testified that it was possible that either Johnsonor Price had discussed with her the fact that they knewcertain RSRs had favored the Union because of a letterthat Respondent had received with 13 names on it.From this testimony it is urged that it can be inferredthat Glauber had simply confused the authorization cardswith the letter in reciting the comments made to her thatday. Yet during the conversation Price admittedly had ad-vised Glauber, as discussed infra, that the letter had beenan unusual organizing approach. Consequently, she wasfully capable of distinguishing between the two. Moreover.had the reference been solely to the letter, there wouldhave been no need for Price to mention, as Glauber testi-fied, that he was not sure which ones had signed and whichones had not signed. That, of course, was clearly evidentfrom the letter. Finally, at no point did Glauber retract hertestimony with respect to the mention of "white cards"during the course of her conversation that morning withJohnson and Price. I find that Price did refer to the factthat some RSRs had signed authorization cards during hisconversation with Glauber.Both Johnson and Price testified that when the latter hadfirst arrived, he had inquired immediately if Glauber waspresent of her own free will and because she wanted to bepresent, to which Glauber responded affirmatively, addingthat it was her desire to tell other RSRs of her oppositionto the Union. Johnson and Price testified that Glauber hadthen expressed her lack of knowledge about unions andhad requested that Price provide information regarding thesubject. after which Price had recited a general descriptionof the election process. Johnson testified that Price "mayhave told her some other stuff but it hasn't stuck." Priceadded that he had told Glauber of the letter, pointing outthat it was an approach which he had not encountered inthe past, and he further testified that after Glauber hadexpressed her desire to tell other RSRs of her opposition tothe Union, he had merely told her that she had the right todo so, but that he could not be legally involved in anythingthat she did. Neither he nor Johnson denied the statementswhich Glauber attributed to him regarding the conse-quences which unionization could occasion.While Johnson and Price both testified that Glauber hadrequested only the telephone numbers for RSRs whom shehad named, Glauber testified that she had asked Price toprovide and names as well as the telephone numbers ofRSRs, adding that she wanted to help Respondent's cause.All agree that they had gone to Price's room, where he hadsupplied the requested information. According to Glauber.it was here that Price had mentioned not knowing whichRSRs had and which had not signed cards. All three ofthese witnesses agree that Glauber had departed. saying, inessence, that while she would like to begin placing callsimmediately. she would first finish her route as she hadsufficient time to be able to do so. Glauber, however,added that she was told not to worry if she was unable tofinish her route, because the stops which she missed wouldbe covered.37Following the conversations with Price, both Glauberand Hungate did, in fact, place calls to other RSRs.38Forexample. Glauber testified that following her conversationwith Johnson and Price, she had serviced a few customersand had then returned to her home, where she had placeda call to Hughes, asking what was going on about theUnion. in response to which Hughes described what hadtaken place at a meeting sponsored by the Union. and say-ing that she (Glauber) was against the Union, did not thinkthat the RSRs were informed about the Union, did notthink that the RSRs could get everything they wantedthrough unionization, and could not figure out why shehad not been invited to the meeting described by Hughes.Her other conversations, testified Glauber, were similar tothe one which she had conducted with Hughes: She wouldstate that she was against the Union, that she felt that someof the RSRs were being misinformed, that there should bemore information before the RSRs attempted to unionize,that the majority of RSRs had either revoked their cards orwere very glad to hear that other RSRs were revokingcards, as they felt that the)y were the only ones that did notwant the Union, and that they' were pretty scared and didnot know what to do. Glauber acknowledged that she hadasked how the RSRs felt about the Union whenever theNfailed to volunteer this information, and that most of theRSRs had told her whether or not they had attendedunion-sponsored meetings and whether or not they hadsigned authorization cards.Significantly, while Jenni Pizzino conceded that she hadspoken with Glauber on the telephone concerning whatwas to be done with regard to the cards that had beensigned, Pizzino claimed that she had been the one to placethe call to Glauber, since "I rode with Wendy my first twodays and she was one of the girls that was easiest to talkto." Yet, it is quite clear that Pizzino had spoken withGlauber on more than one occasion by telephone and,moreover. that it had been, contrary to Pizzino's testimony,Glauber who had placed these telephone calls to Pizzino,Glauber's telephone bill discloses that on January 30, a21-minute telephone call had been placed to area codeI s Responrdent'lt s ne,,es described in connection .ith Wade's lerml-nat.,. Ihe timcls ser, ,ing of ciltu(,nlcr is assertedkl a matter of significainimport to Respondent Nevertheless. at the end of the week, testified Jolhn-son. Glauber had telephoned to say that she had been unable to completeher calls ils she was behind on her schedule, but that Debbie Ledger.Johnson',s ehlef RSR, sas available to complete the servicing of the tail,and had aereed I, ser\ice the ones ahich Glauher had missed Johnsontestified that she had not asked (;laher .hN she was behind schedule buthad merelx assumed that the missed calls had been occasioned bs the nieeting 'ith Price on Januars 27. Even this relallvely noncontroversial coi,ser-sation genlerited a coniflict in the testimons. for Glauber testilfied that latetthat s eek. reahli`ig thai she .a,; hbhind schedule. she had called John-s,:isasing that she had some stops , hich had to he made up and that It hadbeen Johnson aiho h.id suggested ith It edger he assigned to co,,er sinte Ofthe mssed .all,~ It Is indls.puled ihait inil.ar calls erc being p;aced hs other RSR.hth ihosc sh fhl at-red and ilth,. a h op..psed the l inm391 DECISIONS OF NATIONAL LABOR RELATIONS BOARD213-860-9725 and that on January 31 two such calls, onelasting 10 minutes and a second 3 minutes, had beenplaced to that same number. When she testified, Pizzinoidentified her telephone number as 213-860-9725.Hungate did not testify. However, several RSRs de-scribed their telephone conversations with her. Glad testi-fied that Hungate had asked whether Glad was going to goUnion or not; Michaels testified to several conversationswith Hungate in which the latter had inquired if Michaelswas in favor of going union, had suggested that Michaelscall her if she could be of any help when Michaels had saidthat she was not in favor of the Union, and had then sug-gested the revocation letter language when Michaels hadasserted that she desired to retract her signature favoringthe Union. Vickie Braase testified that during her phoneconversation with Hungate, the latter had said that she hadworked for another company where employees were repre-sented by the Union, that she had not liked the Union, thatif the RSRs became unionized a number of restrictionswould be placed on them and that she was calling to askBraase to send a letter to the Union revoking her commit-ment.Crawford testified that Hungate had said that she wascalling the RSRs because she was definitely against theUnion, had asked how Crawford felt about it and, whenCrawford had responded that she thought the Union was agood idea for benefits and pay but did not like the ideathat it would lead to punching timeclocks and leaving vansat Respondent's facility, had inquired if Crawford wouldlike to place calls to other RSRs. Nuro testified that Hun-gate had inquired if Nuro had heard about the union activ-ity, had asserted that she knew that Nuro had signed anauthorization card which effectively committed Nuro tounion representation, had been in a union before and hadexperienced a walkout which had led her to be very strong-ly against unions, and had replied that Nuro could send aletter revoking her signature when the latter had asked ifHungate knew of any way that she (Nuro) could revokeher signature. According to Diane Getchel, Hungate hadsaid that she did not favor the Union, that she was happywith her job and did not want to go on strike, and that shewanted to let Getchel know that if the latter wished torevoke her card she could do so, as the signature was not a"final type thing." Kuriyama testified that Hungate hadindicated that she was not in favor of the Union and hadasked if Kuriyama had heard anything about the Unionand if Kuriyama had signed a card for the Union.These calls to the other RSRs did not occur in a vacuum.for Price admitted that following each call both Glauberand Hungate had reported to him on the calls, although hctestified that on each occasion he had advised them thatthey did not have to call him to report what had takenplace, and that such calls to him were purely voluntaryGlauber acknowledged that Price had "always said, as Ihave always stated, that I didn't have to call him. It was allmy own choice, but that it was helping L'eggs, as l.'eggscouldn't go out and talk to employees." However, the sub-stance of Price's conversations with Glauber gave rise tovet another conflict. Price testified that neither Hungatenor Glauber had related the substance of the commentsmade by the other RSRs to him during their telephoneconversations, but rather had only told him whether theparticular RSR was, in the opinion of Hungate or Glauber,for or against the Union. Thus, with respect to his tele-phone conversations with Glauber, Price testified "shedidn't tell me what they said. She only told me what theirfeelings were. Again, it paralleled Arlene Hungate's."Glauber, however, testified: "About, just about after everytime I talked to one of the girls that I got to I called Le-Monde and told him how I thought they felt and about thegist of the conversation that I talked to him." (Emphasissupplied.)Glauber testified that when, during one of these conver-sations, she had expressed concern as to whether she wasthe only one opposed to the Union, Price had said thatthere was "somebody else that felt the same way," namingHungate. As a result, Glauber and Hungate met, reviewedthe results of their telephone calls to the RSRs, and Glau-ber then advised Price that as a result of that review shebelieved that a majority of the RSRs did not favor theUnion. Nor was Price the only official of Respondent toprovide reinforcement to Glauber in her activities.On Thursday, January 29, Johnson met with Glauber,who inquired as to the reason for Kelly's and Manheimer'sterminations. Glauber testified that Johnson had deniedpossessing any knowledge in this area, save that somethinghad happened that was contrary to company policy, andthat Jackie Wade had also been fired because, Glauberbelieved that Johnson said, she had been on probation forsome time and was not doing very well. Johnson then said,testified Glauber, that because of Glauber's telephonecalls, some of the RSRs had revoked their "white cards,"which showed that Glauber's calls were doing some good:"I think she said something to the effect of what I had beendoing had been very helpful to L'eggs and that I still realizethat L'eggs is not allowed to say very much, and my con-versations with the girls is helping out very much." Al-though Johnson denied saying anything to Glauber aboutemployees revoking authorization cards, she conceded thatthe conversation had occurred on January 29, that her pur-pose in meeting with Glauber had been to explain the ter-minations of Kelly and Manheimer, that she had toldGlauber that Manheimer had been terminated as a resultof a business decision which, in her personal opinion, hadsomething to do with Manheimer's personal relationshipwith Kelly, and that when Glauber had expressed discon-solation by saying that she did not know if her calls hadbeen doing any good, she had told Glauber -well, I'm surethey are doing some good."A further element in this scenario is the fact that Re-spondent ultimately paid the expenses which Glauber andHungate had incurred in making these calls. Johnson,Price, and Glauber each denied that there had been anyprior agreement or authorization for reimbursement. Rath-er, Glauber testified that during her meeting with Hungate.they had agreed to include the costs of these calls on theirexpense reports and each had then done so without identi-fying the purpose for the calls. Yet the amounts claimedwere clearly disproportionate to the amounts which theyhad claimed previously as expenses for telephone calls.Hungate's route expense report for February 13 lists $75.73as her expenses for telephone calls. However, her telephone392 L'EGGS PRODUCTS INCORPORATEDexpenses on other expense reports from December 6. 1975through February 22 only once exceeded $3 in amount,save for the report of February 13, and no evidence wasintroduced showing that any prior or subsequent expensereport submitted by Hungate had ever listed telephone ex-penses even approaching the amount which she claimed onFebruary 13. Similarly, Glauber's average expenses fortelephone calls were between $3 and $5. but her expenseaccount for February 17, on which she claimed reimburse-ment for most of the calls which she had made to RSRs.listed her telephone expenses as $27.36.Obviously, explanations were warranted. By the time ofthese events, expense accounts of RSRs were normally ap-proved by their area managers. Nevertheless, it was Bat-ty-not Johnson-who had approved Glauber's expensereport of February 17 and it was Hardy-not Manning-who had approved Hungate's report for February 13. Battywas closely questioned on cross-examination regarding hisapproval of Glauber's expense report. In a none too con-vincing and quite evasive series of answers, he denied re-calling anything specific about the approval of this particu-lar expense account, asserting that a telephone bill for $20"would not make me very much concerned" and assertingthat the telephone bill would have had to have been as highas $29 to $30 before he might ask the RSR about it. How-ever, no evidence was produced to show that in the normalcourse of events, an RSR's telephone bill would reach themagnitude of even $20. Indeed, the record does not dis-close any reason for an RSR to make very many telephonecalls, particularly as RSRs are supposed to service theiraccounts in the manner set forth in the route book. Signifi-cantly, Respondent produced no expense reports by anyRSR which listed telephone expenses even approaching themagnitude of those listed on the February expense reportsof Glauber and Hungate.In any event. Batty's explanation hardly suffices to ex-plain the magnitude of Hungate's telephone expense.which he testified had also been submitted to him. In viewof the amount, he testified that he had directed Hungate toobtain approval from someone else and that he next sawthe expense report when Hardy returned it to him withinstructions to pay it. Batty acknowledged that this was thefirst expense report that Hardy had ever authorized duringthe time that he (Batty) had worked for Respondent. Har-dy testified that when Hungate had approached him withthe expense report, he had first asked why Manning hadnot approved it, and when Hungate had replied that Man-ning was not available, had next inquired if she had spokenwith Batty. According to Hardy., Hungate had replied thatit had been Batty who had directed her to get it approved.which was why she was bringing it to Hardy. He then testi-fied that, dismissing Hungate, he had taken the report tohis office where he had reviewed it, approved it, and thenhad transmitted it to Batty for payment. Conceding thatthe amount of the telephone expense had appeared un-usual, and that the number of calls was also very high, heasserted that he had not asked Hungate about this item.because he had assumed that a number of these calls wereprobably ones made to RSRs in connection with the activi-ty which was then in progress. However, he conceded thathe lacked any independent knowledge as to the purpose ofthe calls and was assertedly unaware of Hungate's sympa-thies at that time. Since, he testified, he would have had toinquire of Hungate in order to find out about the calls, anddid not want to do that, in view of Radcliffe's January 24instruction not to interrogate RSRs, he had made the deci-sion, he claimed, that he would simply approve the expen-ses. He further testified that prior to telling Batty to payHungate's expense report, he had not consulted with anyother official of Respondent.The expenses for these calls were not the only oneswhich Respondent incurred by virtue of the RSRs' activi-ties. As set forth above, during her meeting with Manning,Hughes had prepared a letter withdrawing her supportfrom the Union and had given it to Manning for trans-mittal to the Union. However, Price had directed Manningto return it. saying that Hughes would have to transmit itherself. Manning carried out these instructions during aluncheon with Hughes on the following balance day. Whenshe returned the letter, it had been enclosed in an envelope.The Union's address was supplied by Manning at Hughes'request. As Manning assertedly needed stamps, she thendrove Hughes to the post office, where the latter posted theletter by registered mail. Manning testified that, to the bestof her recollection there had been no discussion as to whowas to pay for the 35 cents' postage for Hughes' letter.However. Hughes testified, with some vacillation, that be-fore purchasing the postage she had advised Manning thatshe intended to claim the cost on her expense report andthat Manning had gestured noncommittally in response,thereby indicating no opposition in Hughes' proposal. In-deed, although she had never claimed postage on an ex-pense report in the past. Hughes did list 35 cents for "post-age" on her expense report and this amount was includedamong the expenses for which she was reimbursed.Hughes' letter of revocation was not the only such docu-ment to be brought to Respondent's attention. On Satur-day, JanuarN 31. Glauber prepared a letter stating in es-sence that the employees did not desire representation bythe Union and obtained the signatures of Crawford, We-ber. and Pizzino on the letter, which she testified she thenpresented to Price at the Holiday Inn in the presence ofSmith, Hlardy. and Schwaegler. According to Glauber,Price said that he had no use for the petition as there wasnothing that he could do with it but that he thought thatpossibly it would be better if the RSRs who had signed itwere to submit it themselves. Glauber testified that shethen had made copies of the petition and had given one toeach of the RSRs who had signed it. Price, the only otherwitness to this particular event. made no reference toSmith, Hardy, and Schwaegler being present at the timethat (;lauber had submitted the petition to him. He didagree that when she had presented it to him he had told herthat he could not take it, as "I mentioned to you earlierthat I legally can't be involved" and that when Glauberhad asked what she could do with it, he had told her thathis only suggestion was to return it to "these people and letthem do whatever thev want to do with it, but I can't reallytell You what to do." Notwithstanding this rebuff, however.following the meeting of February 5. as will be discussed ingreater detail infra. Price discovered a second petition.signed hb several RSRs. that had been placed in the pocket393 DECISIONS OF NATIONAL LABOR RELATIONS BOARDof his coat during the course of the meeting. He testifiedthat Glauber subsequently admitted having placed it there.2. Analysis of the Glauber and Hungate telephone callsThroughout, Respondent has portrayed its conduct withrespect to this facet of the case as being merely a reactionto conduct initiated by the RSRs and, accordingly, as fall-ing outside the ambit of Section 8(a)(1) of the Act. PqylessDrug, supra, Jimmy-Richards Co., Inc., 210 NLRB 802(1974), affd. 527 F.2d 803 (C.A.D.C., 1975). Indeed, Glau-ber testified that it had been she who had initiallybroached the subject of her opposition to the Union andthat Price had repeatedly asked if she clearly understoodthat she was acting voluntarily. Assuming for the momentthat Glauber is credible in this respect, there is still a ques-tion as to whether Respondent's conduct does not violatethe Act. As is pointed out in United Biscuit Company ofAmerica, Union Biscuit Division, 101 NLRB 1552, 1565 66(1952), enfd. 208 F.2d 52 (C.A. 8, 1953), cert. denied 347U.S. 934:Men do not communicate by words alone; an atmo-sphere, a setting, and a relationship often conveymeaning at least as effectively as language. The guar-antees of Section 7 could become a sterile abstractionif one were to hold that [Price] immunized himselffrom the statutory prohibition against interference by"asking" the employees if the statements were given oftheir "own free will," while at the same time using aninhibiting setting and a preface of coercive interroga-tion to secure them.Here, Respondent's conversations occurred in a settingwhere, as found above, Respondent concurrently had beenengaging in a pattern of questioning and threatening em-ployees, supplementing this conduct with suggestions by, atleast, Hetherington, that the RSRs withdraw their previ-ously avowed support for the Union. Moreover, as foundabove and as will be found below, Hungate's andGlauber's conversations with Price occurred in the contextof unlawful discharges of Morgan and Wade for favoringunionization. Consequently, there is an ample basis forfinding that an "inhibiting setting" was present. United Bis-cuit, supra. Cf. North American, supra.Moreover, still assuming that Glauber's testimonyshould be credited, there are factors indicating that Re-spondent was subtlely encouraging her conduct, using theinformation which she obtained to augment that which thearea managers were contemporaneously garnering in theirindividual meetings with the RSRs. Thus, Price had ex-pressed pleasure at Hungate's desire to call RSRs. Not-withstanding his prefactory statements that Glauber wasnot compelled to call him after each conversation with anRSR, Price did listen to the information which she hadobtained from the RSRs and did nothing whatsoever todeter her from continuing to make such reports. Both heand Johnson reassured her that the calls were helping Re-74 In this regard I do not credit Johnson's account of the Januars 29conversation Glauber quite obviously favored Respondent's position in thismatter, but her testimony was given at a time when it could not have beenspondent.39And when she later expressed discouragementat her perceived situation as the only opponent of theUnion, Price encouraged her by revealing the name ofHungate as one who shared her viewpoint. Johnson pro-vided assistance to Glauber so that service calls which shehad missed, due to her calls to RSRs, were made up. Final-ly, Respondent paid the expenses of these calls. Neither thesubstance nor the tenor in which its witnesses attempted toexplain these payments was the least bit convincing. Inthis regard it seems most strange that if in fact Hardy wasas concerned about violating Radcliffe's instructions as heclaimed, in refraining from questioning Hungate about theamount of her telephone expense, that he would not haveat least spoken with Price before authorizing payment ofan inordinately high telephone expense which he admitted-ly suspected was generated by activity not related toRespondent's business. After all, Price was directed to re-main in Buena Park purportedly to answer these very typesof questions by local management.In the final analysis, however, Glauber's efforts to disas-sociate her conduct from Respondent's sponsorship wassimply unbelievable and at odds with other circumstances.Clearly, both Glauber and Hungate opposed unionizationof the RSRs. Neither was the least reluctant to communi-cate that opposition to Respondent, which was made awareof their position from the very outset. Moreover, there wasa distinct similarity in the questions which both Glauberand Hungate put to the RSRs and the questions which thearea managers were concurrently directing to RSRs duringthe individual meetings that Radcliffe had instructed themto conduct. In addition, the effect of Price's testimony con-cerning Glauber's conduct is such as to render herthoroughly irrational, for notwithstanding his purportedcomments to her that he could not become involved in anantiunion campaign and his constant statements that shewas not obliged to continue telephoning him to report theresults of her conversations with each RSR, he depicts heras continually making such calls, seemingly without pur-pose.40Manning did not corroborate Price's description ofhow he came to meet with Hungate. Nor did Schwaeglercorroborate significant aspects of Price's description oftheir meeting with Hungate. Price's undenied comments, asrelated by Glauber, during their January 27 meeting weresimilar to the threats which area managers were deliveringto the RSRs insofar as they portrayed the adverse effects ofunionization without any factual basis to support such as-apparent to her that Respondent would dens possessing knowledge thatauthorization cards had been signed at the time that she had spoken withJohnson. Moreover, her comments regarding Johnson's reference to "whitecards" were similar to those which she attributed to Price during their meet-ing earlier that same week. I find her credible in both conversations andaccordingly, find that these statements were directed to her, both by Priceand by Johnson. I further find that Johnson did tell her on January 29 thather actions were being helpful to Respondent which was "not allowed to sayserv much."4 Similarly, notwithstanding the return of a revocation petition which shesubmitted to him on January 31. accompanied b) an instruction that he wasunable to take it because he could not become involved. he portrays her asdelivering a second signed petition opposing the tInion to him following theFebruary 5 meeting. Inasmuch as she was fully aware that there was nothinghe could do with this petition, there would seemingly be no reason for her totransmit the second one to him--unless it were designed to communicate toRespondent the identities of the RSRs who had withdrawn their supportfrom the Union No other inference seems plausible394 L'EGGS PRODUCTS INCORPORATED395sertions. These comments could have no purpose otherthan to reinforce Glauber's resolve to oppose the Unionand to subtlely serve to encourage her to communicate thatopposition to the RSRs and to serve as a conduit for infor-mation regarding the RSRs' positions to Respondent.Finally, Glauber's efforts to explain the decision whichshe and Hungate reached regarding inclusion of their tele-phone expenses on their expense reports are inherently un-reasonable. Respondent was very careful with its finances.as will be shown in connection with Bolt's termination in-fra. Employees could be and were discharged for misap-propriation of company funds. Its expense items were cod-ed by subject. Yet, were Glauber to be believed, she andHungate simply ignored Respondent's firm policy in thisregard, unilaterally deciding to include expenses whichwould obviously be considerably higher than they had everclaimed before and which were to pay for matters not re-lated to their services as RSRs. Such a story is simply unbe-lievable. This conclusion is reinforced by Hughes' testi-mony that although she had advised Manning that sheintended to include the expense of the postage of her revo-cation letter on her expense report, the latter had made noobjection and Hughes then proceeded to list that ex-pense-the only time that she ever claimed reimbursementfor postage--on her report and was in fact reimbursed.Although this is a small amount, Respondent's willingnessto pay this expense clearly' shows the extent to which it waswilling to go in an effort to reimburse and reward employ-ees who acted consistently with its opposition to theUnion. I find that Respondent had authorized Glauberand Hungate to claim reimbursement for the expenses oftheir calls.Therefore, I find that the evidence does support theGeneral Counsel's allegation that Respondent. by virtue ofits conduct with respect to Glauber and Hungate, did soli-cit and encourage and render assistance to employees toengage in surveillance of union activities for RespondentD. The Termination of Jackie l 'ade1. Contentions of the partiesHired by Respondent as an RSR on January 2. 1973.Jackie Wade's signature led the list of RSRs' signatures onthe letter received by Respondent on January 21. Five dayslater, on January 26. she was terminated. The GeneralCounsel urges that Wade's termination resulted from Re-spondent's desire to avoid unionization of its RSRs andwas part of its campaign to undermine support for theUnion among the RSRs. Respondent, however, contendsthat the timing of Wade's termination in relation to receiptof the letter was purely fortuitous. Rather, it argues thather work had always been poor, that she had teetered onthe brink of termination when Smith became her area man-ager on July 1, 1975, that only her subsequent partial im-provement spared her from termination, that Smith's dis-covery of unclean displays on December 2. 1975, led her todecide to terminate Wade, but that implementation of thisdecision was deferred due to the buss Christmas season.and that the low score on Smith's annual evaluation. pre-pared in January, ultimately mandated her discharge.2. Affirmative factors supporting the General Counsel'scontentionIn many respects, Wade was a less than credible witness.However certain objective factors do point to the conclu-sion that her termination had been occasioned by her sig-nature on the Union's letter. Notwithstanding Respon-dent's deprecation of it as a factor. it remains true thatWade's termination was quite proximate to Respondent'sreceipt of the Union's letter and, as noted in connectionwith the discussion of Morgan's discharge, that proximitydoes establish a prima facie case by suggesting a causativerelationship between the protected activity and the termi-nation. U 'nion Clamp Corporation, supra. Secondly, Respon-dent was admittedly opposed to unionization of the RSRsand waged a vigorous campaign in support of that opposi-tion. Indeed. that campaign was not merely vigorous, forbv its unlawful threats, interrogations, solicitations of revo-cation of support for the Union. and encouragement ofRSRs' surveillance of other RSRs' union activities, all asdetailed in sections IV. B and C. above. Respondent clear-ly demonstrated its willingness to resort to unfair laborpractices as part of its campaign opposing the Union. Inthis regard. it is significant that this particular unlawfulconduct was occurring contemporaneously with Wade'sdischarge and that these unlawful acts were the product ofthe same meetings with Winston-Salem officials duringwhich the termination of Wade was discussed and author-ized.It is also clear that Respondent swas not reluctant to re-sort to termination as a weapon for combating unioniza-tion of the RSRs. That was illustrated 2 months earlier.when, as found above, Morgan had been discharged forsimply suggesting such a course of action during a luncheonconversation with other RSRs.Therefore. een aside from the testimony provided byWade. a number of matters objectively point to the conclu-sion that Wade's termination resulted from Respondent'shostilit, toward the Union and its supporters.3. Respondent's defensea. IntroductionIn the final analysis, it is not Wade's credibility, butrather that of Respondent's witnesses. that is at issue here.In light of the General Counsel's prima facie case, the cru-cial inquiry must be directed to Respondent's motivationin making the determination to discharge Wade. To pro-vide its defense. Respondent produced Area ManagerSmith, with supporting roles assigned to Johnson, Hardy.and Batty. To a degree. there is a certain facial plausibilityto Respondent's defense. for Wade. like Morgan. was hard-lv an exemplary performer. Yet, as found above, the testi-mony of Respondent's witnesses were not credible inother areas and analvsis of Respondent's defense yields asimilar conclusion in this area as well.As a general proposition. Respondent's defense toWade's termination consists of two sequences of eventsleading to separate decisions to discharge her with a thirdsequence designed to serve as a buttressing mechanism. DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe first sequence revolves around Smith's testimonythat, upon discovering unclean displays, for which Wadehad been responsible, on December 2, 1975, she had madea decision to terminate Wade, but had refrained from tak-ing immediate action due to the busy Christmas season,although she placed an advertisement seeking applicants toserve as a replacement when Wade was terminated ulti-mately. Christmas then passed, but with the advent of thenew year no further mention was made of this purporteddecision. Instead. Smith paraded out an entirely separatedefense: this time, reminiscent of Morgan's earlier dis-charge, centering upon Wade's annual appraisal. Ofcourse, this shift in defense is sufficient to raise doubt as tothe reliability of Respondent's overall defense to Wade'stermination.Buttressing either or both sequences of events leading tothe discharge decisions was testimony, depicting Wade ashaving been a most unsatisfactory worker during the en-tirety of her employment in southern California. Yet, thefact that Respondent retained Wade for so long a period oftime and then terminated her immediately upon learningof her support for the Union only further serves to indicatethe unlawful motivation for her discharge. See AmericanLumber Sales, Inc.. 229 NLRB 414, 421 (1977).Beyond these matters lies the additional fact that, as hadbeen true with Morgan's discharge, each component of Re-spondent's defense, closely analyzed, displays sufficientcontradictions and inconsistencies to refute the assertionthat Wade was as poor a performer as Respondent seeks todepict.b. The purported decision of December 2, 1975Smith testified that on this date she had discovered bou-tiques, recently serviced by Wade. which were not clean,but refrained from terminating Wade because of the busyChristmas sales season, deciding instead to defer such ac-tion until a replacement could be hired and trained anduntil the Christmas season was over.The outstanding facet of this defense, aside from the factthat it was never heard of again and the fact that Wadecontinued to work in January, is Smith's contention thatshe did not want to impede Respondent's operations byhaving to hire and train a replacement during the busyChristmas season. This seemingly reasonable explanationwas flatly controverted by Johnson's testimony concerningthe normal practice for hiring RSRs: "Well, it comes inspurts. We lose most RSRs during our heavy season andwe rarely have to hire in the 6 months of the season whenthe season is light. So the majority of new hires is duringthe winter season." This testimony shows that it was notunusual for Respondent to train replacement RSRs duringits heavy season. I o the contrary, it was normal operatingprocedure. Consequently, were Wade as bad as Smith por-trays, it would hardly seem likely that Respondent wouldhave permitted her to continue providing shoddy service tocustomers simply to avoid having to carry out normal op-erating procedure.Of course, the pre-Christmas season did necessitate addi-tional work for the RSRs, due to the need to increase thefrequency of stops and the volume of merchandise provid-ed to customers. In fact, this increased volume is of suffi-cient magnitude that Respondent distributes special ship-pers which RSRs must assemble and install in the storeswhich they service. The fact that it was Respondent's busyseason merely compounded an already existing problem inthe San Fernando Valley. Although Johnson claimed thatRSRs in the San Fernando Valley "had the lightest routesin the branch," in November Smith had participated inrealigning the San Fernando Valley routes to minimize theexcessive time being spent by RSRs driving between theirroutes and their homes. In addition, Rehmann had com-plained that the reason why she had been missing stopswas due to the excessive number of customers assigned toher, thereby precluding her from adequately completingher route. More significantly, in December 1975, CarolWashington, concededly one of Respondent's better RSRs,joined Wade and Rehmann in complaining of the timebeing spent servicing customers and meeting other obliga-tions imposed by Respondent, such as stickering each eggto conform to the change in the fair trade law and attend-ing the weekly balance. These were not frivolous com-plaints, for in January, five weekly stops were eliminatedfrom the route of each of these three RSRs.4' In these cir-cumstances it is not surprising that Wade might have en-countered difficulties finding time to clean displays in ad-dition to servicing her stops as 1975 neared its end.Smith's testimony regarding the purported decision ofDecember 2, 1975, was undermined by her own contradic-tory conduct 16 days later, when she prepared a monthlyevaluation rating Wade's performance as "satisfactory."Respondent's efforts to explain the contradiction involvean argument that this is the lowest acceptable rating42which an RSR can receive and Smith's testimony that shehad done this because she feared that Wade would quit ifassigned an unsatisfactory rating. The argument begs thequestion even if "satisfactory" is the lowest acceptablerating, it is still a rating which is acceptable. What is unac-ceptable is Smith's explanation for this rating. The recordis devoid of any basis for her asserted belief that Wademight quit if accorded an "unsatisfactory" rating. Indeed,Wade did not quit when assigned an "unsatisfactory" rat-ing by Smith earlier in the year. Moreover, while the evalu-ation form and attached boutique field inspection reportdisclose a number of areas in which Wade's performancewas viewed by Smith as being not satisfactory, the samequestion is posed in this area as was posed with respect toMorgan: At what point does Respondent cease to tolerateinadequacies in performance? Notwithstanding these ad-verse matters, in the narrative portion of the form Smithlisted four factors which "should be worked on in the nextmonth" and concluded her narrative on the form with thestatement "by improving her organization, Jackie is gettingmore done correctly and thoroughly." The former of thesetwo comments clearly contemplates Wade's continued em-4 If the volume of business had been sufficiently low for Respondent toimplement this change in routing during the month of January. it surely,ould haie permitted the replacement of Wade if,. in fact, Smith had madesuch a decision on Dtecember 2. 19754: A' the time. Smith could have rated Wade as "outstanding," "verygood. "si tisfactory" or "unsatisfactor,."396 L'EGGS PRODUCTS INCORPORATEDployment by Respondent. contrary to the asserted decisionmade 16 days earlier, and the latter comment hardly sup-ports Smith's contention that she was merely attempting toavoid the possibility that Wade would quit if assigned an"unsatisfactory" rating. Indeed, it indicates an affirmativepleasure with Wade's improving performance-a facet ofWade's discharge discussed infra.As noted above, Wade continued to be employed byRespondent after the January readjustment in the numberof stops on the three San Fernando Valley routes. In addi-tion, during the week that the Union's letter had been re-ceived by Respondent, RSR Nancy Schmidt had pointedout to Smith that there were some eggs that had been tapedon displays in stores which had been on Wade's route.Springing to Wade's defense. Smith replied that she did notthink that Wade had been the one who had taped the eggs.Another factor tending to discredit Smith's contentionthat she had made a decision on December 2. 1975. toterminate Wade was the absence of any weekly activity re-port reciting such a decision. As noted in section IV. A.supra, it is Respondent's policy for each supervisor to filesuch reports with his or her superior each week. Even acursory examination of the reports filed by Smith and pro-duced during the hearing discloses that it was her practiceto advise Hardy of her activities in a thorough and detailedfashion. For example, between July and November 1975.she reported such matters as the shuttle truck being 3 hourslate due to a breakdown, Nancy Schmidt "looking forwardto a route and eventually being a trainee" in early August.Carol Washington having missed a half day for lab tests inearly August, Linda Rehmann being absent for a day tohave a tooth pulled in August. the possibility that Wademight have to postpone her vacation if she and her familywere not well, Carol Washington having returned after Iday's absence in November 1975. due to bronchitis. buthaving gotten behind "because she could not breathe dueto the soot from the fires," and Wade having gotten mar-ried during that same month.Moreover, Smith was precise in reporting matters affect-ing employee status and potential personnel actions: Not-ing, inter alia, that Wade's request for 2 weeks' leave hadbeen denied for "'reported' poor performance, a leavegranted last year, and September activities ...": thatWade's displays in July 1975 had been mediocre, leadingSmith to "run an ad during her vacation" absent improve-ment in Wade's deep cleaning; that Wade had been placedon probation in August 1975: that deadlines for deepcleaning had been extended in August 1975 for Wade,Rehmann. and Lisman: that a discussion regarding theneed to meet deadlines had been conducted with Rehmannwhen the latter had dropped behind in her deep cleaningand had not submitted her new route book as requested:and that four applicants had been interviewed in Septem-ber 1975, should Wade or Rehmann have to be replaced.In light of Smith's detailed and thorough weekly reports,it cannot be doubted that had she discovered shockinglydirty displays on December 2. 1975. she would have report-ed that fact as well as any decision to terminate Wadewhich she had reached. In fact that did not happen. Thereis no written, or even oral, report by Smith of such a dis-covery and decision, so far as the record in this case dis-closes. To the contrary, in a report dated December 20,1975, Smith notes only "rode with Jackie Wade who seemsto be slipping again. She had a long discussion with meabout the Valley problem and I will discuss this with youon Monday." Similarly, in her first management activityreport for 1976 Smith states only "I also spoke with JackieWade regarding the calls we took off her route and she saidshe would work on the Woodland Hills-Canoga Park areastandards--at least five changes of product mixes perweek." Consequently, while in these reports Smith men-tions stops being removed from Wade's route and a discus-sion with her concerning problems in the San FernandoValley, at no point does she make reference to a decision toterminate Wade because of the latter's failure to properlyclean displays.On December 14. 1975. an advertisement appeared inthe Valley News soliciting applicants for the position ofRSR in the Central Valley Area. Smith testified that thisadvertisement had resulted from her efforts to secure quali-fied applicants from whom a replacement for Wade couldbe selected. Yet, as is true of this defense generally, nomore was ever heard of the advertisement. even thoughJohnson testified that "normally we get a large responsefrom our advertising ...."Furthermore, notwithstanding Smith's assertion that theadvertisement had been prompted by her earlier decisionto terminate Wade, Hardy supplied another explanationduring his meeting with the three San Fernando ValleyRSRs later that month. Asked during this meeting aboutthe purpose for the advertisement, Hardy told the RSRsthat it had been placed merely to replenish Respondent'sapplicant file. At the hearing, in addition to contendingthat he had wanted to avoid embarrassing Wade by an-nouncing her termination in front of the other two RSRs.Hardy claimed that he had said this to the RSRs to avoidalerting Wade that she was to be terminated. Yet this hard-ly makes sense. If Wade's route were referred to as theCentral Valley route.43then Hardy's explanation surelywould have been a futile exercise for, as Respondent itselfpoints out in referring to this advertisement in its argumenton another point, "she could not fail to read 'the handwrit-ing on the wall.' " This being true, if it were so obviousfrom the advertisement that Wade was to be dismissed,then it hardly seems to have been necessary for Smith tohave altered her monthly evaluation, so that it read opti-mistically, 4 days after the ad appeared nor for Hardy tohave misled Wade, Washington, and Rehmann during thismeeting. Accordingly, the placement of the advertisementseems more consistent with Hardy's explanation to theRSRs than with Respondent's defense that it had made adecision to terminate Wade but was attempting to concealthat decision from her so that she would not quit.These factors-the absence of any reference to the pur-ported discharge decision after the turn of the year, eventhough adjustments were made to the San Fernando ValleyI' There , ,menc au¢en .: i, a, to hether Wade's route could be haracter-ized flirls a, the "( ciltr,.ll \. alc" rolle. An cxalniollllln Kor .t mlp disdllosesth.lt the ltles I hlcil ',itde served extrenld alcross the northermn lier if the San-elIllMlld.o Vallc\. i fact, her .,Ulonicr, extenmd nourthard iouit of the SanI ern.ando \ allcs and liito the Nc hall-Sa.ugu, area.397 DECISIONS OF NATIONAl LABOR RELATIONS BOARDroutes, the fact that Respondent normally hires new RSRsduring its busy season, the fact that the San Fernando Val-ley routes were in need of realignment to afford time to theRSRs to complete all facets of their work, the mid-monthevaluation of Wade as "Satisfactory," the comments on theevaluation form displaying Smith's contemplation of con-tinued employment by Wade and indicating satisfactionwith Wade's continued improvement, the absence of anyweekly reports by Smith reciting either a discovery of as-sertedly unclean displays serviced by Wade or a purporteddecision to discharge Wade based upon that asserted dis-covery, the existence of weekly reports which refer toWade but which criticize her only mildly and which, likethe comments on the evaluation form, appear to contem-plate Wade's continued employment, and Hardy's expla-nation of the advertisement to the RSRs, advanced beforeWade had signed the Union's letter-all serve to refuteRespondent's defense that a decision had been made onDecember 2, 1975 to terminate Wade.c. The defense based upon the annual evaluation of WadeSmith testified that in January, when she had begun con-sidering Wade's annual evaluation, she had realized that itwould probably be quite low-between 25 and 30 points.According to Smith, before finalizing her computations,she had gone to the Buena Park office on January 16 and,after mentioning her tentative evaluation to Johnson, haddiscussed the matter with Hardy, telling him that in herview Wade would have to be terminated. After reviewingthe matter, Hardy and Smith had decided that if the com-pleted evaluation, in fact, resulted in a score as low asSmith predicted, then Wade should be terminated. The twoalso agreed that rather than terminate Wade on the nextbalance day, January 21, when Smith would be fully occu-pied with the task of meeting with all San Fernando ValleyRSRs and reviewing their paperwork. the terminationshould be implemented on the following day. Smithclaimed that she had further advised Hardy that as therewas no replacement for Wade, Smith's relief RSR wouldhave to be assigned to cover Wade's route, with the resultthat "we were going to put a strain on our relief help situa-tion." On Monday, January 19, Smith testified that she hadcompleted the evaluation, assigning Wade a score of 25,after which she first had telephoned Johnson to "verifythat 45 points is the minimum for an increase" and thenhad spoken with Hardy, relating the fact that Wade hadreceived a score of 25 as a result of her final tabulation.Then, as described in section IV, B, above, the Union'sletter was received, leading to the purported decision byHardy, later affirmed by the Winston-Salem officials, todefer Wade's termination. According to Respondent's wit-nesses, while in Buena Park, the Winston-Salem officialshad discussed Wade's status and, anticipating that an un-fair labor practice charge would result from her termina-tion, had decided to instruct Smith to perform a final in-spection of stores recently serviced by Wade and todischarge Wade if that inspection failed to disclose anyimprovement. Smith had done so on Monday, January 26and, she testified, upon ascertaining that there had been noimprovement in the condition of the boutiques serviced byWade, had notified Wade of her discharge that same af-ternoon.If there is one thing that stands out about this defense, itis the feeling of deja vu upon hearing it. Indeed, the com-ponents of the sequence of events prior to January 21. asrelated by Respondent's witnesses, are identical to thoseadvanced by Respondent in constructing its defense toMorgan's termination. Thus, as had been true of Morgan,the factor advanced as precipitating Wade's discharge is anannual evaluation. As had been true with Morgan, thescore received on that evaluation was the lowest ever as-signed by the area manager-in this case Smith-who hadprepared it. The area manager, as had been the case withMorgan, discussed the evaluation with Hardy, who hadagreed with the area manager's conclusion, that termina-tion was warranted. While, unlike Morgan, Wade was tobe terminated on the day after a balance day, like Morgan,her termination was to be effected at a time when there wasno available replacement for her, thereby necessitating ajuggling of personnel to accommodate her absence.The latter point is not without significance. Smith testi-fied that the mid-December 1975 advertisement had beenplaced in an effort to locate a replacement for Wade. John-son testified that such advertisements normally generated"a huge response." Yet, I month later, no replacement wasavailable when Respondent made its sudden decision toterminate Wade. No contention was advanced that the ad-vertisement had not yielded the usual results as describedby Johnson. In fact, the effect of the advertisement on thesequence of events leading to Respondent's second dis-charge decision was apparently not even considered by Re-spondent. This area of Wade's discharge has somewhatgreater significance, for throughout this case Respondenthas disputed the appropriateness of a districtwide bargain-ing unit, arguing as one factor to support its contentionthat the district manager-Hardy-does not control thearea managers' personnel decisions. Yet, somewhat incon-sistently, here was Smith assertedly conferring with Hardyabout one such very decision. In an apparent effort to ex-plain the purpose for this meeting, Smith testified that shehad been "just informing him that we might come upagainst some relief problems in the weeks to come." But,Hardy had obviously been aware of the advertisement: hehad been the one to explain its purpose during the meetingwith the San Fernando Valley RSRs. Nonetheless, there isnot the slightest evidence that he so much as referred tothat advertisement during this purported conversation withSmith-a strange omission in view of the concern ex-pressed about the effect of Wade's discharge on the abilityof Respondent's RSRs to service all customers.Put another way, were Smith and Hardy testifying aboutthis meeting because Smith had actually gone to Hardy toexpress concern over the effect which the discharge wouldhave on servicing customers or, instead, was such a conver-sation constructed as a fortification for this second deci-sion to discharge Wade and concomitantly to cloak thetrue reason for Wade's termination? The latter conclusionis not beyond the realm of possibility, as shown by yetanother conversation. When Smith purportedly met withHardy, she had assertedly made a tentative estimate thatWade would receive a score of between 20 and 30 points398 L'EGGS PRODUCTS INCORPORATEDon her annual evaluation. Both she and Hardy placed thisconversation as occurring at the Buena Park facility. Yet,both Smith and Johnson describe a telephone conversation3 days later in which Smith asked Johnson to check thepersonnel manual to ascertain if 45 points was the mini-mum necessary for an RSR to receive an increase. Now, ifevents had evolved as Respondent contends, that surelywould have been known by Smith-a most precise andthorough individual-on the previous Friday, had she ac-tually gone to the Buena Park facility and had she actuallydiscussed Wade's prospectively low score with Hardy.Such a conversation with Johnson simply makes nosense-unless it was designed to shore up the second de-fense by making it possible for Respondent to advance an-other witness, Johnson, to confirm its defense that the deci-sion to terminate Wade had preceded receipt of the letterfrom the Union on January 21.Hardy did proffer notes to support his testimony that hehad met with Smith on January 16. He claimed to havemade notes during their conversation. Yet Hardy, it mustbe remembered, is the same individual who produced awritten document, in connection with Morgan's discharge,that had been dated with the year following the one inwhich that RSR was terminated. A similar event occurredwith regard to Wade, only this time Batty was the author ofthe document. When Smith had been unable to be presentat the balance day on December 22, 1975, she had beenreplaced by Batty, who had assertedly prepared a triplicateRediform message that same afternoon, telling Smith of hiscomplaints regarding Wade's preparation of form WH-65and of Wade's procedures for balancing. The memo con-cluded with the sentence: "Is she working to destroy thewhole system, if so, she's done a fine job!!!!" The problemposed by this message is that while the original white copybears the date "12/22/75," neither carbon copy bears adate. Consequently, it is apparent that the date was addedfollowing separation of the copies. Furthermore, examina-tion of the original (Resp. Exh. 26) discloses that the "5" inthe "75" portion of the date was inserted after a changewas made in the original numeral, written in lieu of the"5." That original numeral appears to have been a "6" andBatty conceded that he "may have put '76' and changed itto '75.' I don't know." Yet, as pointed out with regard tothe document that Hardy authored, this is a peculiar mis-take, since misdating of a year normally arises as a result offorce of habit from having written a particular yearly fig-ure over a 12-month period. Moreover, it is equally appar-ent, both from the absence of dates on the copies and fromthe difference in the instrument used to write the "6" andthe remaining numerals of the date, that the original wasdated at some point later in time-which raises a furtherquestion as to the reason for the belated insertion of thatdate.There is another set of documents which it might beappropriate to consider at this point. These are the onescomprising the performance appraisal which were preparedby Smith in January and which were similar to those pre-pared by Hetherington in November 1975 concerningMorgan. Examination of the form discloses that the assign-ment of points in each category is, for the most part, aquite subjective process. For example, item number 3, In-ventory Control, could have been accorded a range ofpoints from minus 5 for "unsatisfactory" to 20 for "out-standing." In fact, Smith accorded 10 points to this factor,noting below "Jackie has not had a payroll deduction thisyear yet the majority of balances do reflect a small over.short condition: samples averaged 2 per week; returns arevery low." Yet Smith advanced no explanation for the se-lection of 10 as the number of points assigned to Wade inthis category.The subjective nature of the point assignment system forthe various categories on these forms is even more graphi-cally illustrated in the case of the sixth factor, "Personal(grooming and appearance, attitude, job interest, enthusi-asm)." In this category an RSR can receive as many as 15points and can have as many as 5 points deducted for un-satisfactory performance. In fact, Smith first assignedWade 10 points for the category and then crossed that out,substituting a figure of 5 points. Yet her narrative ratingspeaks most glowingly of Wade: "Mrs Wade is alwaysneat in appearance and her job interest is satisfactory." Atno point did Smith explain her decision to change the nu-merical rating for this particular category, and her explana-tion of why she had selected 5 as the number of points toassign to Wade merely confirmed the subjective nature ofthe process: "I didn't think anything about Jackie's jobinterest was anything more than just barely acceptable. Itwas barely acceptable, but it was certainly not superior."Of course, this hardly explainss in reality, how Smith hadgone about making the selection of points which she as-signed in this particular category.Accompanying the forms which comprised the perfor-mance appraisal is an Employee Status Notice. In the bot-tom left portion of the form, Smith has signed her nameand listed the date as either "1/14/76" or "1/19/76." Thesecond numeral in the day is not altogether clear. What isimportant, however, is that the effect of signing this noticewas to accord Wade a salary increase, for that was thepurpose of this particular document. Consequently, whilethe date by Smith's signature does confirm her assertionthat the annual appraisal for Wade was prepared prior tothe time that Respondent received the Union's letter. itindicates that Wade's performance had been sufficientlyacceptable for Smith to have recommended her for a salaryincrease. That, of course, was inconsistent with Respon-dent's entire second defense, and by manner of explana-tion, Smith claimed that she had signed the Status Noticeprior to actually preparing the performance appraisal. Yet.that is not an altogether satisfactory explanation either,for in view of her purported meeting with Hardy on Janu-ary 16, Smith should have been well aware that Wade'sperformance would not merit an increase at least she sotestified. Consequently, her explanation for signing theEmployee Status Notice is not consistent with her othertestimony regarding the events which transpired at thistime. Furthermore, she testified that upon completing theperformance appraisal. she had been compelled to obtainanother separate Employee Status Notice and complete itto show that Wade was to be terminated. This documentwas never produced at the hearing.Finally, although Smith contended that the preparationof Wade's annual evaluation had been delayed by the need399 DECISIONS OF NATIONAL LABOR RELATIONS BOARDfor her to accumulate and compile documentation per-taining to Wade for the past year, no such documentationwas produced to support this assertion by Smith, in con-trast to Hetherington's documentary support for Morgan'sevaluation. By failing to produce such documentation it isinferrable that, contrary to Smith's testimony, there was nosuch documentation for Smith to accumulate in order toprepare Wade's annual appraisal. See (Clorflo DecoratorProducts, Inc., 228 NLRB 408, 41(), 417 (1977).There are two final sets of documents which must beconsidered in any analysis of Wade's termination. The firstis the Boutique Field Inspection Report, appended toSmith's monthly inspection report for December 18, 1975.Though not totalled, this form discloses that a number ofpoints were deducted from Wade's boutiques inspected onthat date. Indeed, Wade's scores for the five stores as Ihave computed-disclose that her ratings were 63, 76. 52,74, and 77. The second set of documents is the field inspec-tion reports prepared by Smith on January 26, the day thatWade was terminated and 5 days after Respondent hadreceived the Union's letter. Smith lists seven stores as beinginspected on that date, and the scores which Wade re-ceived were 66, 76, 68, 68, 53, 60, and 66. Comparison ofthese sets of figures discloses that there is no material dif-ference between the boutiques inspected in )ecember 1975and those inspected I month later, on the date of Wade'stermination. The average, overall score for Wade for thedisplays inspected on January 26 amounts to 65.3. The av-erage for those inspected in December 1975 was 68.4.While the displays inspected in January average 3 pointslower than those inspected in December, the fact remainsthat in December Wade did receive a satisfactory rating onher performance, notwithstanding a relatively low score onthe Boutique Field Inspection Report. Slightly more than Imonth later she was flatly terminated, when her averagescore was but 3 points lower, and was characterized as thepoorest performing RSR whom Smith had ever supervised.Moreover, it must be remembered that the JanuarN fieldinspection report was prepared on the same day that Re-spondent commenced its multifaceted campaign of unfairlabor practices to undermine the support for the Unionamong the RSRs.These factors, considered in conjunction with the otherconflicting evidence proffered by Respondent regardingthe purported decision of December 2, 1975, and the con-current campaign of unfair labor practices which Respon-dent was waging in response to the Union's letter, warrantthe conclusion that this defense also is not supported bycredible evidence, but rather has been advanced in an ef-fort to cloak Respondent's unlawful motive for terminatingWade.d. Ihe evidence regarding Waded's ha ckground emnpolu mentWhile there are a number of conflicts in Respondent'sevidence in this area, designed to buttress its defenses tothe decisions purportedly leading to Wade's termination.as I have found above that neither defense has merit, it isnecessary only to consider a few of these contradictions.As quoted in section IV. A. above. Area Manager Johnsondescribed Wade's performance as being thoroughly inade-quate during the period October 1974 through June 30,1975, when Johnson had been Wade's area manager. Yeton cross-examination, the General Counsel confrontedJohnson with her own monthly evaluation reports of Wadefor the months of January, March, and April 1975. Oneach of these reports Johnson had rated Wade not simplyas being "Satisfactory," but rather as being one grade high-er in performance: "Very Good." Johnson attempted toexplain this quite obvious contradiction by testifying thatfollowing an incident where Wade had been assaulted inFebruary 1975, she (Johnson) had been instructed by hersuperiors to avoid criticizing Wade so that the latter wouldhave an opportunity to recover from this experience. YetJohnson conceded that Wade had returned to work withina week of the incident, and, so far as the record discloses,Wade suffered no permanent trauma nor depressed psy-chological state as a result of what had occurred. Conse-quently, there no evidence that would support the need forJohnson to have continued treating Wade with kid glovesinto the month of April.Moreover, examination of the forms for the months ofMarch and April discloses that Johnson did much morethan avoid criticism of Wade; she affirmatively praisedWade's performance. For example, on April 23, 1975,Johnson wrote: "Jackies [sic] overall route condition hasimproved and she seems to work hard at keeping Boutiquesclean. She needs to repair small flaws and she will do thisfrom now on I am sure. She is really) a superior RSR."(Emphasis supplied.) Furthermore, even assuming thatJohnson had been implementing such orders in March andApril 1975, this would not explain the evaluation of Janu-ary 23, 1975, wherein Johnson rated Wade as "Very Good"and, on the form, stated, "Jackie is a good rsr and with alittle more organization and time could be one of the best.She has good customer relations and is trying to get herroute back in shape after being absent and Xmas." Such acomment hardly comports with Johnson's description thatduring the 9 months of her service as Wade's area manag-er, the latter's...displays or boutiques on her route were filthy,standard changes were not done when they were need-ed or required or necessary. Her balancing paperworkwas sloppy, incomplete, inaccurate, items left off. Thistype of thing. On the overall she was not working upto satisfactory performance.Nor are the above-average rating and laudatory commentsof January 1975 explainable in terms of the assault onWade in the following month.Finally, Johnson conceded that she had been the one toprepare the annual evaluation for Wade for the I-year pe-riod which preceded the year covered by Smith's evalua-tion. Johnson acknowledged that as a result of her annualevaluation Wade had received a salary increase, therebyindicating that Wade's performance had been rated at leastas being satisfactory. On redirect-examination, Johnson at-tempted to explain these matters by saying that she had notbeen formally trained as to how to complete Respondent'srating forms and that "I don't think I once gave an 'Unsat-isfactory' because I didn't have the-what is it-guts."Frankly, having listened for over 2 months to the descrip-400 L'EGGS PRODUCTS INCORPORATEDtions of Respondent's tightly structured operation and tothe detailed reporting requirements and strict adherence tostandards expected of its area managers, I find this colorfulexplanation to be contrary to the type of performance thatRespondent would have permitted an area manager.Johnson's evaluation forms, however, do raise an inter-esting point. In its brief, Respondent points out that Wadehad produced forms only for the months of January,March, and April 1975, thereby inferring that the failure toproduce additional forms could give rise to an adverse in-ference with regard to the contents of these other forms.Yet, Respondent maintains complete records and, ifWade's other forms had disclosed "Unsatisfactory" rat-ings, these surely would have been produced by Respon-dent. What the record does show is that Wade's evaluationfor the first month of 1975 had been "Very Good" and thather evaluation for the last month of 1975 had been "Satis-factory." During the intervening months she had, so far asthe record discloses, received but one "Unsatisfactorv"monthly evaluation. As was true of Morgan, this hardlyportrays an RSR whose performance was so bad that shewould be unable to even approach a minimally acceptableannual score on her yearly evaluation covering 1975. Tothe contrary, what appears to have occurred with respect toWade is the same situation as was encountered with regardto Morgan: In practice, Respondent's level of toleration ofless than exemplary conduct by RSRs was much greaterthan it attempted to portray during the course of the hear-ing, with the result that at the hearing Respondent ad-vanced conduct which, in practice, it had found accept-able, as being intolerable.This latter conclusion is confirmed by the testimony' ofNancy Schmidt, whom, notwithstanding her sympathiesfavoring the Union, I found to be a sincere and forthrightwitness. As a relief driver, Schmidt had covered the routesof several of the other RSRs, including that of Wade. Sheacknowledged that Wade's route had not been very cleanin January 1976, when she had serviced it approximatelyfive times, explaining that there had been dirt and dust onthe displays in the stores which Wade serviced. YetSchmidt further testified that the level of cleanliness onother routes had been even worse. In this regard she sin-gled out the route of Majo Michaels, which she had ser-viced for 4 days during the summer of 1975 and. addition-ally, she testified that she had periodically servicedRehmann's route, discovering that the stores which Reh-mann serviced seemed to have gotten worse over this pe-riod in terms of cleanliness. In addition, Schmidt testifiedthat the other routes were in similar condition to that ofWade, singling out the routes of Karen Dill and JonnieLisman as illustrations. Consequently, her testimony con-firms the hypothesis with which this section concerning thedischarge of Jackie Wade opened-while not exemplary,Wade's performance had been acceptable until Respon-dent learned that she had signed a letter of support for theUnion, at which point it raised its standard of expectationsso that Wade could be portrayed as an unsatisfactory em-ployee.Therefore, I find that upon learning that Jackie Wadehad been the first RSR to sign the Union's letter. Respon-dent took advantage of her marginal performance and ter-minated her in reprisal for her support of the Union, there-by violating Section 8(a)(3) of the Act."E. The Discharge of Beverly Bolt on January 27In contending that Region Secretary Beverly Bolt wasterminated for unlawful reasons, the General Counsel ad-vances the theory that during her conversation with Man-ning, concerning Morgan's comment at the RSR seminarluncheon, Bolt had said that she did not blame the RSRsfor wanting to be unionized and, recalling this comment 2months later. Respondent decided to terminate Bolt be-cause her position enabled her to contact all RSRs in theSouthern California District should her sympathies leadher to become active in supporting their unionization cam-paign. Conversely, Respondent argues that by mid-Janu-ary, the decision to terminate Bolt had already been made,that implementation of that decision had been deferred un-til Schwaegler's return from Puerto Rico and that, whenSchwaegler had discovered that Bolt had borrowed moneyfrom petty cash for personal reasons, he immediately hadterminated her. Although. as found above, Respondent hasengaged in numerous unfair labor practices during this pe-nod, I find that the evidence will not support the GeneralCounsel's contention that Bolt was terminated for unlawfulreasons.As found in section IV, A, above, Bolt had a conversa-tion with Manning in November 1975, regarding the eventswhich had transpired at the seminar luncheon. Bolt testi-fied that during the conversation she had told Manning "Icouldn't blame the girls for wanting to join a union." Thiswas denied by Manning. Although I have not found Man-ning to be a credible witness in other areas, neither, asmentioned in section IV, A, above, was Bolt a crediblewitness. Thus, although she testified to a series of conversa-tions involving Schwaegler during the week of Morgan'stermination, Respondent's evidence showed objectivelythat Schwaegler had left Southern California on Sunday.November 16, 1975. and had not returned to the area untilthe evening of Thursday, November 20, 1975. On rebuttal,Bolt then attempted, in an unconvincing fashion, to curethe situation by testifying that the conversations which sheallegedly overheard might have taken place by telephone,with her having heard only the comments directed toSchwaegler by Hardy. but not the comments made bySchwaegler. This of course directly contradicted her testi-mony when appearing as a witness during the GeneralCounsel's case in chief.Nor was this the only area in which Bolt's testimony wascontradicted. One of Respondent's asserted reasons for ter-minating her was based upon its contention that she hadbeen divulging confidential information, a charge whichshe denied. In connection with this defense, Bolt was askedif it were not true that she had told Potter about the"' t pon heing discharged .Wade delased returning her van and merchan-dlke c1 Sllli illl ad eaI.Iged n a telephone cionersation ith Smith who wasitaxNare h;at other RSR' eare ealesdropping on the conversation Consid-er in, the unlals ful n atuire of VWatde's termination. this conduct does nota.ret iade'5 right tor rein tiltenient See, e g 1 4tplundh Tree Ex per (ompraa, 220 NI R1B i2, fil 2 4197 ) t %.kin,401 DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnion's letter, received by Respondent on January 21. Sheresponded, quite emphatically: "I repeat that I did not talkwith Mr. Potter about the letter. I never talked with Mr.Potter about anything other than joking or carrying on in ajoking sort of way." Yet Potter, no friend of Respondent,testified with respect to the letter, "all I know when it cameI learned it, about the letter. Beverly confirmed it, that itwas a letter from the union."Finally, with regard to Bolt's credibility, it should benoted that as Schwaegler had arrived in Buena Park tobecome Western Region Sales Manager on September I,1975, she had only been his secretary for approximately4 1/2 months prior to her discharge. Nothing in even herown description of their working relationship could be re-lied upon as a basis for finding that she and Schwaeglerhad worked especially closely together or had enjoyed anytype of special working relationship. Yet, at the time of hertermination, Bolt described Schwaegler as being close totears and as saying "this is the hardest thing I have everhad to do in my life. The company has made a decisionand you are no longer an employee." 45Throughout, I had the impression that Bolt had beenembellishing her testimony in an effort to establish thatRespondent's unfair labor practices had been so broadlyencompassing that they extended to her own discharge.Each of the above-enumerated segments of her testimonyis consistent with such an approach on her part: Portray-ing Respondent as being willing to resort to termination asa device for opposing the Union (by the purported Schwae-gler conversations concerning Morgan's termination), re-butting both the confidential status attributed to her andher disclosures of confidential information (as shown byher denials of the contention that she had advised Potter ofthe Union's letter) and, attributing to Schwaegler reluc-tance and regret at having to terminate her for circum-stances beyone his control (as shown by her description ofSchwaegler during the termination conversation and by hertestimony as to the statements which he assertedly made atthat time). Each of these statements and descriptions wasrebutted by other, more objective, evidence presented dur-ing this case. Thus her testimony that she made a statementto Manning in November 1975, expressing sympathy forthe RSRs' favoring of unionization, must be viewed quitecritically, since it appears to conform to a pattern of testi-mony designed to fortify her contention that her termina-tion had been a facet of Respondent's unlawful antiunioncampaign.Even assuming, however, that Bolt had made such acomment, 2 months prior to her discharge, it is evident thatonly by an extremely tortured inference could it be said tohave influenced her termination. It should be recalled thatit was Bolt who had pursuaded Schwaegler to open theUnion's letter. It was she to whom Schwaegler had as-signed the task of typing the list of RSRs, in preparationfor his meeting with the Winston-Salem officials on Janu-ary 23.46Thus, the objective circumstances immediately4~ Both matters, however, were omitted from Bolt's pretrial affidavit andfrom the investigating Board agent's notes of Bolt's other statements., notcontained in an affidavit. that she had made to him during the course of theinvestigationpreceding Bolt's termination hardly lend support to theGeneral Counsel's portrayal of Respondent as being suspi-cious of and concerned about Bolt's sentiments.Third, even had Bolt's single expression of her personalview, that she did not blame the RSRs for seeking repre-sentation, been brought to Respondent's attention, it hard-ly seems reasonable that she would have been viewed as athreat to Respondent's unorganized status. She was not anRSR. There was no indication to Respondent that she hadtaken any action on the basis of her purported expressionof opinion. Indeed, she had not. To the contrary, her sug-gestion that the letter be opened by Schwaegler would ap-pear to have been designed to aid Respondent, therebyaligning her sentiments with those of Respondent.In addition, it should be noted that on the first workdayfollowing the meetings with the Winston-Salem officials,Respondent's agents immediately implemented the cam-paign in opposition to the Union. It was on January 26 thatthe area managers commenced their meetings with theroute sales representatives. It was also on that day thatSmith prepared the route inspection reports and terminat-ed Jackie Wade. Indeed, it was on the prior evening thatthe first steps were taken toward encouraging the telephonecampaign which Hungate then conducted. Yet, Bolt wasnot terminated until January 27. While 24 hours is not along hiatus, the delay, short though it was, is hardly consis-tent with Respondent's immediate implementation of itsantiunion campaign. No reason could have been served byretaining a suspected union supporter in the region office.To the contrary, any delay would only have afforded aunion supporter more time to act upon those sympathieswhile on Respondent's payroll.In these circumstances, the preponderance of the credi-ble evidence fails to support the General Counsel's conten-tion that Bolt was terminated because Respondent viewedher as a potential union supporter. In making this finding,I have taken into consideration Respondent's other unlaw-ful conduct. However, as the Board pointed out in G. W.Davis Corporation, 202 NLRB 204, 205 (1973):Even assuming that Respondent's reasons for termi-nating Carter are suspect, it is not the Respondent'sburden to prove that it discharged her for just cause.The burden is on the General Counsel to establish adiscriminatory motive for the termination by a pre-ponderance of the evidence, if a violation is to befound.In fact, there is a significant amount of evidence to sup-port Respondent's defense concerning its lawful reason forthe termination of Bolt, in contrast to the defenses pre-sented to the terminations of Morgan and Wade. Accord-4 Bolt further testified that, in contemplation of the arrival of the Win-ston-Salem officials, Schwaegler had directed her to prepare other memo-randa: A complete history of the events surrounding Morgan's termination,a complete history of the employment record of Jackie Wade. a list of RSRswith the grid miles for their routes and the number of stops that each madeper week, and a list of RSRs which included asterisk marks by the names ofthose who had signed the letter received the day before. Respondent dis-putes this portion of her testimony and, absent more reliable evidence thanBolt's uncorroborated testimony, I do not credit her in this regard. Thepoint, however, is that were Bolt correct. assigning her to prepare suchobviously sensitive memoranda hardly displays concern regarding her possi-ble sympathies favoring organization of the RSRs.402 L'EGGS PRODUCTS INCORPORATEDing to Schwaegler, Bolt's immediate superior since Septem-ber 1, 1975, he had made a decision earlier in January toterminate Bolt because of her disclosures of confidentialinformation and due to reports which he had received tothe effect that she had criticized him as Western RegionSales Manager. This decision, he testified, had not beenimplemented immediately, because he had been scheduledto journey to Puerto Rico for Respondent's sales meeting,described in section IV, B, above, and needed someone tocoordinate district operations in his absence.47This tripwas aborted, but the activities surrounding formulation ofRespondent's response to the Union's campaign, Schwae-gler testified, diverted him from attending to Bolt's termina-tion. However, he testified that late on the afternoon ofMonday, January 26, he had checked the Region's pettycash fund, discovering that it contained Bolt's IOU for $70,"borrowed to get son's glasses." Resorting to petty cash forpersonal reasons, testified Schwaegler, was contrary to Re-spondent's policy, as he construed it, of restricting use ofpetty cash funds to business purposes. Consequently,Schwaegler terminated Bolt on the following day.The singularly outstanding fact regarding this defense isthat Bolt, in fact, had borrowed the money for the personalpurpose recited in the IOU. Moreover, while Respondentdid not produce a written rule specifically prohibiting bor-rowing money from petty cash for personal purposes, sucha proscription would appear to be the type of work rulethat commonsense dictates should be implicitly understoodin an employment relationship.4While the General Coun-sel did produce testimony showing that Region Sales Dis-tribution Manager Weightman had borrowed money frompetty cash for occasional lunches, and that Batty had usedhis own petty cash fund to make small loans to RSRs forsuch matters as lunches, there was no evidence that suchloans had been brought to the attention of either regionsales manager-Ferris and then Schwaegler-for whomBolt had worked. Indeed, the demeanor of both Schwae-gler and Hardy, when disavowing knowledge of Batty'ssmall loans, made it apparent that this was a practice soonto culminate abruptly.4Bolt's activities in Schwaegler's absence. as well as her normal duties,formed the bases for Respondent's contention that she was not an emploseewithin the meaning of Section 2(2) of the Act or alhernativels. was notentitled to the protection of Section 7 of the Act In view of my finding thather termination had not been motivated b) unlawful considerations, I findit unnecessary to discuss further and resolve these contentions.48 Other examples of such commonsense implied. but unwritten, ruleswould be prohibitions against such matters as theft, fighting, and sleepingon the job49 Bolt's unreliability was only further demonstrated b) her assertion thatSchwacgler himself had used petty cash as a source for his living expenseswhen he first had arrived in California Her implication was, of course. thatSchwaegler had not been observing any policy prohibiting petty cash as asource of funds for personal purposes, Yet, aside from the ancient maximthat "rank hath its privileges." at that time Schwaegler had been living in amotel until his famil) could be moved to the area from St. Louis. Accord-ingly, his expenses during this period were to be paid by Respondent In-deed, Bolt conceded that when Schwaegler had borrowed money from peltscash he had placed a voucher in the fund for the amount of his advance. incontrast to her situation where she had simply placed an IOU in the pettscash drawer. Consequently, the money was an advance intended to compen-sate Schwaegler for living expenses, which Respondent had agreed to pas.Thus. Bolt's illustration of this asserted inconsistenct turns out to he neitherinconsistent nor apposite to her situation where the mones was borrowedTo support its contentions regarding Bolt's disclosures ofconfidential information and criticisms of Schwaegler, Re-spondent referred to incidents occurring in late December1975 and early January. According to its witnesses, Bolthad divulged to at least one area manager thatHetherington's annual increase had exceeded those accord-ed other area managers. and this information had beenconveyed to Hardy by Smith following his meeting withthe three RSRs in the San Fernando Valley. Hardy testi-fied that on January 5, he had described to Schwaeglerwhat Smith had told him, expressing concern for the mo-rale of his subordinates and adding that the informationeither had to come from him, which he knew had not hap-pened, or from Schwaegler's office. Schwaegler corrobo-rated Hardy with regard to the fact that this conversationhad taken place.5°Both Hardy and Schwaegler testifiedthat the conversation had ended with Schwaegler promis-ing to handle the situation.A second such conversation between Hardy' andSchwaegler arose after a January 13 conversation in which,according to Hardy. Bolt had recited her displeasure withSchwaegler's handling of a situation involving a lower su-pervisory official, and had described Schwaegler as beingeither cold-hearted or heartless, adding that she was nothappy with him and did not like the way he handled peo-ple, that she did not like him as a boss. that she did not likethe way he operated, and that he was not as nice as Ferrishad been. Both Hardy and Schwaegler testified that theformer had reported the comments regarding Schwaegler'shandling of the lower supervisory official. In this regard,the testimony of each corresponded to the accounts recitedin their pretrial affidavits. However, neither man's affidavitmade any mention of Hardy repeating Bolt's commentsregarding her general displeasure with Schwaegler as a sup-ervisor, although both testified that Hardy had repeatedthese comments during their conversation and each ac-cused the Board agent, who had taken the affidavits, ofomitting this portion of their conversation from the affida-vit. Although I have reservations about this explanation.the fact remains that even were Hardy to have simply re-lated to Schwaegler the comments which Bolt made in con-nection with the handling of the lower supervisory official'ssituation, this would constitute a report of Bolt's criticismof Schwaegler's handling of a personnel matter. Althoughcalled as a rebuttal witness. Bolt did not deny having madethe comments which Hardy had attributed to her. In thesecircumstances, it is unlikely that Hardy would not havereported to Schwaegler what she had told him. Therewould have been no apparent purpose for him to haveomitted any portion of her comments. Moreover, suchcomments would constitute a disclosure of information byfor a personal reason. A further point is Bolt's contention that pelts cashshould not have been used as a source of advances for business trips Thiswas disputed bs Schsaegler, who Illustrated his position by testifying that.pursuant to normal business pohlcy. 'Weightman and he would have recesledadvances front petty cash for their expenses while in Puerto Rico. had thesmade the trip'0 Although he testified that Hard', had named Bolt as the possible sourceof the disclosure. this was denied bh Hard',. who testified that he had specif-ically refrained from mentioning Boll, as he did nut want to accuse an),onewithout a specific basis This vas the onls significant discrepancs hetseenthe t,,o w mtnesses' descriplionts of this conxersatl tn403 DECISIONS OF NATIONAL LABOR RELATIONS BOARDBolt and although she generally denied having disclosedconfidential information, the fact remains that she also de-nied having reported receipt of the Union's letter to Potter.who flatly contradicted her testimony in this regard. Final-ly, that Respondent would consider information regardingarea managers' wage increases to be confidential is illus-trated by its approach set forth in footnote 24, supra, ofadvising RSRs individually of wage increases which theyreceived, even where those wage increases were also beingreceived by other RSRs.Therefore, in view of the paucity of support which evenBolt describes herself as having afforded the Union, theremoteness of the purported November 1975 commentfrom the date of Bolt's termination, Bolt's intervening ac-tivity in which she appeared to have aligned her interestswith those of Respondent, the fact that she was not anRSR, the general unreliability of her testimony, the factthat the date of her discharge was not consistent with thedate upon which Respondent's antiunion campaign andunfair labor practices had commenced, and the substantialdegree of support for Respondent's defense provided bytestimony which is unrefuted, Potter's testimony' corrobo-rating the general nature of one of Respondent's conten-tions regarding Bolt and Bolt's admission of having en-gaged in the conduct which had precipitated her discharge.I find that a preponderance of the evidence does not estab-lish that Respondent had been unlawfully motivated in ar-riving at the decision to discharge Beverly Bolt on January27. Accordingly, I shall recommend that this allegation ofthe complaint be dismissed.F. The Termination of Carol Manheimer on January 27The motivation for the discharge of Carol Manheimerrevolves around her relationship with Warehouseman JohnKelly, and the latter's sympathetic attitude toward theUnion. Since commencing work for Respondent in Octo-ber 1974, Manheimer's fondness for Kelly had been a well-known fact, particularly as they regularly ate lunch togeth-er and attended Respondent's social functions as a couple.Respondent contends that due to this relationship Man-heimer had reacted adversely upon learning of Kelly's ter-mination and that the scene that she had created in re-sponse to that termination had led Hardy to terminate heras well.Initially, the complaint alleged that both Kelly and Man-heimer had been unlawfully terminated. However, as setforth in footnote 4, supra, the General Counsel withdrewthe allegation regarding Kelly, asserting that "certain of histestimony was untrue." Nonetheless, the General Counseldid not concede that Kelly's discharge had been other thanunlawful; merely that his partially false testimony consti-tuted grounds for ceasing to pursue an allegation regardinghis termination, without regard to Respondent's motiva-tion. Moreover, under the General Counsel's theory thiswould not affect Manheimer. Her termination, argues theGeneral Counsel, was the product of Respondent's inde-pendent decision that her relationship with Kelly had prob-ably led her to share his sympathy for the Union, with theresult that as Kelly's termination, regardless of the reason.had effectively removed a union supporter from the pay-roll, it had presented the opportunity to dispose of anythreat posed to Respondent's unorganized status fromManheimer's suspected union sympathies. Thus Hardy ter-minated her. Alternatively, the General Counsel urges thatRespondent acted from sheer spite by discharging Man-heimer to further punish Kelly for his known union adher-ence. Although not spurious as theories, the General Coun-sel's arguments do encounter heavy going upon enteringthe sea of facts surrounding Manheimer's termination.A considerable amount of testimony supporting theGeneral Counsel's argument was advanced by Dennis Pot-ter. Without belaboring the matter, Potter simply was notcredible. He appeared to be as hostile toward Respondentas the latter was toward the Union. The most flagrant illus-tration of his general unreliability arose from his efforts toundermine Respondent's defense regarding Morgan's ter-mination. He testified that there had been a day in Novem-ber 1975 when Manheimer had reported for work in anRSR's uniform, but that when he had inquired of Batty asto the reason for Manheimer's attire, Batty had replied that"he wouldn't tell me ...." Then, testified Potter, he ap-proached Manheimer and Kelly, asking the same questionand receiving from Manheimer the answer that Morgan:...was being fired for talking about the Union, andthis training session of all the girls had been in about aweek I think it was, the Friday before, and-youknow, I said -and she was telling me what was goingon, that she was going to go to San Diego, and theywere getting there early before the other girls weregoing to be balancing, with -were having her balanceearly so they could fire her, so nobody would knowabout it.Potter further testified that when he had asked Batty ifMorgan were to be fired because she had talked aboutunionization, Battey had replied affirmatively. Potter's per-fidy relating to this conversation was unmasked by Man-heimer, who not only failed to corroborate his account oftheir purported conversation, but, in effect, directly con-tradicted him b? testifying that prior to leaving for SanDiego she had not been told that she was to replace Mor-gan and had not been told the identity of the RSR whomshe was to replace.51In an apparent effort to undermine Respondent's de-I In so testifring, M.lnheimer seemingly contradicted her own pretrial;ffidavit il ihich she stated: "On TIuesda,s October 7th, 1975 Hardy andlethergintgun tiold mne at w,ork that there was a priorili situation in SanDiego and that I would hae tuo go there on Thursday, October 9th. 1975. toreplace Ilu Aln M oirgan temporprily, who had been terminated for poorperformrance" (' oinflonted with this portion of her affidavit. Manheimertlelified that a segnient of i had simnipls been the insertion of her ownopinl n:In that sItatir lt I amil putting in is opinion. It is not directli thereis a icommal In there (Gars Hletherington told me that I would begoinig irt of like I ami irljecting ms opinion in that Gar. tfethering-tonl did nol tell me that I would be going down and replacing L u AnnMorgan telimpoiarily. I would just be going down to San Diego. andthen I inseCted that it was mr opinion that I had been told by fellowciploser thlha it wJould be rIoute 35., hich is L.u Ann Morgan's.I'his was riot .convinclingl? aidanced explanation and it appeared. fromMuinheiler's delieanor when interrogated about this subject, thaut he hadbeen a;tlcilptilng to fortif) Morgan's case against Respondent during theIsc tig.arvie phase of this pi cceding,404 L'EGGS PRODUCIS INCORPORATEDfense to Bolt's discharge, Potter testified that he had beenpermitted to borrow money from petty cash, listing asamong his loans an advance for $140 and a second ad-vance for $150, both of which were subsequently repaid bydeductions from his paychecks. The latter point would, ofcourse, establish that higher management had been awarethat area managers were loaning money to employees -apoint that must have been obvious to Potter, for his testi-mony in this regard was elicited when called as a rebuttalwitness. Consequently, it was clear from the context of histestimony that he intended to convey the impression thatthese were amounts which were strictly loans: "1 borrowedup to $150. Maybe more." It came as somewhat of a sur-prise, therefore, to subsequently learn that due to an errormade in January 1975, Potter had been reclassified to part-time status. Since no timecards had been submitted for hiswork, no paycheck had been issued to him for the payrollperiod ending January 31, 1975. Further, his paycheck forFebruary 28, 1975, had provided only partial payment forthe time which he had worked. Accordingly. because of thereclassification error, these two large amounts had beenadvanced to Potter from petty cash. They were not loans.Rather, they were means of compensating Potter for Re-spondent's past failure to pay him the full amount to whichhe was entitled. Surely he could not have been ignorant ofthat fact. Yet. in testifying, he had blithely equated themwith the loans for lunch which Batty had extended to himfrom petty cash and implied that the deductions from hispaycheck had demonstrated higher management's aware-ness that such "loans" had been extended to him.Before departing from consideration of Potter. a finalpoint should be made with regard to his testimony con-cerning the terminations of Kelly and Manheimer. On di-rect examination, he described a dinner conversation withBatty, following their terminations on January 27, in whichBatty had assertedly admitted many' matters damaging toRespondent's defense, one of which was that Kelly's dis-charge might have occurred because during the manage-ment meetings of the prior Friday. "probably one or moreof the area managers fingered [Kelly'] out, you know, think-ing that he was involved in union activities." On cross-examination, Potter denied that it had been his intention todiscuss the subject of the Union with Batty that evening,agreeing that their conversation had been the first opportu-nity that day for him to speak with Batty about Kelly'sdischarge. Further questioning led Potter to confuse whatBatty had said to him during this conversation with com-ments which he attributed to Hardy during an earlier con-versation that same day. The result was that Potter thenretracted his earlier testimony, asserting that earlier thatday there had been mention of the subject of Kelly's termi-nation, but "we didn't go into big discussion about it.That's when we went to dinner later on. There I asked himagain."Later Potter was questioned about his own less-than-commendatory opinion of the caliber of Kelly's work. Hetestified that while Kelly had been a poor performer in thepast, his work had shown improvement during the periodimmediately prior to his termination. Such testimony w asnot, of course, helpful to Respondent's position thatKelly's performance had been marked by a number of de-ficiencies. T o reinforce this opinion of Kelly's work. Pottertestified:The da) he was fired John told me about his termina-tion. Okay. Before he was fired that day. I knew aboutit. I knew he was going to be fired that day. Okay.And I may have agreed with him as far as the workwas concerned, but I did not agree with his termina-tion.I)amaging as such testimony was to Respondent's defensesregarding the poor caliber of Kelly's work, it had the addedeffect of further contradicting Potter's initial testimonythat he had not had an opportunity to speak with Battyconcerninle Kelly's termination prior to the time that thetermination had been effected. This was pointed out toPotter bN the cross-examiner, with the following results:Q. All right. Then can you tell me why it is that thatnight now at dinner you asked Batty why Kelly wasfired?A. It was I asked him again, and then he told me.Q. Well, wait a minute. You had had a second con-versation, had you not, during the day after the actualtermination asking Batty why Kelly was fired, and hesaid something like it is a company decision, is thatright?A. That's right.Q. So now at dinner we are talking about your ask-ing Batty why Kelly was fired a third time or having athird discussion with him on it, is that right?A. No. Let me think a second, please.Q. Well, understand the question. The question iswhether or not this was the third discussion you hadwith Batty on this subject that day.A. Okay. The first time I talked to him I disagreedbecause he was doing a good job. and he says. well, itis, you know-okay. And he just said. well. I am notgoing to say nothing else. We didn't go into no longconversation. Okay. Then the second time he sayswhen he did get fired, he said it was a company deci-sion, just like, you know, what Leon said, and thenwhen we were talking at the dinner I asked him again.and he told me what he thought what the reason was,because I wanted to know the reason. They weren'tgiving any reasons why he was fired.Q. Didn't Batty tell you the very first time it was forpoor work performance even though you disagreed?A. That's true. But I didn't believe him, and whywould he change. That's why I asked him again, be-cause I didn't believe him. That was the reason. That'swho I asked him again, and that's when he told meabout that he probably was fingered out, and that waswhy he was fired.Q. lie said probably that's why, is that right?A. VWords of that fact. [sic] I am not real sure exact-ly what he said.It was Potter's testimony, as I am sure he clearly per-ceived, that provided the principal support for the allega-tions concerning Kelly' and Manheimer. Removal of hisunreliable testimony leaves hardly any' evidence remainingto support the General Counsel's contention that Man-405 DECISIONS OF NATIONAL LABOR RELATIONS BOARDheimer had been terminated for unlawful considerations.Indeed, most other evidence points in the opposite direc-tion. For example, Kelly had been involved in a number ofdiscussions with RSRs regarding the Union and had at-tended a January union meeting at which he furnished alist of the RSRs to the organizers and signed an authoriza-tion card. Beyond that, his activity had been nonexistent.He certainly could not be fairly characterized as a promi-nent or foremost leader in organizing meetings and solicit-ing signatures on authorization cards. Manheimer waseven less active. While she attended the same meeting ashad Kelly, she neither had signed an authorization cardnor, so far as the record discloses, had engaged in anydiscussions with RSRs regarding the Union.Moreover, Kelly admittedly made efforts to conceal theactivity in which he had engaged on behalf of the Union. Itappears clear from the sequence of events that had led theWinston-Salem officials to Buena Park that Respondenthad not learned of the Union's campaign until January 21.It also appears clear, from the fact that both Kelly andManheimer, like Bolt, remained employed by Respondenton January 26 and for most of January 27, that, in contrastto Wade, nothing had been disclosed regarding Kelly's ac-tivities during the weekend meetings which the Winston-Salem officials conducted with local management. If onething was clearly apparent in this case, it was that Respon-dent had every intention of commencing its antiunion cam-paign at the earliest possible moment, and as Wade's termi-nation illustrates, it did not intend to continue to employunion supporters any longer than necessary. I have consid-ered the possibility that the terminations of Manheimerand Kelly were deferred in an effort to make the legality ofthose terminations appear more plausible. However, in thisregard the timing works against the General Counsel, for aI-day hiatus would hardly enhance Respondent's defense.In contrast, it would permit a union supporter additionaltime to engage in activities on behalf of the Union while onRespondent's payroll. Thus, contrary to General Counsel'sargument, the timing factor actually works against a find-ing that Manheimer had been terminated for unlawful con-siderations.There can be no dispute regarding the fact that Kellyhad been an unsatisfactory employee for some time. It hadbeen his own false testimony on this very point that had ledto the withdrawal of the allegation that his termination hadbeen unlawful. Although obviously making every possibleeffort to avoid the favorable effect which his testimonywould have on Respondent's defense, Potter agreed withRespondent's descriptions of Kelly's inadequate perfor-mance and further, conceded his participation in conversa-tions with Batty regarding Kelly's deficiencies. Indeed, itwas that very lack of acceptable work performance thathad led to Kelly's being placed on probation followingManheimer's elevation to branch clerk in August 1975.Consequently there is considerable support for Hardy's tes-timony that his determination to terminate Kelly had beenmade when he had seen the latter sitting in his van, laugh-ing and talking, while RSRs waited to receive their prod-uct.An additional factor is rooted in the sequence of eventswhich immediately preceded Hardy's announcement ofManheimer's termination. It is undisputed that late on theafternoon of January 27, Kelly had been summoned toHardy's office where, in Batty's presence, he had been ad-vised of his termination. Kelly had been first to leave theoffice, walking down a hallway and then into the receptionarea where branch clerks Lew and Manheimer were work-ing. In passing through this area, on his way to the ware-house. Kelly had related the fact that he had been termi-nated to Manheimer and then had walked through thedoor to the warehouse. This had been followed by Hardyentering the reception area, summoning Manheimer to hisoffice, and announcing her termination. The sole dispute inthis sequence of events stems from Manheimer's reactionbetween the time that Kelly had advised her of his termina-tion and the time that Hardy had arrived in the receptionarea.Hardy testified that as he had entered the reception areahe had heard Manheimer exclaim "I'm going home" andthat when he had looked in her direction, she had beenflushed and "teary-eyed," 52 appearing to be emotionallyupset. According to Hardy, when he had asked what waswrong, Manheimer had retorted "they fired John" in anangry and anguished tone of voice. Hardy testified that ithad been at this point that he had made the determinationto discharge Manheimer due to her obviously adverse reac-tion to Kelly's discharge:Well, I figured that I knew the relationship. We hadtalked about it. She had told me it wouldn't affect her.And yet, you know, what I suspected could happen,did in fact, you know, happen; that Carol Manheimerjust wasn't going to accept it. She was emotionallyupset about it. She was angry about it, in my mind.And I could see that, you know, I just looked in herloyalties. Her work performance, her relationship withKelly would be, you know-rather, with John Battywould have, you know, that would have some effect,some effect on her whole job performance.Manheimer denied having made these statements. Ondirect examination she described what had taken place thatafternoon as follows:John walked out of Leon Hardy's office and hepassed me and he said something and I didn't hearwhat he said.So I took a few steps toward him, which was in thedirection of John Batty's office. Then he told me thathe had been fired and I asked him "What," because ithadn't occurred to me what he really said, it didn'treally register.So then he said some words which I can't recall andthen I turned to Florence and I said, "did you hearwhat he said?"And she said, "ye:."And then at that point Leon Hardy came out of hisoffice and said he would like to speak to me.'2 When the General Counsel pointed out that in his pretrial affidavitHard) had described Manheimner as being "nearly in tears," Hardy hadtestified that he viewed this as being synonymous with "teary-eyed." whichhe used to describe a situation where "you can see water in the eyes whensomebody is about ready to cr) or is emotionally upset."406 L'EGGS PRODUCTS INCORPORATEDOn cross-examination she varied this description. testify ingthat when she had asked for the second time what Kellyhad said, he had replied "That he had been fired. fHe re-peated it." Manheimer testified that "I think I asked wuhand he said that it was a company decision." Consequent-ly, not only was she able to remember Kelly's words oncross-examination, in response to her question, the secondtime, as to what he had said, but, in addition, she addedthat she had asked him why, to which he had replied that ithad been a company decision. However. she continued tomaintain on cross-examination that Hardy had arrived inthe reception area immediately after Lew had answered herquestion: "I turned to Florence and said. 'Florence. didyou hear what he said?' And she said yes. And at that pointLeon came down the hall and said he wanted to see me inhis office."Notwithstanding her recitation of the sequence ofevents, Manheimer conceded that 2 or 3 minutes hadelapsed between the time that Kelly had departed and thetime that Hardy had arrived. Accordingly, it is clear thatthere was sufficient time for more to have happened in theinterim than was contained in Manheimer's description.This was a fact which Lew confirmed, for while her de-scription of the events which had preceded Manheimer'squery to her paralleled that of Manheimer, she further tes-tified that Manheimer had asked her question as "I wasleaving my desk and I was going down the hallway towardMr. Hardy's office where they have the restroom and wa-ter." As she walked down the hallway, testified Lew. shehad encountered Hardy coming from the other directionand he had paused to advise her that he would speak withher later. Consequently, there was sufficient time for Man-heimer to have absorbed the impact of Kelly's message andto have made the determination, described by Hardy. to gohome. Indeed. she acknowledged that she had been upsetat the time and Lew had described her as being "kind ofred in the face as if she was croing." although Lew deniedthat Manheimer's eyes had been waters or that she hadbeen "real upset." This testimony lends plausibility, how-ever, to Hardy's description of Manheimer as being "teary-eyed" when he had encountered her shortly thereafter.Furthermore, while Manheimer denied having shouted andhaving announced that she was departing because ofKelly's discharge, she acknowledged that "I suppose Imight have been angry." Indeed, she testified that whenshe had entered Hardy's office, his first comment had beena question regarding what was wrong. Asked if she had ansidea as to why Hardy had posed the question. she replied."Certainly. I was angry." Therefore, both Manheimer's at-titude and appearance were consistent with Hards's de-scription.In his brief, the General Counsel assails Respondent forhaving terminated Manheimer as quickly as it did, arguingthat even if her reaction had been as described by Hlard',"it would seem that Respondent would have at least waiteda reasonable period of time, perhaps a day or two to seewhat effect it would have on her work." Of course. it is notthe function of the Board to pass judgment on whether anemployer's actions are "reasonable." This argument begsthe question every bit as much as did Respondent in argu-ing that Wade had only received the lowest acceptable rat-ing on her December 1975 monthly evaluation. Further-more, the General Counsel's argument ignores the fact thatHardy had shown concern in the past regarding the effectwhich Manheimer's relationship might have should Kellybe terminated. Although called on rebuttal, Manheimerdid not specifically deny Hardy's testimony concerningprior conversations with her about the matter.53Moreover,the parties stipulated that "on her employment interviewvith Mr. Hardy there was an extensive discussion betweenMr. Hardy and Ms. Manheimer about that relationship..." Accordingly. the matter had been of concern toHardy. His immediate response to Manheimer's conductthat afternoon, whether or not reasonable in the view ofthe General Counsel, was consistent with that previouslydisplayed concern.Conversely, some support for the General Counsel's con-tention that Manheimer had been terminated unlawfullywas provided by Lew's testimony that she had been sum-moned to Hardy's office. following the termination, wherellards had advised her that Kelly and Manheimer hadbeen terminated, and had asked her to trust him as Re-spondent "really needed my help now." Lew testified thatwhen she had inquired about the reason for the termina-tion. Hards had replied that it had been a company deci-sion. that he could not tell her everything, but might beable to do so somedas. and "the less you know the betteroff you are." Based upon Lew's account. Hardy's com-ments arguablN contain both an appeal for support againstthe Union and a veiled reference to the unlawful nature ofthe discharges. However. the afternoon had been an unset-tling experience for Lew and. while I have no doubt as toher honesty, her perception of events could well have beeninfluenced by the abnormality of the situation.When he testified about this conversation, Hardy didadvance a plausible explanation for his comments, sayingthat he had invited Lew to his office because she had ap-peared confused and upset. that he had advised her of thedischarges. and that he had appealed to her for help inperforming Manheimer's work until a replacement couldhe obtained. Viewed in this light, the statement that Re-spondent "reall, needed [I.ew's] help now" becomes lessonerous in appearance. referring to a request for assistancein handling the workload, rather than one for support inRespondent's antiunion campaign. Also consistent withLew's testimony was that of Hlardy' to the effect that Lewhad inquired regarding the reasons for the discharges andthat he had told her that he did not want to discuss it then,but possibly thes could discuss it later. Hardy testified thatit had not been a policy of his to discuss reasons for termi-nations with other emplosees-a policy consistent with Re-S.nom hlihl .a to the decree of rehlahili(t that can he al.rihuted totelrnhmltler', , te iiis- winas lhed ,hen she testified Ihat Hlarid had ,iniplItold her thati KiR] 's pihatn tl.l. ould noot afe...t her status .ith Rep..ndenl,inid hiicIl hc deinlc. Ic c.hlhi il\thini els'e r habout eiher that con ier.ltio, n'.tr aIhOLl l.lrd\X h.hil .k i ' aii icroked i r n hoau she ntght feel inIhe c'ent Ihi Kell, ,ii lternluil'ed I t 'A direril.s contro. ertedMlatnheitner , tetirnito h? Tencif in Ithat \lanhelmer hid one reported toher that ,irl.li hid adl,,'ed l.,llhelitcr toF Kell,', prhaililn aind ha.d takedif he r oul d .i i it it .Cir, Relp!,nlld t to terrn llllnte Kellx A\ordllng I , [i em\1 nhewc r tie d sae d lh.i ht e ' l t, old l. rd'i thi t ,he n.,'ldii ,l t ll wereK ]e\ ti, he tetillrltmted407 DECISIONS OF NATIONAL LABOR RELATIONS BOARDspondent's policy of not discussing with employees thewage increases which have been accorded to other employ-ees and "I just really didn't want to get into it with Flor-ence Lew and it was sort of a brushoff." That is, Hardy'scomments were designed to avoid Lew's question by ad-vancing a vague answer which would serve to terminatetheir conversation. Viewed in this light, Lew's account ofthe concluding portions of the conversation, which is con-sistent with Hardy's asserted objective, loses the onerousimplication which otherwise could be attributed to them.Although I have not credited Hardy in other areas, I be-lieve that he lacked the subtlety to be able to constructsuch an explanation out of whole cloth and, moreover, feelthat the unusual events of that afternoon could well havecontributed to a mental state in which Lew would readmore into Hardy's comments than he intended. In thesecircumstances, Hardy's comments, as described by Lew,are entirely too ambiguous to constitute a basis for a find-ing that Respondent had been unlawfully motivated in ef-fecting Manheimer's termination.In the final analysis, this facet of the instant case pres-ents two opposing sets of witnesses, each of whom, saveLew, demonstrated no reluctance in tailoring their testi-mony to support their opposing positions. Although thematter is not wholly free from doubt, I am constrained tofind that the General Counsel has not established by apreponderance of the evidence that Manheimer's termina-tion resulted from Respondent's belief that she supportedthe Union nor from Respondent's desire to further penalizeKelly. It cannot be disputed that Respondent had shownconcern with the effect of Manheimer's relationship withKell)y should the latter be terminated. Moreover, objectiveconsiderations would appear to support Hardy's descrip-tion of Manheimer's conduct on the afternoon of January27, when she learned that Kelly had been terminated. Re-spondent's sensitivity to this subject, coupled with the mag-nitude of Manheimer's reaction, appear to have in factbeen the reason for her termination. This conclusion is fur-ther supported by the relatively insignificant activity onbehalf of the Union by Kelly, when compared with theactivities of RSRs who had arranged for a number of meet-ings, had attended a number of meetings, and had partici-pated in soliciting authorization cards; the paucity of activi-ty on behalf of the Union by Manheimer as well as herapparent indifference to the Union's campaign; the factthat Kelly was not himself a credible witness which result-ed in a concession by the General Counsel that Kelly had,in fact, dissembled in denying that he had been warnedand placed on probation due to Respondent's dissatisfac-tion with his prior work performance; the fact that it isundisputed that Kelly had been malingering when Hardyhad observed him and had made the decision to terminatehim; and, the final fact that neither Kelly nor Manheimerwas terminated at a point in time that would fit into Re-spondent's campaign of unlawful activity in opposition tothe Union as formulated during the Winston-Salem offi-cials' visit to Buena Park. Therefore, I shall recommendthat the allegation of the complaint regarding Manheimer'stermination be dismissed.G. The Meeting of February 5On February 5, Respondent held a dinner meeting at-tended by all RSRs in the Buena Park or Southern Califor-nia District, at which a new in-line display was presentedand at which Engle then delivered a speech opposing theUnion. The complaint alleges that during the course of hisremarks Engle had threatened employees with dischargeand other reprisals, had made statements creating the im-pression that it was futile for the RSRs to support theUnion, had solicited revocation of authorization cards andhad created the impression that Respondent was engagingin surveillance of the RSRs' union activities. Although theGeneral Counsel apparently abandoned the last allegation,regarding creation of the impression of surveillance, for itwas not argued in his brief, he supported the first threeallegations with arguments that the allegation of threatspertained to Engle's alleged remarks, in response to em-ployee questioning, that RSRs might have to account fortheir time more strictly and turn in their vans each daywere they to become unionized; that the allegation of im-pression of futility was directed to Engle's asserted remarkthat Respondent would not agree to anything if the Unionever got to the bargaining table; and that the allegation ofsoliciting revocation of authorization cards concernedEngle's purported admonition to the RSRs that they couldsign a revocation petition which he had observed Hungatecirculating earlier that evening, coupled with an allegedremark that the employees could seek the advice of Re-spondent's counsel.As a general observation, the one conclusion emergingfrom analysis of all testimony concerning this speech isthat the length of Respondent's presentation that eveninghad clearly exceeded the attention span of the RSRs. Theirtestimony was incomplete, inconsistent, and vague. None-theless, certain common denominators do emerge. The ba-sis for Respondent's remarks that evening was a six-pagetext, prepared and then carefully reviewed by counsel, whohad specifically instructed Engle not to deviate from thewritten comments, Although a few RSRs testified, whenread portions of the speech, that certain remarks had notbeen read by Engle, all persons in attendance at the meet-ing who had been involved in the preparation of the texttestified that, so far as they could ascertain, Engle had notdeviated from the remarks as written. The fact that Englehad been so careful in preparing the text-particularly thefact that he had ensured that the textual remarks had beenreviewed carefully by counsel-leads me to believe that hedid. in fact, read all of the remarks in the text during theFebruary 5 meeting. Indeed, Respondent's antiunion cam-paign to this point leads to the conclusion that it was toosophisticated to deliver blatantly unlawful statements infront of a number of potential employee-witnesses. As theGeneral Counsel specifically disavows any contention thatthe remarks in the written text violate the Act, there is nobasis, under Section 3(d) of the Act, for consideration ofwhether those statements constitute violations of the Act.Medicine Bow Coal CompanY, 217 NLRB 931, fn. 2 (1975);408 L'EGGS PRODUCTS INCORPORATEDcf. Alexander Dawson, Inc. d/b/a Alexander's Restaurantand Lounge, 228 NLRB 165 (1977).54This does not end the inquiry, however. for there re-mains the further question as to whether Engle made re-marks that evening in addition to those contained in thewritten text. The answer to this query must he affirmative,for delivery of the speech was followed by a question-and-answer session in which Engle made remarks that were notscripted.It is undisputed that during the question-and-answer ses-sion Engle had referred to vans and timeclocks. In reality.there are two facets to this portion of the General Coun-sel's allegations. In the written text reference is made to thefact that Respondent is unique, as its operations were de-signed to maximize the freedom of action afforded RSRs,and that so "long as the calls are made as scheduled. youcan set your own hours and, depending on the way youplan your work, the length of your workweek." Followinghis deliver) of the prepared remarks, Engle was questionedregarding the possibility that unionization might deprivethe RSRs of their ability to take vans home at night andmight lead to a requirement that they punch timeclocks.Radcliffe and Engle both testified that the latter had re-sponded to the question regarding vans by saying that hecould not say what would happen if the RSRs became un-ionized and that he was limited in what he could say as hewas unable to discuss changes, but that in his long experi-ence he had encountered unionized firms where the em-ployees were required to return their vehicles to the ware-house, rather than take them home, at the end of eachworkday. Engle made no mention of any question havingbeen raised concerning timeclocks, but Radcliffe acknowl-edged that Glauber had raised this issue and that Englehad responded by saying that he could not say what wouldhappen, but that he was familiar with situations where peo-ple did have to punch timeclocks under union contracts.The simple fact is that these answers by Engle sufferedthe same infirmities discussed in section IV. B. above. re-garding the area managers' comments about timeclocksand vans. No evidence was produced to support Engle'sassertion that he had encountered such restrictions on vansand such requirements concerning timeclocks in unioncontracts. There was no showing that imposition of suchrequirements would result from unionization, beyond Re-spondent's control. Engle did not tell the RSRs that thesechanges would not be automatic and would occur only ifthere was agreement during collective bargaining. Thus,the comments are unlawful on their face. Moreover, it isapparent that they were not inadvertent lapses arising fromignorance of the law.55 In the first place, Respondent wasnot an unsophisticated performer in the area of labor rela-tions. Indeed, both Radcliffe and Price were available toEngle and both of them had extensive experience in the54 In challenging ms ruling precluding esidence regarding Rep.,npdenri'reasons for terminating Kells Respondent might do sell to ponlder ileBoard's holding in Alesxanderr, supra. particularl as the (General ( olunrelitheory concerning Manheimer's termination "eas "closek rel.lled" t thereason attributed to Respondent forr erninating Kell." Even had Engle not intended Io liolate the Act. this ,ould not excuscRespondent's violallon if such comments interfered wvith. I-estr.liamed. andcoerced employees within the meaning of Sec 8(a;1) Illf the Act Ime.iilLumber Sales. Ine .229 Nl RB 414. 416 t1977).area of labor relations. Secondly. Engle's remarks directlyparalleled those which at least two of the area managersniade to various RSRs during individual meetings whichhad followed receipt of the Union's letter. The choice ofvans and timeclocks as benefits which were singled out fordiscussion hardly appears to be inadvertent. Indeed, exam-ination of Radcliffe's notes describing the question-and-answer portion of the meeting discloses that the questionregarding vans had been asked by Hungate and that theone concerning timeclocks had been put to Engle by Glau-her. These were the very same two employees who hadbeen making telephone calls on Respondent's behalf topersuade RSRs to cease supporting the Union and to as-certain the positions of the various RSRs regarding theUnion, which were then reported back to Price. In thesecircumstances, I find that Engle did threaten to changeprocedures with respect to vans and to institute a require-ment that RSRs punch timeclocks should the Union be-come their collective-bargaining representative.According to the General Counsel's brief, the allegationthat Engle had asserted that Respondent would not agreeto anything in bargaining with the Union is based upontestimony given by Carol Washington, Nancy Schmidt.and Heidi Sindelar. Clearly. Washington did support thisallegation. testifying that Engle had said that should theRSRs become unionized. nobody could tell Respondent atthe bargaining table what to do and if they did get to thebargaining table. Respondent would not agree to anything.Her description of Engle's words remained firm throughcross-examination: "It is ms testimony that Engle statedthat the company would neser agree regardless of whetherit would be reasonable or practical to agree." Similarly,Schmidt testified that Engle had said that Respondentwould be the one who would have to agree to any terms ofemplosmeint sought if it came to bargaining, and that Re-spondent did not intend to agree to anything. She furthertestified that Engle had said that the RSRs would not getanywhere in an) event if Respondent did not agree. Sinde-lar. however. gave the following account of Engle's com-ments in this area:He told us he told us that L'eggs was going to fight itin every legal way possible, and he said there is- Idon't knoss his exact wording-but he said that whatcan the Llnion require you to do. What can the Unionrequire L'eggs to do. And he said absolutely nothingcan be required, and we will not yield to strike pres-sure.Sindelar's account of Engle's words, cited by the GeneralCounsel to support his argument that Engle had said thatRespondent would not agree to anything, is significant, forit parallels a portion of Engle's written speech, concededby the General Counsel not to be unlawful, which reads:Actually. what could a union require L'Eggs to do.Most people do not realize it, but the true answer is.NO ttlNs(G. Nothing that the company might not con-sider to be reasonable or practical. The union can onlytrs to pressure the company by making you strike. If Ido not get oanother point acro.s to ou tonight. I hope l ouwill londerstand that L'Eggs has no intention of vieldingto aLnl' nort of .strike pressure.409 DECISIONS OF NATI 1BOR RELATIONS BOARDThis segment of the speech was read to Washington a,Schmidt on cross-examination. Both denied that Engle hadstated these remarks on February 5. Yet, in contrast toWashington, Schmidt conceded that she did not recallword for word what Engle had said on the subject, and itwas apparent from other testimony which she gave con-cerning this same speech that her recollection of Engle'sremarks was less than perfect. Moreover, it simply makesno sense for Respondent to have gone to the trouble ofcarefully preparing the speech only to omit parts of it. In-deed, Sindelar's recitation of this portion of Engle's speechtends to confirm his own testimony that he did in factdeliver these words that evening.Both Schmidt and Washington were strong union advo-cates. Indeed, so firm in her conviction was Schmidt thatas the meeting concluded, in front of Respondent's offi-cials, she went to the podium, where she announced ameeting at which the Union's side of the story would bepresented. In these circumstances, it appeared to me thatboth of these RSRs were reading their own impressionsand fears into Engle's remarks and were relating not whatthey actually heard but rather their own preconceptions asto what Engle's words meant to them. This was illustratedclearly by Washington in her testimony regarding the crm-ments about timeclocks and vans, for she testified that En-gle had said that if the RSRs became unionized, theywould have to be placed on an hourly basis with Respon-dent establishing a special monitoring system to monitortheir hours very carefully. She was the only RSR to sotestify, and her remarks clearly bear no relationship toEngle's above-described comments concerning these sub-jects.Accordingly, I find that Engle did not tell the RSRs thatit would be futile to select representation by the Unionbecause Respondent would not agree to anything in bar-gaining.The final allegation regarding Engle's speech involvedhis asserted appeal for signatures on a petition revokingprior support of the Union. A petition opposing the Unionhad been circulated among the RSRs that evening. Nuro.whose antiunion sentiments had become fixed, testifiedthat she had signed such a petition which she believed hadbeen discussed with her by Hungate and had then beenpresented to her for signature by Pizzino. Similarly, DianeGetchel described Hungate as having been active in circu-lating such a petition throughout the course of the evening.and Rita Gaines testified that Hungate had approachedWeber with the petition while they were having dinner atthe same table. Also seated at that table, with Gaines andWeber, was Engle, who, according to Gaines, had momen-tarily looked in the direction of Weber, seated next to En-gle, as Hungate discussed the petition with her. At thattime, testified Gaines, the petition was plainly visible. Ka-thy Crawford testified that she had signed a petition revok-ing her signature that evening, but that it had been given toher by Glauber. This conformed with Price's testimon'that Glauber later had reported to him that she had beeninvolved in circulating a petition which Price had found inhis suitcoat pocket toward the end of the evening. Signifi-cantly. the petition itself conforms to Nuro s description as"a ragged piece of notebook paper" and, additionally,bears the signatures of Pizzino. Nuro, and Janice Weber.This, then, raises the question of what had been said byEngle during his speech concerning revocation. The writ-ten text states that employees who had signed cards werefree to withdraw them:I want to give you this definite assurance that any ofyou who have signed union cards, but now wish youhad not done so can change your mind in completeconfidence that you are not going to be harmed in anyway. You can, however, do some positive things tohelp your cause. Some of the RSRs have said theyalready have asked for their cards back. You can dothis under the law. The federal law protects you if youdo not want to belong to a union. If you are threat-ened or harassed in any way, let us know. We havehired legal counsel here in Los Angeles who will helpyou if you need it.There was conflict among the RSRs as to whether Englehad made these remarks, typified by Washington's outrightdenial that Engle had said them. Sindelar's lack of recollec-tion of having heard Engle say some of the things con-tained in that portion of the written text, and Crawfordand Kuriyama's agreement with Engle that the words hadbeen spoken by him during the evening.Although the written text does not contain the word "let-ter" with reference to revocation, many of the RSRs agreedthat Engle had employed that noun in referring to the revo-cation of signatures on authorization cards. The disputecentered on whether Engle had referred to a specific letter.Gaines testified that Engle had stated that if the RSRs feltlike retracting their cards they could either write a letter tothe Union requesting return of their cards or there was aletter circulating that they could sign to get their cardsback. Crawford testified that Engle had added to the pre-pared remarks the statement that someone would be con-tacting the RSRs with a letter that they could sign to havetheir names revoked and Kuriyama testified that Engle hadadded that there was a document which the RSRs couldsign to "void out" any card they had signed. According toKuriyama. Engle had said "this piece of paper" or "thisdocument," but he had never displayed a document duringthe course of his remarks. Branch Clerk Lew testified thatEngle had said that there was some kind of paper that theRSRs could sign, but she conceded that he did not say orpoint to a letter that was being circulated. Washington de-nied flatly that Engle had referred to a specific letter, butshe testified that he had said that there was a letter whichthe RSRs could sign to revoke their names from the cards.Rehmann and Schmidt both testified that Engle had saidthat RSRs who felt that they had made a mistake or hadchanged their minds could send a letter of revocation.In the final analysis, it is really not material whetherEngle singled out a particular letter that evening, for it isclear that he did refer to revocation letters in connectionwith RSRs withdrawing their support from the Union. To asignificant extent, as found in section IV, B, supra, Respon-dent had initiated the revocation campaign through sug-gestions of its area managers. The two foremost propo-nents of revocation among the RSRs were Hungate andGlauber. both of whom, as found in section IV, C, supra,410 L'EGGS PRODUCTS INCORPORATEDwere aided and encouraged by Respondent in their cam-paign to prevent unionization of the RSRs. These were thevery same two RSRs who had been active on the eveningof February 5, circulating a revocation petition among theRSRs during the meeting at which Engle had spoken.Moreover, it was this very petition which had ended up inPrice's coat pocket. As found above, it was in his otherremarks that Engle had directed threats to the RSRsshould the Union become their bargaining representative.In these circumstances, it is obvious that Engle had beenattempting to persuade the employees to revoke their au-thorization cards. Accordingly. his comments, in the con-text of the circumstances presented at the time, are suffi-cient to constitute the solicitation of employees to revoketheir union authorization cards.Therefore, I find that on Februarv 5, Respondent.through Engle, did threaten employees with reprisals anddid solicit employees to revoke their authorization cards inviolation of Section 8(a)(I) of the Act. Further, I find thatEngle did not make statements to employees creating theimpression that it was futile for them to support the Unionand did not make statements to employees creating theimpresssion of surveillance of employees' union activities.Accordingly, I shall recommend that these latter two alle-gations of the complaint be dismissed.H. The Postmeeting ElventsFollowing Engle's speech, Respondent's conduct beganto decline in magnitude. However, a few incidents trailedin its wake. Following the meeting, a conversation oc-curred involving Quigley, Hetherington. and Radcliffe.Quigley testified that the conversation had been initiatedby Hetherington, who had asked if she now understoodRespondent's position, to which she replied that she hadunderstood it from the beginning. but did not feel thatRespondent understood her own position. At this point.testified Quigley. Radcliffe had interrupted by inquiringwhy she was for the Union and she had enumerated herpoints of dissatisfaction, such as the holiday workweekschedule and the inadequacy of the amounts of salary in-creases. According to Quigley, Radcliffe had then inquiredhow she would like clocking in and out were the RSRs tobecome unionized, and Quigley had replied that possiblyRespondent would then realize how much time the RSRswere spending performing their duties. Based upon theseremarks, the General Counsel alleges that Radcliffe bothunlawfully had interrogated Quigley and had threatenedher with more onerous working conditions.Respondent, however, argues that this conversation wasno more than a simple exchange of views, with Radcliffehaving simply followed up on Quigley's comment regard-ing Respondent's lack of understanding of her position by,in essence, inquiring what she meant. Consistent with thatdefense, Radcliffe denied having referred to the timeclocksand having inquired how Quigley would like clocking inand out should the RSRs become unionized.Rather, he testified that as he had returned to the roomfollowing Engle's speech. he had passed near Hetheringtonand Quigley on his way to the bar, overhearing Hethering-ton asking if Quigley now understood Respondent's posi-tion and Quigley replying that she did but that she did notfeel that Respondent understood her position.56At thispoint. Radcliffe testified that he had asked her what shehad meant and that she had retorted that she was madbecause Respondent had "made" her join a union by fail-ing to take corrective action respecting such matters aslong hours. excessive stops, and increases which failed toreflect qualitative differences in the work performed by thevarious RSRs. According to Radcliffe, he had simply re-plied that while he could not make predictions as to whatwould happen, he could say that Quigley had attracted Re-spondent's attention, after which Quigley had changed thesubject by referring to a dispute which had broken out nearthe end of the meeting and which had been precipitated byNuro's comment that the RSRs had been misled and hadnot understood what they had been signing when they hadsigned cards for the Union. Radcliffe testified that Quigleyhad characterized this as a "ridiculous" assertion and thathe had replied to her comment by saying that while shemight not have been misled. possibly she was brighter thanthe other RSRs.While he appeared as a witness for Respondent, Hether-ington gave no testimony regarding this conversation and.accordingly, did not corroborate Radcliffe's account of thewords exchanged by him and Quigley that evening.I find that Hetherington and Radcliffe did make thecomments attributed to them by Quigley. As admitted byRadcliffe, the conversation had been initiated by Hether-ington. whose question referred to remarks by Engle. someof which, as found above, constituted unlawful threats andan unlawful appeal for withdrawal of support from theUnion. In this regard it should be recalled that it had beenHetherington who had appealed previously to Quigley to"take a step back" in her support for the Union. The refer-ence to timeclocks, attributed by Quigley to Radcliffe, isconsistent with one of the two themes-timeclocks andanls employed by Respondent throughout in its threatsto RSRs' working conditions should they become union-ized. Moreover, Radcliffe's uncorroborated description ofQuiglev's comments is simply at odds with her attitude thatevening. Radcliffe depicted her as complaining of, in ef-fect, having been compelled to support the Union eventhough she was not particularly desirous of doing so. But,all agreed that during the meeting, when Nuro had voicedthe opinion that the RSRs had been misled, it had beenQuigley who had immediately risen to the Union's defense,disputing such an assertion and accusing Nuro of insultingthe intelligence of the RSRs. Yet. 5 minutes later, Radcliffeportrays her as a poor waif in her cups, expressing despairbecause Respondent had "made me join the Union."I find that Hetherington and Radcliffe did make thestatements attributed to them on February 5 as describedby Quigley and that Radcliffe's comments constituted un-lawful interrogation and threats.' Raidchffe descrlhcd Quigle aIs drinking a beer and speaking in 1 loud\)2lc aith wards thai ,cre -soniv.n ha slurred" during this exchange oforniltlreniit lIl ,x-eer there .i, ni, contentiin thai she had been drunk. norI, there e idcnlc to' support Sic h ;in a.ssertoln aere it to ha.e been nlilde,i\,ordltncl. I find that QuiLles -\.as cpa.ble of underslandlng 'h.lt htadheein tl S halli 'ceing nild n of renilermermn the words, that uere spokenI /ll, I, d, .¥a ( ,l / 224 NI RH 866hh 86 fn 4 (17h6)411 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAdditional postmeeting comments arose during thecourse of telephone conversations which took place whenPrice called Glauber and Hungate. Although Price initiallyequivocated regarding what had been said by him to thesetwo RSRs, he ultimately acknowledged having asked themhow they and the employees in general had felt aboutEngle's speech. Given the unlawful nature of some ofEngle's comments during that speech, the similarity ofPrice's questioning to Respondent's overall campaign ofattempting to ascertain employees' desires, and the factthat Price had been utilizing Glauber and Hungate in thatcampaign since shortly after receipt of the Union's letter, Ifind that Price's questioning of Glauber and Hungate vio-lated the Act.Finally, in May, Weller tendered her resignation. It isundisputed that, in response to Johnson's questioning,Weller had explained that she was quitting because of ex-cessive work occasioned by Respondent's failure to realigncustomers to equalize the routes. Johnson had replied "thatshe couldn't touch it because the union, until everythingwas taken care of with them." It is, of course, axiomatic,that in the context of an antiunion campaign marked byunlawful conduct, it is an unfair labor practice to tell em-ployees that changes in working conditions are being defer-red because of the existence of a union organizing cam-paign. See Montana Lumber Sales, Inc. (Delaney & SonsDivision), 185 NLRB 46, 47 (1970). Particularly is this sowhere, as here, the failure to make such changes has result-ed in a detrimental effect upon the employees, for the es-sence of Johnson's message was to disparage the Union "inthe eyes of the employees so as to discourage membershipin the union." Dynatronics, an Operation of the ElectronicsDivision of the General Dynamics Corporation, 186 NLRB978, 979 (1970); H. L. Meyer Company, Inc., 177 NLRB565, 566, fn. 2 (1969), enfd. as modified on other grounds,462 F.2d 1090 (C.A. 8, 1970). Moreover, "[T]he messageconveyed to [Weller] was clear-to obtain their ...[rea-ligned routes the RSRs] first would have to abandon theUnion." General Motors Acceptance Corporation, 196NLRB 137 (1972), enfd. 476 F.2d 850 (C.A. 1, 1973).Therefore, I find that by these postmeeting comments toemployees Respondent did violate Section 8(a)(1) of theAct.I. The Bargaining Order RemedyI. The effect of Respondent's unfair labor practicesAbove I have found that Respondent's campaign againstthe Union included coercive interrogations of employees,threats of more onerous working conditions should theRSRs become unionized, encouragement of surveillance ofRSRs' union activities, solicitations of revocations of au-thorization cards and support for the Union, and the un-lawful, precipitous discharge of Wade during the cam-paign, as well as the discharge of Morgan prior tocommencement of the campaign."7At the very least,57 The comments during some of Hetherington's individual meetings withthe RSRs whom he supervised show that Morgan's termination had notbeen forgotten by January.Wade's termination would support issuance of a remedialbargaining order, for the precipitous nature of that dis-charge must have brought it to the other RSRs' attention,thereby having "a far-reaching effect, the meaning ofwhich could not have been lost on them: support theUnion and lose your job." Hambre Hombre Enterprises,Inc., d/b/a Panchito's, 228 NLRB 136, 137 (1977).It is true that most of the General Counsel's witnesseshad been union supporters, and consequently were com-mitted to the Union at the time that Respondent com-menced its unfair labor practices. However, the subjectivefeelings of the RSRs are not relevant, inasmuch as "the testfor making a determination as to whether a bargaining or-der is warranted is an objective test." Broadmoor LumberCompany, 227 NLRB 1123, 1137, fn. 16 (1977) and casescited therein. Indeed, RSRs, other than those called as wit-nesses by the General Counsel, had admittedly been theobject of Respondent's conduct and, further, as discussedinfra, Respondent's conduct did have an adverse effect onsome of the RSRs, leading them to reverse their prior sup-port for the Union. In any event, the Board made plain itsposition respecting the issuance of bargaining orders predi-cated upon unfair labor practices directed to union adher-ents in Motel 6, Inc., 207 NLRB 473 (1973):...the effect of actions taken against such employ-ees-particularly the outright discharge of one ofthem-is pervasive in its effect as it simultaneouslyrestrains (or eliminates) the organizational activity ofthose already committed to the Union, while warningothers that dire consequences may attach to them ifthey come to the Union's support.Therefore, I find "that the gravity of Respondent's un-lawful conduct, which touched most if not all the employ-ees, cannot be dispelled by [the] usual remedy for suchoffenses so as to render likely a reliable election reflectingthe free choice of Respondent's employees." Panchito's su-pra at 137. This then leads to consideration of the appropri-ateness of the unit and of the representative status of theUnion.2. The appropriate unitAs must be apparent from what has been written above,Respondent is a nationwide operation, headquartered inWinston-Salem, North Carolina, with a centralized dataprocessing center in Atlanta, Georgia. Of approximately3500 employees which it employs, approximately 650 areRSRs who service boutiques throughout the country. Ad-ministratively, the RSRs fall within Respondent's sales anddistribution operation, headed in Winston-Salem by Engleand, under him, by Vice President of Sales and Distribu-tion William Caldwell. Reporting to Caldwell are the man-agers for each of the five regions into which the UnitedStates has been divided, geographically, for sales and dis-tribution purposes: The Northeast Region, the Mid-Atlan-tic to Ohio Region, the Greater Southeast and SouthwestRegion, the Midwest Region, and the Western Region.Each of these regions has been further subdivided into dis-412 L'EGGS PRODUCTS INCORPORATEDtricts. For example, the headquarters for the Western Re-gion, covering the Rocky Mountain and West Coast States,is located in Buena Park and has been divided into fourdistricts: Seattle, San Francisco. Denver, and SouthernCalifornia or Buena Park. In turn, each district is furthersubdivided into either branches or areas (the sole differ-ence is one of nomenclature, for there is no substantivedifference between a branch and an area). For example,the Denver District is subdivided into the Phoenix, Denver,and Salt Lake City branches. The Southern California orBuena Park District has been subdivided into four areas:San Diego, the San Fernando Valley (which includes thenorthern portion of southern California, encompassingsuch cities as Ventura, Santa Barbara, San Luis Obispo,and Bakersfield) and two areas whose area managers oper-ate out of the Buena Park facility (one of which extends toLas Vegas, Nevada).While there is no dispute regarding the composition ofthe unit (Respondent agrees that a unit confined to em-ployees classified as RSRs would be appropriate), Respon-dent disputes the contention of the Union and the GeneralCounsel that a districtwide unit is appropriate, arguing thatinsufficient authority lies at the district level, with regard tothe RSRs, to render such a unit appropriate, although Re-spondent does concede that either an areawide or region-wide unit would be appropriate.In analyzing Respondent's argument, one, by now axio-matic, proposition must be borne in mind: "There is noth-ing in the statute which requires that the unit for bargain-ing be the only appropriate unit, or the ultimate unit, or themost appropriate unit: the Act requires only that the unitbe 'appropriate'." Morand Brothers Beverage Co.. er al.. 91NLRB 409, 418 (1950). Accordingly. it is profitless to urge.as Respondent appears to do, that the districtwide unitwould not be appropriate because greater power rests atthe regional level or because a greater degree of day-to-daycontrol is exercised over the activities of RSRs at the area-wide level. For, "it is well settled that there may be morethan one way in which employees of a given employer mayappropriately be grouped for purposes of collective bar-gaining." Metropolitan Life Insurance Companr, (Woonsock-et, R. 1.), 156 NLRB 1408, 1412 (1966). Consequently,"even assuming that the unit[s] urged by [Respondent] ...here may be the most appropriate unit, this does not estab-lish it as the only appropriate one." Dixie Belle Mills. Inc..139 NLRB 629, 631 (1962). Rather, in determining whethera districtwide unit is appropriate, analysis must be directed"to such factors as the community of interest among theemployees sought to be represented; whether they com-prise a homogeneous, identifiable, and distinct group:whether they are interchanged with other employees; theextent of common supervision; the previous history of bar-gaining; and the geographic proximity of various parts ofthe employer's operation." Metropolitan Life InsuranceCompany, supra.The Buena Park or Southern California District is head-ed by District Manager Hardy. With respect to his rela-tionship to the RSRs, Respondent portrayed Hardy as pos-sessing virtually no authority in the chain of supervisionover the RSRs. While acknowledging that the area manag-ers reported to Hardy, Radcliffe testified that "in that situ-ation he serves more as a liaison to the region manager forseeing to it that his instructions from the region managerget down to the area manager." According to Radcliffe,Hardy's main responsibility is representing Respondent incontacts with customers, particularly major accounts, andwith supervising the district warehousing operations. Simi-larly, Hardy portrayed his duties as being principally ori-ented toward sales and administration: "I'm primarily in-volved in the sales management and the sales end of theoperation, along with other operational, administrativefunctions. Primarily, I deal with the major accounts, salesaccounts, the major chain accounts in the Southern Cali-fornia area."Notwithstanding this lack of authority, direct or indirect,over the RSRs attributed to Hardy, a number of factorstend to demonstrate that as part of his administrative du-ties Hardy plays a more active role in their supervisionthan Respondent's witnesses were willing to disclose. Forexample, while true that area managers do initiate person-nel actions and do exercise day-to-day supervision overRSRs, it is equally true that each area manager files aweekly activity report with Hardy which, as Smith's reportsevidence, details the conduct of the area manager's super-vision of his or her RSRs. Were Hardy not exercising su-pervision in this area, one wonders what purpose such re-ports could serve. Surely Respondent was not simplyrequiring area managers to indulge in a theoretical exercisedesigned to test their ability to describe the manner inwhich they supervise RSRs.While area managers initiate hiring and firing decisionspertaining to RSRs, Hardy ultimately conceded, after thespectre of his pretrial affidavit was raised, that, normally,area managers discuss pending terminations with him andthat only in instances of grave misconduct had this notoccurred.58In fact, both Hetherington and Smith placedHard), as being a central figure in the events that purport-edly led to the decisions to terminate Morgan and Wade.Although I have found that Respondent's reasons for theterminations of these two RSRs are pretextual, and there-fore abnormal to that extent, the quite natural injection ofHardy into the deliberations which assertedly had led tothe decisions to effect these discharges demonstrates thathis authority and participation in the area of dischargingRSRs has been greater than that of a mere cipher.Similarly, while area managers perform most of the actu-al work involved in soliciting, interviewing and selectingRSRs for hire, once an applicant is selected, the area man-ager completes an Employee Status Notice, which must besigned by Hardy before submission to Winston-Salem.Hardy portrayed his role as being no more than that of atransmitting conduit in this regard. But, the fact remainsthat the portion of the notice which he signs states clearly"Approvals." Consequently, the fact that he may never' Hardi specified approximately three or four such instances of termina-tion for "grave misconduct" as taking place while he had been district man-ager. SignificantlN,. after Hardy's testimony in this regard. Respondent pro-duced a lisi of I_ RSRs who had been terminated in the district during theperiod that ilards had been district manager The reasons for each termina-tloll ppeared opposite the name of the RSR who had been discharged. Notone of these reasons could be construed as "grave misconduct" of the Itpethat would necessitate an immediate discharge.413 DECISIONS OF NATIONAL LABOR RELATIONS BOARDhave rejected an RSR tentatively hired by an area managerwould appear to reflect more the care which the area man-agers displayed in choosing qualified persons than a lack ofauthority on the part of Hardy.Certainly, there was no doubt that Hardy admittedlypossessed authority over the area managers in other areas.For example, he is responsible for insuring that area man-agers monitor their RSRs in a uniform manner "I revievwall route supervision reports, and I make sure that the sameweight is given each criteria in each area." Similarly, whileRSR training is carried out by area and region trainers,Hardy acknowledged that when the region trainer sched-ules a seminar, he is responsible for being certain both thatnotice of that fact is received by the area managers and ofinsuring that coverage is provided for the routes of RSRswho attend such seminars:[The region trainer] normally notifies the area manag-ers, and I in turn just make sure that they are notifiedand everybody is aware that there is a training semi-nar or training session scheduled so that we can makearrangements to have coverage on the routes when thegirls are being trained.Schwaegler conceded that when problems had arisen inthe San Fernando Valley in December 1975, it had beenHardy to whom he had delegated the task of investigatingand attempting to correct the situation. Indeed. Hardy'sparticipation in this problem was contemplated by Re-spondent's internal grievance procedure which providesthat should an RSR be unable to resolve a problem withher area manager, she can then go td the district managerto attempt to obtain satisfaction. Only if she is unable toresolve her difficulty at this level is the RSR then able toappeal to the region manager. Yet if the district managerwere not conversant and involved with employee relationsand the operations of the RSRs, how could he make anintelligent contribution to this process?In the final analysis, it appeared to me that Respon-dent's witnesses were dissembling on this point. The West-ern Region serves a significant geographic area, from theState of Washington south to the Mexican border andfrom at least Colorado and Arizona in the East to the Pa-cific Ocean. It encompasses over 10 branches and areas,grouped into four districts. Schwaegler spends a substantialmajority of his time away from the Buena Park office. Ac-cordingly, it would be impossible for him to exercise thedegree of control over the area managers' supervision ofRSRs that Respondent's operations contemplate. Whilethe district manager does perform sales functions, this isnot inconsistent with indirect supervision of the RSRs who,after all, are employed in a sales capacity. Moreover, thefact that he does not exercise the greatest possible amountof supervisory authority does not serve to negate thatwhich he does exercise. Therefore, I find that the districtmanager does participate directly in the chain of supervi-sion of RSRs and that the RSRs in the Southern CaliforniaDistrict share common intermediate supervision.Respondent further argues that most of its policies areestablished at Winston-Salem and are uniform for allRSRs throughout the United States. Moreover, most of thepaperwork generated by the RSRs is either transmitted toWinston-Salem or to Respondent's data processing centerin Atlanta. In either event, it is clear that Respondent'srecordkeeping and administrative functions for all RSRsare performed in central locations, far removed from thedistrict offices. Yet it is not uncommon for the Board toconclude that a less than employerwide unit is appropriate,notwithstanding a highly centralized administrative struc-ture. Indeed, retail operations normally are marked by ahigh degree of centralized administration. However, thisfactor "does not necessarily [mandate] that organization ofonly a portion of the chain would likely result in a lack ofuniformity of working conditions through the chain or, if itwould, that this necessitates rejecting a unit [less than em-ployerwide in scope]." Haag Drug Company, Incorporated,169 NLRB 877, 878 (1968). Indeed, it is clear that in theinstant case Schwaegler had obtained exceptions for suchmatters as holidays and base wage rates, confined to local-ized geographic areas where a unique situation has dictatedthe need for such exceptions. In light of this concession,Respondent can hardly contend that there is an absoluteneed for uniformity throughout the country.The four areas encompassed by Hardy's district are geo-graphically distinct. The nearest districts are the ones inHayward, California (across the Bay from San Francisco,California) and Denver, Colorado. The closest areas, orbranches, are the ones in San Francisco, and in Phoenix,Arizona. "The Board has long recognized that geographiccoherence of a bargaining unit is an important consider-ation in determining whether a bargaining unit is appropn-ate and workable for purposes of bargaining." CentralPower & Light Company, 195 NLRB 743, 746 (1972). Ac-cord: Metropolitan Life Insurance Company, supra, 156NLRB at 1415. In the instant case there has been no evi-dence of interchange between the Buena Park or SouthernCalifornia District and other districts that could be con-strued as being "so significant as to render inappropriatethe proposed districtwide unit." The Lawson Milk CompanyDivision, Consolidated Foods Corporation, 213 NLRB 360,362 (1974). In fact, it would appear, based upon the cir-cumstances under which Morgan and Pierce were hired,that RSRs from other districts and regions cannot be trans-ferred directly to the Southern California District withoutundergoing the same application process and being sub-jected to the same considerations as would occur with anyapplicant who applied for employment with Respondent.The same warehouse services all RSRs in the four areasin Hardy's district. Until some point in January, all RSRsin that district had to resort to the same petty cash fund,maintained by Batty, for their expenses. Indeed, as demon-strated by the payment of Hungate's expense account inJanuary, Batty's petty cash fund remains as a reserve forall RSRs in the district whenever their area managers arenot available to reimburse them. Conversely, there is noevidence that RSRs in areas or branches outside Hardy'sdistrict resort to Batty's petty cash fund. Hetherington,Johnson, Manning, and Smith have conducted periodicmeetings regarding operations and there has been no show-ing that area managers from any other districts have everparticipated in such districtwide area managers' meetings.Though contests may be conducted at the regional andarea levels, there are also contests which are conducted at414 L'EGGS PRODUCTS INCORPORATEDthe district level. Moreover, as illustrated by the audit con-ducted in October 1975, when Morgan received such poorgrades for boutique cleanliness, the branch audits appearto be conducted on a districtwide level, encompassing alloperations within the district.Finally, "operations are not so functionally integratedthat a cessation of work in one (division] would cause asystemwide shutdown of operations." Southern CaliforniaWater Company, 228 NLRB 1296, 1297 (1977). That theUnion seeks to represent the employees in a districtwideunit, moreover, is a valid factor to consider in appraisingthe appropriateness of the unit. N.L.R.B. v. MetropolitanLife Insurance Co., 380 U.S. 438 (1965). Indeed. "the largedistance between the furthermost districts would make or-ganization and bargaining at the [systemwide] level diffi-cult." Southern California Water Companufy. supra at 1297.Therefore, geographic proximity and concentration, Re-spondent's organizational structure, common effective in-termediate supervision, the absence of any significant de-gree of interchange with employees in other districts, thecommon conditions of employment of RSRs within thedistrict, the absence of any bargaining history, and the factthat the Union seeks to represent the RSRs at a district-wide level, all demonstrate that a districtwide unit is suffi-ciently identifiable and homogeneous to constitute an ap-propriate unit. See White Cross Discount Centers. Inc.. 199NLRB 721, 722 (1972).3. The Union's representative statusThe parties stipulated that for the payroll period endingJanuary 31, there had been 39 RSRs in the districtwideunit found appropriate above. As I have concluded thatWade's termination was unlawful, she too is included,bringing the total RSR complement to 40. To establish theUnion's representative status, the General Counsel pro-duced 23 authorization cards signed by RSRs. AlthoughRespondent initially challenged the authenticity of severalof these cards, this issue fell by the wayside as a successionof RSRs took the stand, each testifying that the signatureon the card shown her was in fact her own signature. How-ever, in its brief Respondent argues that six of thesecards-those signed by Pizzino. Nuro, Weber, Michaels.Getchel, and Davis-should not be counted, due to infirm-ities arising from the circumstances under which they weresigned. Accordingly, urges Respondent, "the Union hasonly sixteen valid cards, and therefore cannot be accordeda bargaining-order remedy."In examining this contention, one distinction should beborne in mind: That which exists between the Union'sstatement of its proposed course of action to become theemployee's bargaining representative and that which as-sures a card signer that there will be another choice afford-ed before the Union becomes the bargaining agent. Absentan employer's agreement to determine the majority statusthrough private means or an employer's commission of un-fair labor practices, an election is currently the onlymethod by which employees can obtain representation.See: Linden Lumber Division, Summer & Co. v. N.L. R. B.419 U.S. 301 (1974); Broadmoor Lumber Compan', 227NLRB 1123, 1131 (1977). Resort to the Board's electionprocess is the normal method bv which unions attain repre-sentative status. "Elections have been, after all, and willcontinue to be, held in the vast majority of cases ...."N.L.R.B. v. Gissel Packing Co., Inc., 395 U.S. 575, 607.(1969). Accordingly, the mere fact that a union agent statesthat the card, if signed, will be used to secure an election isnot to be automatically construed as being a representationof the purpose for signing the card. Rather. such a state-ment is consistent with the normal procedure that theUnion can expect to have to follow to obtain representa-tive status as the employees' bargaining agent. "There isnothing inconsistent in handing an employee a card thatsays the signer authorizes the union to represent him andthen telling him that the card will probably be used first toget an election." Gissel, supra, 395 U.S. at 606-607. Conse-quently. in analyzing the statements attributed to solicitorsby at least three of these witnesses, attention must focus onthe question of whether the solicitors were merely describ-ing the procedure to be followed in attempting to attain thestatus of bargaining representative of the RSRs. or, alter-natively, were assuring the RSRs that there would ulti-mately be an opportunity for them to exercise a choice asto whether or not they desired representation, with the sig-nature on the card being no more than a mechanismwhereby the Union can petition the Board to provide sucha choice.The most specious of Respondent's contentions chal-lenging the validity of the authorization cards was that per-taining to the card signed by Pizzino, who testified that shehad been under the impression that if she signed, it wouldget her more information. She based that "impression," shetestified, on the fact that at the meeting which she hadattended, the cards had been distributed with the commentthat "if you are interested you may sign the card." Pizzinotestified that nothing further had been explained to herduring the meeting and, that there had been no mention ofcard checks nor of elections. The card which she signed, aswas true of the cards signed by the other RSRs. stated inpart:Desiring to enjoy the rights and benefits of collectivebargaining. 1, the undersigned, employee of [Compan)Namel at [Store Addressl [(Cityl hereby authorize Re-tail Clerks Union Local 770 to represent me for pur-poses of collective bargaining, respecting rates of pay,wages, hours of employment. or other conditions ofemployment.Asked if she had not read this legend prior to signing thecard. Pizzino equivocated. testifying ultimately: "I glancedover it. I didn't, you know, read it fully. But I guess youcould say I read it." Pizzino's opposition to the Union wasevident from her letter. described infra, withdrawing hersupport from the Union. Her testimony concerning hertelephone conversation with Glauber, though favorable toRespondent's position, was at odds with the evidence cor-roborating her assertion that she had been the one to callGlauber rather than the converse. Accordingly. Pizzino'stestimony regarding the circumstances under which shehad signed the card must be viewed with suspicion.In any event, the card clearly sets forth a valid represen-tative purpose. That Pizzino may not have been advised of415 DECISIONS OF NATIONAI. LABOR RELATIONS BOARDthe procedure that the Union might follow in obtainingrepresentation is of no moment. A union is not obliged toamplify and expand upon the purpose of a card which setsforth clearly the employee's authorization for the Union toact as its representative. "We cannot agree with the em-ployers here that employees as a rule are too unsophisti-cated to be bound by what they sign unless expressly toldthat their act of signing represents something else." Gissel,supra, 395 U.S. at 607.Nuro testified that she had been told that the signing ofthe card would afford her the right to vote and the oppor-tunity to be exposed to more information concerning theUnion. According to Nuro, prior to signing she had in-quired if doing so "would commit me to anything, did itmake me liable for anything ....," and had been assuredthat it would not. Based upon this testimony, Respondentargues that Nuro had been told that she would need to signthe card in order to get further information about theUnion and, secondly, that she had been assured that shewas not committed to anything by virtue of having signedthe card. As a general proposition, it should be noted thatNuro subsequently revoked her signature, as discussed in-fra, and apparently adopted a strongly antiunion stand, asillustrated by the fact that she had been the RSR to leadthe charge in speaking against the Union following Engle'sspeech of February 5.With regard to Respondent's contention that Nuro hadbeen promised more information if she would sign a card,careful examination of the statement made to her does notdisclose that the words convey that meaning. Rather, par-allel to statements regarding elections following the signingof cards, Nuro had been told simply that if she signed thecard, she would then receive more information from theUnion. Neither the words themselves nor the context inwhich Nuro recited their having been stated discloses thatUnion Representative Lee conditioned providing Nurowith further information upon execution of an authoriza-tion card. Obviously the Union did not intend to provideinformation to those who did not support it. Thus, Lee'sstatement appears to be no more than a recitation of thesimple fact that union supporters, as identified by theirsignatures on authorization cards, would in the course ofevents receive further information from the Union.Throughout, Nuro contended that the Union had notprovided her with sufficient information and portrayedherself as being a lost soul in the wilderness regarding theorganizing campaign. Yet, when she testified, Nuro an-swered questions clearly and concisely. Like Smith, she ap-peared to be a very precise person who would not under-take any conduct without understanding clearly the importof what she was doing. Consequently, it hardly seems prob-able that she would read the above-quoted legend on thecard, as she testified to doing, and then sign it withoutunderstanding fully the implications of her signature. Fur-thermore, at no point did she testify precisely as to whatinformation she felt to be lacking and as to what informa-tion she sought in order to be able to make up her mindregarding whether or not to support the Union. To thecontrary, prior to even meeting with the union officials shehad spoken both with Schmidt and with Karen Dill, andher conversation with Dill had involved a thorough discus-sion of Dill's prior experiences as a member of the Unionwhile working at Lucky Markets. In these circumstances,Nuro's generalized plaint about a deficiency of informa-tion concerning the Union appeared to me to be motivatedmore by her desire to exculpate herself in Respondent'seyes for having signed a card than to be a true reflection ofher situation at the time of the events surrounding her sign-ing of the card.A somewhat different analysis attaches to Nuro's ques-tion about whether the signing of the card "would commitme to anything, did it make me liable for anything." It is ofcourse true that telling an employee that the signing of acard imposes no obligation may serve as an element in in-validating that card. See Silver Fleet, Inc. d/bha Silver FleetMotor Express, Security Terminals. 174 NLRB 873 (1969);Eckerd's Market, Inc., 183 NLRB 337, 338 (1970). Yet, ofitself, such a statement is not sufficient to invalidate thecard. Fort Smith Outerwear, Inc., and H.L. Friedlen Compa-nyv, 205 NLRB 592, 593, fn. 2 (1973), enfd. as modified onother grounds 499 F.2d 223 (C.A. 8, 1974). The rationaleunderlying this conclusion is that, of itself, the signing of acard does not obligate an employee, such as Nuro, to anumber of things-such as joining the Union, payingunion dues, voting for the Union if an election were con-ducted, attending union meetings. Wallace Metal Products,Inc., 199 NLRB 819, 829 (1972). For example, the perni-cious facet to the Union's representation in Eckerd's Mar-ket was that the disclaimer-of-obligation comment hadbeen coupled with comments to the effect that signing thecards was only an expression of interest in learning moreabout the Union and would not have the effect of incurringany membership or other obligation to the Union.Consequently, even assuming that Nuro's version of thecomments made to her was credited, the absence of anycomments combined with the disclaimer of obligation pre-cludes a finding that the disclaimer alone warrants invali-dation of the card which she signed. An additional factorin this regard is the wording of Nuro's question, which ledto the remark made to her. Her question appears to havebeen directed to whether she would incur monetary obliga-tions, i.e., "make me liable," if she signed the card. Appar-ently the Union was sensitive to potential employee con-cern as to whether their signatures on these authorizationcards would constitute applications for union membership,with its incident financial obligations, for at the bottom ofthe form appears the wording "this form is not an applica-tion for Union Membership." Viewed in this light, the an-swer to her question was simply a true statement of theeffect of signing of the card, given in response to her ex-pression of concern about the matter. It certainly cannotbe concluded that it had been designed to mislead Nuro.Janice Weber, who attended the same meeting as Nuro,testified that she had thought that it was mandatory that anelection be held and that there had been no mention duringthat meeting of not having an election. Her testimony inthis respect tends to be disputed by Nuro, who, when ques-tioned about the matter, testified that she had not comeaway from the meeting with the feeling that an election wasthe only means by which the Union could secure represen-tation. Indeed, Weber's recollection of this meeting did ap-pear vague, for she conceded that one of the union agents416 L'EGGS PRODUCTS INCORPORATEDhad mentioned a "card check" and that "verification" hadbeen mentioned, although she did not recall how the sub-ject had arisen. Accordingly, it does appear that represen-tation without an election had been discussed. As had beentrue with O'Malley in attempting to reconstruct her No-vember 1975 discussion with Hetherington, Weber ap-peared to be attempting to reconstruct the comments madeto her during this meeting on the basis of what appeared tobe reasonable to her. Thus, she testified that she assumed,from the fact that the union agent said that a majority ofthe employees had to sign the cards before the Unionwould take the trouble to seek an election, that it would bemandatory to have the signatures verified to see if theywere authentic and, further, that verification, to her, ap-peared to be a part of the election process. Finally, that shewas confusing the purpose for signing the card with theanticipated procedure that the Union intended to follow inattempting to become the RSRs' bargaining representativewas shown by the fact that she conceded that she had beentold that the purpose of the card was to represent theRSRs.Like Weber, Michaels testified that it had been her feel-ing that the cards would serve the purpose of bringingabout an election, and that an election had to be conduct-ed in order for the RSRs to obtain representations Anyadverse inference which could be drawn from this testi-mony was quickly nullified by Michaels' acknowledgementthat "it was explained to me that the cards would representa majority of the workers out of Buena Park to be given tothe Union to be presented to the company to show thecompany that we wished to be represented by Retail ClerksUnion for collective bargaining." Indeed, in explainingwhat had been told her about the card prior to signing it,Michaels omitted any reference to an election. Only whenthe subject was suggested to her on cross-examination didshe recall that it had been mentioned. Accordingly, whilethe subject of an election had been mentioned during theexplanation of the card, her testimony would tend to indi-cate that statements regarding the election did not consti-tute a part of that explanation of the purpose for signing theauthorization card.The fifth employee whose card Respondent contendswas invalidated by statements of solicitors was Diane Get-chel, who testified that when Washington and Rehmannhad come to her home to solicit her signature, she had readthe card and had then asked what would happen to thecards. In response, testified Getchel, either Rehmann orWashington said that the purpose of the cards was to findout how many RSRs were interested in the Union. Shetestified that when she then inquired what she was author-izing the Union to do, she had been told in response thather signature was to find out how many people were inter-ested in the Union. As she signed the card, she told bothRehmann and Washington that she was doing so becauseshe was interested in finding out if the RSRs could better9 Of course. both in Michaels' and Weber' ..sres. it i.s w rth nrotin thattheir testimony appears to he based upon their subjectise understanding ofwhat the? had been told prior to signing their cards a mater which isirreles vant "as involving an endless Ind unreliable Inquir ' (;pi, l. ipra. 395.S. at 608.themselves through a union and that, in response, the twoRSRs said that the first thing that needed to be done wasto submit the signatures to Respondent to let them knowthat the RSRs were definitely interested in the Union.Washington, however, testified that when she had been atGetchel's house she had given her standard explanationconcerning the purpose of the card check and had pointedout that if a majority of the RSRs signed the cards, a cardcheck could lead to bargaining with the Union. Althoughshe conceded that she was not altogether clear on this pro-cedure. she remained firm in her testimony that she hadrecited the procedural steps to each RSR.In Gissel, the Supreme Court makes the observation that"employees are more likely than not, many months after acard drive and in response to questions by company coun-sel, to give testimony damaging to the Union, particularlywhere company officials have previously threatened repri-sals for union activity in violation of Section 8(a)(l)." Gis-selt supra, 395 U.S. at 608. In my opinion, this patterncould not more clearly have been illustrated than it was inthe cases of both Michaels and Getchel. Both had previ-ously revoked their authorization cards, as described be-low. in response to unlawful pressures brought to bearupon them as a result of Respondent's unfair labor prac-tices. Respondent had embarked upon a campaign in op-position to the Union that had been characterized by anumber of severe unfair labor practices. Neither Getchelnor Michaels appeared to be particularly strong-willed in-dividuals: certainly not as strong-willed as were Quigleyand Washington. Not only had Getchel been spoken to byher area manager, but in fact that area manager was Smith,who had been instrumental in effecting the termination ofWade.Therefore I find that Getchel did not make clear toWashington and Rehmann that she was signing the cardsolely because of her interest in what the Union could dofor her and, moreover, I find that neither Washington norRehmann made statements to Getchel which would ex-pressly or by implication constitute statements that thesigning of the card was only to demonstrate whether therewas sufficient interest in unionization among the RSRs. Inthis regard, I note particularly that Getchel also testifiedthat before coming to Santa Barbara to speak with her,Washington had telephoned, had stated that there weresome RSRs who were interested in joining the Union andhad asked if Getchel were interested in doing so. Getcheltestified that she had replied that she was interested in theUnion and had invited Washington to come to Santa Bar-bara. In these circumstances I find it highly unlikely that Iday later Getchel would express concern regarding the rea-son for signing an authorization card, and Washington'sand Rehmann's purposes in bringing the card to her.Moreover. in light of Washington's telephone remarks, anysubsequent reference to "interest" clearly referred to thedecision to be represented.For the foregoing reasons, I find that the evidence is notsufficient to support Respondent's assertions that state-ments were made to Pizzino, Nuro, Weber, Michaels, andGetchel that would invalidate the plain purpose stated onthe cards which the)' signed. This, of course, leaves theGeneral Counsel with 22 valid authorization cards in a unit417 DECISIONS OF NATIONAL LABOR RELATIONS BOARDof 40 RSRs. Unresolved is the effect of the statementswhich Nancy Schmidt made to Shirley Sautters prior to thelatter's execution of an authorization card. Although it isnot necessary to resolve this matter, in light of the fact thateven without counting Sautters' card, the Union representsa majority of the employees, for purposes of completenessthe validity of that card should be resolved.Sautters signed the card after statements made, shethought, primarily by Schmidt during a telephone conver-sation. During that conversation, according to Sautters,Schmidt had mentioned that the RSRs were attempting toobtain representation and that a certain percentage of theRSR complement had to sign authorization cards in orderto obtain an election. Sautters further testified that shethen had signed the card, when tendered to her by Gaines,because she felt that it would lead to an opportunity for theRSRs to vote as they desired. Schmidt did not deny thestatements attributed to her by Sautters. Moreover, it wasevident when Schmidt testified that her confusion as to theprocedure by which the Union would attempt to securebargaining agent status had led her to fail to appreciate thedistinction between the purpose for signing the card andthe procedures which would be followed in securing repre-sentation based upon the signed cards. Thus, at one pointshe testified that she had repeatedly told persons that thecards were "just to see if there could be an election." Al-though Schmidt's comments do not appear to have taintedthe card signed by any other RSR, her concession in thisarea, taken in conjunction with Sautters' recitation of whatSchmidt had said to her during their telephone conversa-tion, leads to the inescapable conclusion that Schmidt didtell Sautters that the purpose for signing the card was pure-ly and solely to obtain an election at which the RSRs couldexercise their choice to select or reject representation. Inthese circumstances, I find that a preponderance of theevidence does support the conclusion that the statementsmade to Sautters prior to signing the card nullified theclearly stated purpose printed on the card.Seven RSRs ultimately transmitted revocation letters tothe Union-Michaels, Nuro, Getchel, Pierce, Hughes,Braase, and Pizzino. Respondent argues that their cardsshould be deducted from the signed authorization cardswhich the Union possessed. However, it is significant thatnot one of these revocations was dated prior to commence-ment of Respondent's unfair labor practices designed toreduce the support for the Union among the RSRs.Moreover, it was clear that these revocations were thedirect product of those unfair labor practices. Thus, Nuroconceded that it had been as a result of Hungate's call,suggesting revocation, that she had revoked her signatureand further, that she had telephoned Johnson to report thefact that she had prepared a letter of revocation. Similarly,Braase testified that she had prepared her letter of revoca-tion after receiving a telephone call from Hungate "askingme to revoke the original signing of the card and to send aletter following up that card revoking my commitment asfar as my signature." Michaels testified that her dissatisfac-tion with the Union had arisen as a result of unsatisfactoryanswers given by the Union's agents at a meeting on Janu-ary 24. Yet, her letter of revocation was not prepared untilJanuary 28-1 day after her meeting with Hetherington inwhich he had suggested sending such a letter. In turn,Pierce testified that she had prepared and transmitted herletter of revocation at Michaels' urging. In this regard, it isnoteworthy that, as illustrated by his conversation withQuigley, Hetherington had been attempting to enlist anRSR to take a "step back" as a means of persuading otherRSRs to cease supporting the Union or at least not to sup-port it in the future. Hughes, as detailed above, revoked hersignature after having been interrogated by Manning-aconversation which Hughes made efforts to relate in amanner that would protect Manning's interests.As detailed above, Respondent's efforts to secure revo-cations of RSRs' written support for the Union took sev-eral forms. Some were successful. All were unlawful. Inthese circumstances and in view of the pervasive unfairlabor practices in which Respondent engaged to under-mine the Union's attempts to organize the RSRs, I findthat no weight can be accorded any revocation or expres-sion of revocation, including those of the seven RSRs listedabove, which were reduced to writing following com-mencement of Respondent's unlawful campaign.4. The Union's interference with Jenni PizzinoThis portion of the case is based upon Respondent'scontention that the Union engaged in certain conduct onOctober 19 which, at the very least, should serve to barissuance of a bargaining order on its behalf under the doc-trine of Herbert Bernstein, Alan Bernstein, Laura Bernstein,a co-partnership d/b/a Laura Modes Company, 144 NLRB1592 (1963).It is undisputed that following her initial appearance as awitness in this matter, on September 9, Pizzino had beenwalking to the elevator when she had overheard UnionAgent Diamond remarking to Union Agent Lee that shehad lied when she had testified. Pizzino confronted the twoagents, and comments were exchanged regarding theiropinion of Pizzino's testimony, Pizzino's husband's mem-bership in the Teamsters Union, and certain commentsmade by Diamond to Smith, Pizzino's cousin. Pizzino thenleft and no more was heard of the matter for over a month.On October 19, Pizzino had been servicing a portion ofher route which took her to Boy's Market No. 29 andSmith's Food King, both in Cudahy, California. It is undis-puted that the Union had never objected to Pizzino nor toany other RSR placing Respondent's products on the bou-tiques in retail markets (racking), even though the Unionrepresents employees at some of these establishments. Onthis particular day, however, Diamond had arrived at Boy'sto make one of his normal, periodic checks of that store'semployee complement. Thus, he had been at that storewhen Pizzino had been servicing the boutique.Pizzino testified that when she had brought her productto the checkstand to have Store Manager James McKeevercheck her in, she had noticed McKeever speaking with Di-amond and that the latter had then approached her, engag-ing her in a casual conversation and then asking "Wouldyou be too upset if I told you that you couldn't put yourproduct up on the rack?" According to Pizzino, when sheasked if there were anything she could do about it, Dia-mond had responded that there was not and McKeever418 L'EGGS PRODUCTS INCORPORATEDthen joined them, counting her product and instructing herto take it to Annie, General Merchandise DepartmentHead, in the back who would place it on the rack. Pizzinotestified that during the time that she had been speakingwith Diamond, McKeever had been approximately 10 to15 feet away, and had possibly overheard Diamond's re-marks.McKeever recalled the events of October 19, testifyinginitially that while reviewing the Boy's records, Diamondhad observed Pizzino entering with her merchandise andhad "just told me that she was not allowed to service therack." At that point, testified McKeever, Pizzino hadreached the place where he had been standing, and he hadtold her that he would check her in after which she couldtake her product to Annie, who would rack it. McKeeverconfirmed Pizzino's testimony that she had engaged in aconversation with Diamond but had heard only Diamond'scomments to the effect that "somebody was on the witnessstand, they didn't have time to wait, and litigation." Askedby counsel for Respondent if Diamond had said anythingthat day' about the Union attempting to organize Respon-dent, McKeever replied "no, sir." However, he was thenconfronted with his pretrial affidavit, wherein appears thestatement: "After Jenni had taken the stock to the back ofthe store Rod said that the Retail Clerks were trying toorganize L'eggs and that was the reason for the litigation.He offered no other explanation for his telling me not to lether stock the display." McKeever acknowledged the truthof the affidavit but when asked if he now recalled Dia-mond making those remarks, testified: "I don't knowwhether he was-whether it was just verbatim, but I knownow I am not too sure but I think-at that time it was fresh-er in my memory than it is now."Pizzino next went to Smith's Food King, where she en-tered the store, cleaned and inventoried the boutique andthen returned to her van, discovering that she had lockedher keys inside. With the assistance of Food King person-nel, Pizzino finally succeeded in gaining entry. However. asshe started to open the side doors she observed Diamondapproaching from the store. She testified that when she hadasked why Diamond 60 did not leave her alone, Diamondhad replied that he thought that she would be glad to seehim and, in response to Pizzino's query as to when he hadarrived, said that he had been at the store since she hadgone out to her van the first time, but had been afraid tocome out as he thought she might blame him for causingher to be so upset that she would lock her keys in the van.According to Pizzino, Diamond had continued the con-versation by inquiring if she was going to Lucky's next andwhen she replied that she was not, he had told her, "Well,if I can't find out I will just have to drive up and down theboulevard until I see your van." It is undisputed that Pizzi-no had invited him to do so, saying that it was her last stopfor the day' (though in fact it was not) and that Diamondhad then asked why she had testified as she had when herhusband was a Teamster. She in turn asked if he wouldpromise that nothing would change were the Union to be-60 At the time Pizzino had confused Diamond with Vic with the result thaton this occasion she had referred to Diamond. during her conersaihn. aSI.ee.come the RSRs' representative, pointing out that she likedher job. Diamond said that he could not make such apromise, and then had inquired about the trial, pointingout that Johnson, Pizzino's supervisor, had made a goodwitness and that Respondent's counsel was intelligent andwell educated, asking if it would not be better for Respon-dent to spend its money instead on the RSRs. As the con-versation progressed, testified Pizzino, Diamond had said,"let me ask you again why you testified the way you did?"In responding to this question, Pizzino became confused inher counting and, observing this, Diamond said, "I can seeI am upsetting you and I will go back into the store. Butfirst I am going to tell you not to put this product up in thisstore either." Pizzino inquired why Diamond did not lether do her job and he replied tha't he was doing his ownjob, after which he returned to the store. She testified thatshe then entered the store, where she observed Diamondconversing with Assistant Grocery Manager SpencerWhiteman. She walked up to Whiteman, asked if she couldput the product on the rack, and when told by Whitemanthat she could not do so, followed his instructions to putthe merchandise in the backroom.Whiteman testified that Pizzino had spoken to him be-fore Diamond had arrived at the store, saying that she hadlocked her keys in the truck and that a union representativehad been following her during the course of the day. Dia-mond then arrived while Pizzino was at her van and, testi-fied Whiteman, had introduced himself, asking if "theL'eggs girl was here," to which Whiteman responded affir-matively. Whiteman testified that Diamond had then askedif she would "be merchandising her product onto her dis-play ." When he replied that she would not be doing so, butwould be taking it to the back, Diamond:said that if she was going to merchandise it that hewanted to catch her because that-apparently the wayhe implied it, it was somewhere along the line againstthe contract or something and that he did really wantto catch her and nail her for this particular act that shewas going to be performing in the store.Later, testified Whiteman, he had directed Pizzino to puther merchandise in the back and not to merchandise it onthe boutique. He further testified that he had issued thisinstruction to Pizzino because "the only reason that I couldfigure that a union representative would be following any-one is if the) were merchandising something and not in theUnion."On cross-examination, Whiteman was confronted withtwo portions of his pretrial affidavit, which recited a some-what different sequence in the events that day. At one por-tion the affidavit reads: "I told her to check the L'eggsdisplay and see what she needed, write up an order and getthe product from the van and bring it back for me tocheck, then put it in the back of the store for the nonfoodsgirl to put on the display." Whiteman testified that thelatter portion. the direction to put the product in the backof the store for a Smith's employee to put on the display.had occurred later that day after he had spoken with Dia-mond. In another portion of the affidavit, it states "whileshe was in the back of the store a man came in and intro-duced himself as the representative of the Retail Clerks419 DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnion and I think he introduced himself as Bob Dia-mond." Notwithstanding this, Whiteman reaffirmed histestimony on direct examination that Pizzino had been out-side at her van at the time that Diamond had arrived, rath-er than in the back of the store.As found above, Pizzino was not a credible witness withregard to other matters in this case. However, her testi-mony describing the events of October 19 stands undisput-ed and, moreover, it is corroborated, where possible, byMcKeever's and Whiteman's accounts of what transpiredthat day. Although the General Counsel in his brief pointsto discrepancies in the testimony of these two witnesses,such discrepancies as exist are relatively minor and colla-teral. Both witnesses did appear to be answering questionscarefully. However, their concern appeared to stem notfrom a desire to aid Respondent but rather from a desire toavoid injuring the position of the Union with whom, afterall, their own employers had collective-bargaining relation-ships. Indeed, a representative of their employers was pres-ent when they testified and he sat beside the Union's coun-sel, whispering companionably during the interrogation byRespondent's counsel of McKeever and Whiteman.Therefore, I credit the accounts of these two managers asto the statements made to them that day. Moreover, Icredit Pizzino's uncontroverted testimony in this area.Bloom/Art Textiles, Inc., 225 NLRB 766, 769 (1976). Ac-cordingly, I make the following findings: that the Unionwas upset with Pizzino's testimony on September 9; thatthe Union had never interfered with the RSRs' normal pro-cedure of racking merchandise on the boutiques until Oc-tober 19; that it did not interfere with racking by any RSR,including Pizzino, thereafter; that the Union had beenaware, prior to October 19, of the procedure followed bythe RSRs in racking merchandise on the boutiques; thatDiamond did approach the two store managers and inter-fere with Pizzino's normal racking procedures on October19; and, that Diamond's conduct that day had been moti-vated by his dissatisfaction with the testimony that Pizzinohad given on September 9.Whether or not the Union's conduct violated the Act isnot at issue here." The sole question presented is whether acharging party-union or employer-loses its right toremedial relief, in this case a bargaining order, by retaliat-ing against employees whose testimony in the proceedingwhere that right to relief is being litigated does not satisfythe charging party. In advancing the argument for an affir-mative answer, Respondent places primary reliance uponthe doctrine of Laura Modes, supra, and its progeny. Inoppostion, the General Counsel points to the extensive vio-lence which had occurred in Laura Modes, arguing that thisdistinguishes the instant case where no violence had beendirected to Pizzino by Diamond on October 19.Indeed, the Board has frequently relied upon the ab-sence of violence as a factor in declining to deprive acharging party, which engages in lesser misconduct, ofremedial relief. Paramount General Hospital, Inc., 22361 Charges alleging violations of Sec. 8(b)(I)(A) and Sec. 8(b)(4)(B) wcrcfiled concerning Diamond's conduct. Although dismissed by the ReionallDirector. Respondent appealed that dismissal and the charges are curientlspending dispostion of the General Counsel.NLRB 1017, 1018 (1967); Donelson Packing Co., Inc., et al.,220 NLRB 1043, 1063 (1975). In fact, even where violenceor the threat of violence has been present, the Board hasnot declined to order remedial relief where there was abackground of extensive unfair labor practices. QuintreeDistributors, Inc., 198 NLRB 390, 405 (1972); World Car-pets of New York, Inc., 188 NLRB 122 (1971).The instant case, however, presents the novel factor thata Board proceeding was in progress to resolve the issues ofwhether Respondent had engaged in unfair labor practicesand, if so, whether a remedial bargaining order should is-sue. Consequently, the Board's normal machinery wasprogressing toward resolution of the underlying dispute.With the exception of Johnson's May 6 comment to Wel-ler, the last of the allegedly unlawful acts had taken placeapproximately 6 months prior to commencement of thehearing. Consequently, Diamond's conduct was not simplyaction arising from the heat of the moment. Indeed, byOctober 19 over I month had passed since Pizzino hadtestified. But the most important point is the fact that itwas the Union's dissatisfaction with the substance of hertestimony which led Diamond to interfere with her work.In other words, he resorted to self-help where anemployee's testimony turned out to be adverse to his causein the very proceeding where the Union's right to remedialrelief was being litigated. In doing so, Diamond was in-fringing upon the very processes designed to resolve dis-putes such as those arising from the charge brought by theUnion in the instant case.For quite obvious reasons, the Board is most sensitive tointerference, of even the slightest type, with its processes."In order for the Board to fulfill its obligation to ade-quately administer the Act, it is necessary that its processesnot be unjustifiably fettered by anything that precludesparties from participating in such processes free from coer-cion or restraint." Western Clinical Laboratory, Inc., 225NLRB 725, 726 (1976). Accordingly, "an employer whoputs an employee under fear of job reprisal if he fails totestify in accordance with the employer's version of thetruth not only interferes with the integrity of the Board'sprocesses but also restrains and coerces the employee inthe exercise of his Section 7 rights." Guidance & ControlSystems Division, Litton Systems, Inc., 217 NLRB 208(1975). Similarly, unions also are proscribed from engagingin conduct which impedes or obstructs the Board pro-cesses. Tazewell Builders' Supplyv, Inc., et al., 196 NLRB677, 681 (1972).The rationale underlying such holdings is based uponthe central role which the Act occupies. "The National La-bor Relations Act is a comprehensive code passed by Con-gress to regulate labor relations in activities affecting inter-state and foreign commerce." Nash v. Florida IndustrialCommission, et al., 389 U.S. 235, 238 (1967). In achievingthis purpose, unfair labor practice hearings are instrumen-tal. "The Labor Relations Act contemplates submission ofdisputes as to labor practices of employers to reasoned andimpartial determination after full and fair hearing."N. L. R. B. v. Indiana & Michigan Electric Co.. et al., 318 U.S.9, 29 (1943). Consequently, as the Board is "dependentupon the initiative of individual persons who must ...invoke its sanctions through filing an unfair labor practice420 L'EGGS PRODUCTS INCORPORATEDcharge," Nash, supra, so also is it dependent upon the free-dom of employees to be able to testify without fear of coer-cion in order to make a "reasoned and impartial determi-nation after full and fair hearing." Indiana & MichiganElectric Company. supra.It is well settled that the Board ma, consider misconductby a charging party "as material to its own decision toentertain and proceed upon the charge." Id., 318 U.S. at18. Indeed, one circuit court has specifically referred to"acts affecting the processes of the Board itself" as thetypes of misconduct which warrant withholding remedialrelief. N.L.R.B. v. Plumbers Union of Nassau County, Local457, etc., [Bornat Plumbing & Heating], 299 F.2d 497, 501(C.A. 2, 1962). Therefore, in view of the central role thatthe Act occupies in the regulation of labor disputes and thecrucial role of hearings in implementing the purposes ofthe Act, it is overly simplistic to ignore retaliatory conductdirected to witnesses for failing to testify satisfactorilypurely on the grounds that such conduct has stopped shortof violence. Such conduct must be weighed in determiningwhether the Union is entitled to a bargaining order.Diamond's conduct was motivated by his dissatisfactionwith the testimony given by Pizzino on September 9. More-over, his conduct had a clear impact upon the performanceof her duties, thereby affecting her employment. Cf. Tri-County Tube, Inc., 194 NLRB 103 (1971). Yet the incidentsof October 19 should not be judged in a vacuum. A bal-ance must be struck among the competing interests of Re-spondent. the Union, the employees and the public. bear-ing in mind that a "plague on both your houses" attitudemay not serve the public interest. See Sheet Metal Workers'International Association. L.ocal Union No. 17(0. AFL.-(CIO(Able Sheet Metal Products, Inc.), 225 NLRB 1178. 1181(1976) and cases cited therein.As found above. Respondent has engaged in substantialand pervasive unfair labor practices. Virtually no RSR es-caped the reach of this conduct. Although the Union hadobtained the support of a majority of the RSRs. Respon-dent's unlawful conduct eroded that support. Diamond'sconduct, while reprehensible, occurred on but a single dayand was directed toward an employee w\ho, as foundabove, had not been truthful when she testified on Septem-ber 9. There is no evidence that the Union had planned acampaign of harassment against employees whose testi-mony was not favorable. To the contrary, there were anumber of RSRs for example. Glauber. Nuro. Hughes-whose testimony was not helpful to the Union. They en-countered no problems. Rather, Dia.imond's actions on Oc-tober 19 appear to have been the product of a spur-of-the-moment decision made when his path crossed the separateone traversed by Pizzino at Boy's Market. Such conducthad never occurred previously. It was not to occur again.Moreover, Respondent is not bereft of a remedy for thatmisconduct. The charges which it filed regarding the inci-dents of October 19. while dismissed by the Regional Di-rector, are pending before the General Counsel. who willdetermine whether issuance of complaint is warranted."[Sleveral circuit courts have insisted that in order forthe Board properly to carry out its duties in enforcing theAct it is required to provide an appropriate remedy in allinstances where it has determined that unfair labor prac-tices have been committed." St. Regis Paper Company, 192NLRB 661, 662 (1971). In the circumstances presented,where there is a background of unfair labor practices,where the incidents of October 19 were not widespread andpervasive, and where it has not been shown that the Unionis disinterested in enforcing representation rights throughpeaceful legal processes provided by the Act, I find that theevents of October 19 are not a sufficient basis for deprivingthe Union of the bargaining order warranted to remedyRespondent's unfair labor practices. Ramona's MexicanFood Products, Inc., 203 NLRB 663, 685 (1973); PacificAbrasive Supply Co., a subsidiary of the Carborundum Com-pan,. 182 NLRB 329. 331 (1970). To rely upon a singleday's incidents to deprive the RSRs of their right to repre-sentation would do a disservice to their rights embodied inthe Act and would not be consistent with the public poli-cies embodied in the Act.5. ConclusionsTherefore I find that a unit consisting of all RSRs in theSouthern California or Buena Park District is appropriateand that the Union attained majority status prior to com-mencement of Respondent's unfair labor practices on Jan-uary 26. As these unfair labor practices were substantialand pervasive. I find that Respondent's bargaining obliga-tion arose as of January 26, the date upon which Respon-dent embarked upon its campaign of unfair labor practices.Hambre Ilombre Enterprises, supra, at 137. Consequently,Respondent's refusal to recognize and bargain with theUnion in response to the latter's letter of January 27 consti-tuted a violation of Section 8(a)(5) of the Act. Drug Pack-age Companr., Inc., 228 NLRB 108 (1977); Beasley Energy,Inc.. d.h, a Peaker Run Coal Company, Ohio Division #1,228 NL.RB 93 (1977).m I llH otFf:T Ot InI UlNFAIR LABOR PRACTICES UPON(O()MMER( EThe activities of Respondent. set forth above, occurringin connection with Respondent's operations described insection 1. above, have a close, intimate, and substantialrelationship to trade, traffic, and commerce among the sev-eral States, and tend to lead, and have led, to labor dis-putes burdening and obstructing commerce and the freeflow of commerce.CON(CI USIONS OF LAWI. L'eggs Products Incorporated is an employer withinthe meaning of Section 2(2) of the Act, engaged in com-merce and in a business affecting commerce within themeaning of Section 2(6) and (7) of the Act.2. Retail Clerks Union. Local 770, Retail Clerks Inter-national .-ssociation. AFI.-CIO. is a labor organizationwithin the meaning of Section 2(5) of the Act.3. Bs interrogating employees concerning their unionsympathies and the union sympathies of their fellow em-ployees. by creating the impression of surveillance of em-ployees' union activities, by threatening employees withdischarge. more onerous working conditions, loss of bene-421 DECISIONS OF NATIONAL LABOR RELATIONS BOARDfits and other reprisals for supporting the Union, by solicit-ing employees to revoke their authorization cards and towithdraw their support from the Union, and by soliciting,encouraging, and assisting employees to engage in surveil-lance of the union activities of other employees on behalfof Respondent, I find that Respondent violated Section8(a)(I) of the Act.4. By discharging and refusing to reinstate LuAnn Mor-gan and Jackie Wade Smith, Respondent violated Section8(a)(3) and (l) of the Act.5. A unit appropriate for collective bargaining is:All full-time and part-time route sales representativesemployed in Respondent's Southern California Dis-trict located at 6800 Orangethorpe Avenue, BuenaPark, California; excluding all office clerical employ-ees, confidential employees, professional employees,guards, watchmen and supervisors as defined in theAct.6. At all times material since January 26, 1976, RetailClerks Union, Local 770, Retail Clerks International Asso-ciation, AFL-CIO, has been the exclusive collective-bar-gaining representative of the employees in the above-de-scribed unit within the meaning of Section 9(a) of the Act.7. By failing and refusing on and after January 27, 1976,to recognize and bargain with Retail Clerks Union, Local770, Retail Clerks International Association, AFL-CIO, asthe representative of the employees in the above-describedunit, Respondent violated Section 8(a)(5) and (1) of theAct.8. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.9. Respondent did not violate the Act by terminatingBeverly Bolt and Carol Manheimer, nor did it violate theAct in any manner other than specified above.THE REMEDYHaving found that L'eggs Products Incorporated en-gaged in certain unfair labor practices, I shall recommendthat it be ordered to cease and desist therefrom and that ittake certain affirmative action to effectuate the policies ofthe Act.L'eggs Products Incorporated will be required to offerLuAnn Morgan and Jackie Wade Smith immediate rein-statement to their former positions of employment or, ifthose positions no longer exist, to substantially equivalentpositions without prejudice to their seniority or other rightsand privileges, dismissing. if necessary, anyone who mayhave been assigned or hired to perform the work whichMorgan had been performing prior to her termination onNovember 20, 1975, and which Wade had been performingprior to her termination on January 26, 1976. Additionally,Respondent will be required to make Morgan and Wadewhole for any loss of earnings they may have suffered byreason of their unlawful terminations, with backpay to becomputed on a quarterly basis, making deductions for in-terim earnings, and with interest to be paid at the rate of 6percent per annum. F. W. Woolworth Company, 90 NLRB289 (1950); Isis Plumbing & Heating Co., 138 NLRB 716(1962), enforcement denied on different grounds 322 F.2d913 (C.A. 9, 1963).Upon the foregoing findings of fact, and conclusions oflaw, and upon the entire record, and pursuant to Section10(c) of the Act, I hereby issue the following recom-mended:ORDER 62The Respondent, L'eggs Products Incorporated, BuenaPark, California, its officers, agents, successors, and as-signs, shall:1. Cease and desist from:(a) Interrogating employees regarding their union activi-ties and sympathies and the union activities and sympa-thies of their fellow employees, creating the impression ofsurveillance of employees' union activites, threatening em-ployees with termination, imposition of more onerousworking conditions, and loss of benefits should they selecta union as their collective-bargaining representative, soli-citing employees to revoke authorization cards and with-draw their support from labor organizations, and soliciting,encouraging, and assisting employees in engaging in sur-veillance on behalf of Respondent of the union activities ofother employees.(b) Discharging or otherwise discriminating against em-ployees with regard to hire or tenure of employment or anyterm or condition of employment for engaging in activitieson behalf of a labor organization or for engaging in activityprotected by Section 7 of the Act.(c) Refusing to recognize and bargain collectively withRetail Clerks Union, Local 770, Retail Clerks InternationalAssociation. AFL-CIO, as the exclusive bargaining repre-sentative of the employees in the following unit: All full-time and part-time route sales representatives employed inthe Southern California or Buena Park District of L'eggsProducts Incorporated, located at 6800 Orangethorpe Ave-nue, Buena Park, California; excluding all office clericalemployees, confidential employees, professional employ-ees, guards, watchmen, and supervisors, as defined in theAct.(d) In any other manner interfering with, restraining orcoercing its employees in the exercise of their rights underSection 7 of the Act.2. Take the following affirmative action which isdeemed necessary to effectuate the policies of the Act:(a) Offer LuAnn Morgan and Jackie Wade Smith imme-diate and full reinstatement to their former positions ofemployment, dismissing, if necessary, anyone who mayhave been hired to perform the work that they had beenperforming prior to the dates on which they were terminat-ed, or, if their former positions do not exist, to a substan-tially equivalent position, without prejudice to their senior-ity or other rights and privileges, and make them whole forany loss of pay they may have suffered as a result of the'2 In the event no exceptions are filed as provided by Sec 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall. as provided in Sec.102.48 of the Rules and Regulation. be adopted b) the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.422 L'EGGS PRODUCTS INCORPORATEDdiscrimination, in the manner set forth above in the sectionentitled "The Remedy."(b) Preserve and, upon request, make available to theBoard or its agents all payroll and other records necessaryto compute the backpay and reinstatement rights set forthin The Remedy section of this Decision.(c) Upon request, recognize and bargain, effective as toJanuary 26, 1976, with Retail Clerks Union, Local 770.Retail Clerks International Association, AFL-CIO, as thecollective-bargaining representative of the employees in theabove-described appropriate unit respecting rates of pay.wages, hours, or other terms and conditions of employmentand, if an understanding is reached, embody such under-standing in a signed agreement.(d) Post at its Buena Park. California, facility copies ofthe attached notice marked "Appendix B." 63 Copies of thenotice, on forms provided by the Regional Director forRegion 21, after being duly signed by Respondent's au-thorized representative, shall be posted by Respondent im-mediately upon receipt thereof and be maintained by it for60 consecutive days thereafter in conspicuous places, in-cluding all places where notices to employees are custom-arily posted. Reasonable steps shall be taken by Respon-dent to ensure that said notices are not altered, defaced. orcovered by any other material.(e) Notify the Regional Director for Region 21, in writ-ing, within 20 days from the date of this Order, what stepsRespondent has taken to comply herewith.t In the event that this Order is enforced bN a Judgment of a UnitedStates Court of Appeals. the words In the notice reading "Posted hb Orderof the National Lahor Relations Board" shall read "Posted Pursuant Io aJudgment of the United States Court of Appeals Enforcing an Order of IheNational Lahbor Relations Board "IT IS FURTHER ORDERED that the complaint he, and ithereby is, dismissed insofar as it alleges violations of theAct not found herein.APPENDIX A11-14-75Bill Watson-Food Bsk-Dist mgr. called 283-5793store #208 out of product--*Lu Ann said she wasreducing freq. on some other F.B. alsoLuAnn told the above to: 582-9580Virginia-non foods girl-469-4118L.A.M said she was coming in E.O. WkGot the impression that this was being done in allstores*she was surprised about seeing Majo in the otherstore wkly.(Virginia has more than one store she works at)11 18 75 rack still shot-been that way for 2 or 3 wksMr. Chavan till 5:00 NAVY EXCHANGE 11-14-75Hosp.-needs service badly--also wants a rack inMini Mart store-given II -14Bi-rite 5th need service-given 11-14 againCentral Drug needed product mix changed & no stdch done -std now on the rack is way off-very unhap-PYLu Ann called Fri to tell me about fri meeting givenmess. about Navy & Bi rite on 5th-need serviceMondaN423